




EXHIBIT 10.1


AGREEMENT OF SALE

THIS AGREEMENT OF SALE (this “Agreement”) is made the ___________ day of
October, 2006 (the “Effective Date”), by and between LENOX, INCORPORATED, a New
Jersey corporation (“Seller”), party of the first part, and BTR Capital Fund II,
LLC, with its principal office located at 99 Wood Avenue South, Suite 305,
Iselin, New Jersey (“Buyer”), party of the second part.

W I T N E S S E T H

1.            Definitions.   Whenever used in this Agreement, the following
words and phrases shall have the respective meanings ascribed to them in the
Sections of this Agreement referred to below:

(a)            “Brokers” – as defined in Section 20 hereof.

(b)            “Buyer” – as defined in the preamble to this Agreement.

(c)            “Buyer’s Costs” – as defined in Section 4 (b) (ii).

(d)            “Buyer Parties” – as defined in Section 10 hereof.

(e)            “Certification” – as defined in Section 14 hereof.

(f)            “Deposit” – as defined in Section 3 hereof.

(g)            “Due Diligence Period” – as defined in Section 9 hereof.

(h)            “Effective Date” – as defined in the preamble to this Agreement.

(i)             “Environmental Laws” – any and all existing or future federal,
state and local statutes, ordinances, regulations, rules, executive orders,
standards and requirements, including the requirements imposed by common law,
concerning or relating to the protection of health and the environment
including, without limitation: (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601 et seq.; (ii)
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. 6901
et seq., as amended by the Hazardous and Solid Waste Amendments of 1984
(“HSWA”); (iii) the Clean Air Act, as amended, 42 U.S.C. 7901 et seq.; (iv) the
Clean Water Act, as amended, 33 U.S.C. 1251 et seq.; (v) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. 1801 et seq.; (vi) the Spill
Compensation and Control Act, as amended, N.J.S.A. 58:10-23.11 et seq.; (vii)
the Industrial Site Recovery Act, as amended, N.J.S.A. 13:1k-6 et seq .; (viii)
the Water Pollution Control Act, N.J.S.A. 58:10A-1 et seq.; and (ix) the Solid
Waste Management Act, N.J.S.A. 13:1E-1 et seq. Any terms mentioned in this
Agreement which are defined in any Environmental Laws shall have the meanings
ascribed to such terms in said laws; provided, however, that if any of such laws
are amended so as to broaden any term defined therein, such broader meaning
shall apply subsequent to the effective date of such amendment.

(j)             “Lease” – as defined in Section 6(c) hereof.


--------------------------------------------------------------------------------


(k)           “NJDEP” – the New Jersey Department of Environmental Protection or
its successor agency.

(l)            “Permitted Title Exceptions” – as defined in Section 4 hereof.

(m)          “Pollutant” – any condition, contamination or substance which is
regulated by Environmental Laws.

(n)           “Pomona Property” – as defined in Section 2 hereof.

(o)           “Purchase Price” – as defined in Section 3 hereof.

(p)           “Seller” – as defined in the preamble to this Agreement.

(q)           “Seller Parties” – as defined in Section 10 hereof.

(r)            “Settlement” – as defined in Section 5 hereof.

(s)            “Settlement Date” – as defined in Section 5 hereof.

(t)            “Title Insurer” – as defined in Section 3.

(u)           “USEPA” – the United States Environmental Protection Agency and
its successor agencies.

2.              Sale of Pomona Property.   Subject to all of the terms and
conditions of this Agreement, Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase from Seller, the property known as the Lenox China
Factory, Tilton Road, Pomona, New Jersey, more particularly described in Exhibit
A, attached hereto and made a part hereof (hereinafter referred to as the
“Pomona Property”). The Pomona Property shall include (a) all rights,
privileges, grants and easements appurtenant thereto, if any, (b) all buildings
located at the Pomona Property, (c) all right, title and interest of Seller in
and to all permits and approvals to which Seller is a party or as to which it
has the benefit, relating to the Pomona Property, to the extent assignable,
except for such permits and approvals pertaining to the Environmental Projects,
as defined in Section 15(b) of this Agreement. At Closing, Seller shall also
assign and transfer to Buyer for no additional charge or consideration, to the
extent in existence and in Seller’s possession or under Seller’s direction or
control, all warranties, guarantees, plans, specifications and surveys, copies
of any books, records and files pertaining to the ownership of the Pomona
Property as identified and requested by Buyer to be transferred or assigned from
Seller to Buyer either prior to or at any time after the Closing, provided,
however, all files, reports and records pertaining to the Environmental Projects
shall remain the sole property of Seller.

3.              Purchase Price.   The purchase price for the Pomona Property
(the “Purchase Price”) shall be Seven Million and 00/100 Dollars ($7,000,000.00)
to be allocated as follows:

2

--------------------------------------------------------------------------------


The Purchase Price shall be paid by Buyer as follows:

(i)          Two Hundred Thousand and 00/100 Dollars ($200,000.00) by check or
wire transfer of immediately available federal funds to Commonwealth Land Title
Insurance Company (“Title Insurer”) within two (2) business days after the
Effective Date; and

(ii)         Two Hundred Thousand and 00/100 Dollars ($200,000.00) by check or
wire transfer of immediately available funds to Title Insurer within two (2)
business days following the expiration or termination of the Due Diligence
Period; and

(iii)        The balance of the Purchase Price, plus or minus adjustments as
provided herein, by wire transfer of immediately available federal funds to such
account as Seller shall direct in writing to the Title Insurer as escrow agent
at Settlement.

All sums paid by Buyer in accordance with Subsection 3(a) of this Section plus
interest earned on said sums, shall be referred to as the “Deposit”. The Deposit
shall be held in escrow by the Title Insurer in accordance with the provisions
of this Agreement. The parties hereto direct Title Insurer to place the Deposit
in an interest-bearing account in a federally insured bank or savings and loan
association. At Settlement, the Deposit shall be paid to Seller and credited
against the Purchase Price. If this Agreement is terminated pursuant to
Section 8 hereof, the Deposit shall be applied as provided therein. If
Settlement is not completed hereunder for any other reason whatsoever, the
Deposit shall be returned to Buyer. Buyer’s Federal Taxpayer Identification No.
is _________________.

4.             Condition of Title.

(a)          The Pomona Property shall be sold and conveyed at Settlement with
good and marketable title, subject only to the Permitted Title Exceptions as
hereinafter defined. After the Effective Date, Buyer shall order a title search
from the Title Insurer, and direct the Title Insurer promptly to deliver to
Buyer and Seller, a preliminary title commitment for an ALTA extended owner’s
policy of title insurance with respect to the Pomona Property, together with
complete and legible copies of all instruments and documents referred to as
exceptions to title (the “Title Commitment”). Within two (2) days of the
Effective Date, Seller shall deliver to Buyer a copy of any title work in its
possession or under its direction or control for the Pomona Property.

Within fifteen (15) days after receipt of the Title Commitment but, in any
event, prior to the expiration of the Due Diligence Period, as defined in
Section 9(a), Buyer shall give Seller notice of any title exceptions which
adversely affect the Pomona Property and as to which Buyer reasonably objects.
If any additional title exceptions are revealed after the expiration of the Due
Diligence Period, Buyer shall have five (5) days after notice thereof to
reasonably object thereto. If, for any reason, Seller is unable or unwilling to
take such actions as may be required to cause such exceptions to be removed from
the Title Commitment, Seller shall give Buyer notice thereof; it being
understood and agreed that the failure of Seller to give such notice within ten
(10) days after Buyer’s notice of objection shall be deemed an election by
Seller not to

3

--------------------------------------------------------------------------------


remedy such matters. If Seller shall be unable or unwilling to remove any title
defects to which Buyer has reasonably objected, Buyer may elect (i) to terminate
this Agreement, or (ii) to consummate the transactions contemplated hereby,
notwithstanding such title defects and/or title exceptions, without any
abatement or reduction in the Purchase Price on account thereof in which such
defects and/or title exceptions (both objected to and not objected to by Buyer)
shall be considered Permitted Title Exceptions. Buyer shall make any such
election by written notice to Seller given on or prior to the fifth business day
after Seller’s notice of its inability or unwillingness to cure such defect.
Failure of Buyer to give such notice shall be deemed an election by Buyer to
proceed in accordance with clause (ii) above.

(b)          If title to the Pomona Property cannot be conveyed to Buyer at
Settlement in accordance with the requirements of this Agreement, then Buyer, as
its sole remedy, shall have the option of either:

(i)           Taking such title as Seller can cause to be conveyed and waiving
the unfulfilled condition, without abatement of the Purchase Price, whereupon
the parties hereto shall complete the transaction herein contemplated and the
provisions relating to the condition of title shall be deemed waived by Buyer;
or

(ii)          Terminating this Agreement by written notice to Seller, whereupon
Seller shall reimburse Buyer its actual out-of-pocket costs incurred in
connection with this transaction, provided, however, in no event will such
reimbursement exceed $40,000.00 (“Buyer’s Costs”), this Agreement shall become
null and void; and, thereafter, neither party hereto shall have any further
rights, liabilities or obligations hereunder.

(c)          Seller agrees that so long as this Agreement is in effect, Seller
shall not voluntarily further encumber the Pomona Property. In the event the
Pomona Property is encumbered by an involuntary lien or some other cloud on
title, Seller shall use reasonable efforts to cause such lien or cloud to be
removed, but Seller shall have no obligation to expend funds to obtain the
removal of such involuntary lien or cloud. Notwithstanding the above, Seller
shall satisfy all monetary liens or judgments capable of being satisfied by the
payment of money.

5.             Settlement.

The closing of title to the Pomona Property (“Settlement”) shall take place on
the first business day to occur thirty (30) days after the expiration of the Due
Diligence Period or ISRA approval of this transfer of title by the NJDEP,
whichever is later, but in no event later than December 30, 2006 (the
“Settlement Date”), with time being of the essence, at the offices of the Title
Insurer or such other place as Buyer and Seller shall mutually select.

6.            Provisions With Respect to Settlement.   At Settlement, the
parties shall deliver, or cause to be delivered, each of the following:

(a)          Deed.   A bargain and sale deed with covenants against grantor for
the Pomona Property duly executed and acknowledged by Seller in proper
recordable form,

4

--------------------------------------------------------------------------------


conveying marketable title to the Pomona Property to Buyer subject only to the
Permitted Title Exceptions. Each party shall also deliver a written
Certification of the continued truth and accuracy of the party’s representations
and warranties as of the Settlement Date.

(b)          Possession.   Possession of the Pomona Property, subject to the
Leases and Environmental Access and Remediation Agreement as set forth below, is
to be given by Seller to Buyer at the completion of Settlement by delivery of
the Deed. Prior to Settlement, Seller shall remove all manufacturing equipment
used in connection with its manufacturing process and repair any damage to the
Pomona Property resulting from such removal, unless otherwise agreed to by Buyer
and Seller.

(c)          Leases.   Concurrently with the execution and delivery of the Deed,
Seller, as Tenant, and Buyer, as Landlord, shall execute and deliver the
following Lease Agreements (the “Leases”) the forms of which are attached at
Exhibit B:

(i)

THREE SEPARATE TEMPORARY LEASES – Aggregate 88,700 SF as confirmed by an
architect’s measurements (Exhibit B-1)

Term: Six months for initial term, plus two (2) six-month renewal options upon
60 days notice.

Rental Rate – $3.50/SF plus all Estimated Operating Expenses. NNN

(ii)

Warehouse Outlet – approximately 31,500 SF as confirmed by an architect’s
measurements (Exhibit B-2) – Retail Lease.

 

Term:   

Five year initial term with two (2) five-year renewal options upon 150 days
notice.

Rental Rate – Initial Term:   $3.50/SF plus all Estimated Operating Expenses.
NNN. Notwithstanding anything to the contrary set forth herein, the aggregate
annual combined base rent for the temporary space and the Warehouse Outlet shall
be no less than $200,000 per year, NNN.

Rental Rate – 1st Renewal Term:   $5.00/SF plus all Estimated Operating
Expenses. NNN.

Rental Rate – 2nd Renewal Term:   $6.00/SF plus all Estimated Operating
Expenses. NNN.

Relocation:   The Warehouse Outlet and its signage and loading docks shall
initially be located as shown on the space plan exhibit attached to the Retail
Lease. Buyer may relocate the Warehouse Outlet space (and/or to relocate
separately the retail and/or warehouse portions of the Warehouse Outlet space)
and signage and one or more loading dock(s) to substantially similar space in
another designated area(s) of the building at the Pomona Property on the terms
and conditions as more fully set forth in the Retail Lease attached as Exhibit
B-2 and as shown on the drawing/plan attached thereto.

Kick-Out:   If Buyer leases or otherwise utilizes a portion of the Property for
a use which is incompatible with the retail use of the Warehouse Outlet by
Seller (such incompatible uses being more fully set forth in the Retail Lease
attached as Exhibit B-2), Seller shall have a one-time option to terminate the
Warehouse Outlet Lease, upon 60 days prior written notice on the terms and
conditions as more fully set forth in the Retail Lease attached as Exhibit B-2.

5

--------------------------------------------------------------------------------


At Settlement, the parties will deliver an Estoppel Certificate and a
Subordination, Non-Disturbance and Attornment Agreement with the Buyer’s lender,
in form and substance reasonably acceptable to each party and to Buyer’s lender.

 

(d)          Environmental Access and Remediation Agreement.   Contemporaneously
with the execution and delivery of the Deed, Seller and Buyer shall execute and
deliver an Environmental Access and Remediation Agreement (the “Environmental
Agreement”) the form of which is attached as Exhibit C. Buyer agrees to file and
record the executed Environmental Agreement with the County Clerk of Atlantic
County, New Jersey contemporaneously with the Settlement and the filing and
recording of the Deed for the Property provided that, if Buyer does not file and
record the executed Environmental Agreement within two (2) calendar days of the
Settlement, Seller shall have the right to file and record said Environmental
Agreement on behalf of the Buyer.

 

(e)          FIRPTA Affidavit.   The Certification required pursuant to the
terms of Section 14 below.

(f)           Settlement Affidavits.   Affidavits and similar instruments as are
reasonably required by the Title Insurer for (i) the elimination of any standard
or printed exceptions in Buyer’s final policy of title insurance, and (ii) the
satisfaction of any Internal Revenue Service disclosure and reporting
requirements, including, but not limited to, Form 1099B. All such affidavits and
similar instruments shall be in form and substance reasonably satisfactory to
Seller and the Title Insurer.

(g)          Settlement Sheet.   A closing statement to be executed by Seller
and Buyer, setting forth the prorations and adjustments to the Purchase Price as
required by this Agreement.

(h)          Real Estate Reporting Person.   Title Insurer is designated the
“real estate reporting person” for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045-4 and any instructions or
settlement statement prepared by Title Insurer shall so provide. Upon the
consummation of the transaction contemplated by this Agreement, Title Insurer
shall file Form 1099 information return and send the statement to Seller as
required under the aforementioned statute and regulation.

(i)           Resolutions.   Separate resolutions certified by an officer of
Seller and Buyer, respectively, authorizing the appropriate officers of such
party to enter into this Agreement and to carry out the transactions
contemplated hereby in accordance with the terms of this Agreement.

(j)           Existing Agreements.   Confirmation that all leases, service
contracts and management agreements affecting the Pomona Property have been
properly

6

--------------------------------------------------------------------------------


terminated, except for those service contracts Buyer advises prior to the
expiration of the Due Diligence Period that it intends to assume.

(k)          Conditions Precedent to Buyer’s Obligations.   Buyer’s obligations
to tender the purchase price at Settlement and purchase the Pomona Property are
contingent upon the satisfaction of the following conditions:

(i)   All representations and warranties of Seller shall be true and correct on
the Settlement Date as if each of them were being made on the Settlement Date;
and

 

(ii)   Seller shall have performed all covenants and agreements to be performed
by Seller up through and including the Settlement Date in all material respects,
and shall have executed and delivered all instruments and documents required to
be executed and delivered to Title Insurer under this Agreement at or before
Settlement according to the terms hereof.

7.             Taxes; Apportionments.

(a)          The New Jersey Realty Transfer Fee hereunder imposed on the sale of
the Pomona Property shall be paid by Seller at Settlement. Buyer shall pay the
New Jersey Mansion Tax (if any), the cost of any title commitment and insurance
obtained by Buyer, the cost of any survey obtained by Buyer and recording fees
for recording of the Deed. Seller and Buyer shall be responsible for the fees of
their respective attorneys.

(b)          Real estate taxes, rents, water and sewer charges (if any), fees
and charges under this Agreement, and all other apportionable charges fairly
allocable to the Pomona Property shall be prorated as of Settlement on a per
diem basis, and such apportionments shall be made, where applicable, with
relation to the fiscal year or billing period, as applicable, of the levying
authority. If the real estate and/or personal property tax rate and assessments
have not been set by the taxing authorities for the tax year in which Settlement
occurs, then the proration of such taxes shall be based upon the rate and
assessments in effect as of Settlement.

(c)          Seller reserves the right to protest, or, as applicable, to
continue to protest any real estate taxes relating to the period prior to the
Settlement Date and to receive and retain any refunds on account of such real
estate taxes; provided, however, that Seller may not settle any such proceeding
or agree upon an assessed valuation of the Pomona Property in connection
therewith without the prior written consent of Buyer (which consent shall not be
unreasonably withheld). If any refund is or subsequently becomes due or payable
on account of real estate taxes for the year in which the Settlement occurs, the
refund shall be apportioned between Seller and Buyer as of the Settlement Date.

8.             Default.

(a)          If (i) Buyer fails to complete Settlement in accordance with the
terms of this Agreement, then in such event, Seller may, as its sole remedy,
terminate this Agreement by written notice to that effect to Buyer, in which
event the Deposit shall be released

7

--------------------------------------------------------------------------------


by the Title Insurer to Seller who shall retain the Deposit as liquidated and
agreed damages, this Agreement shall become null and void and, thereafter,
neither party hereto shall have any further rights, liabilities or obligations
hereunder. Notwithstanding anything to the contrary, the limitation of liability
shall not apply to Buyer’s indemnification obligations under this Agreement or
to any damages (including reasonable attorneys fees, court costs and other costs
of collection) Seller may incur in the event Buyer fails to authorize the
release of the Deposit by Title Insurer to Seller, as required by this
Subsection.

(b)          If Seller defaults hereunder at or prior to Settlement by failing
to complete Settlement in accordance with the terms of this Agreement, then
Buyer may, as its only options, either (i) seek specific performance of this
Agreement or (ii) terminate this Agreement by written notice to that effect to
Seller, in which event Seller shall pay to Buyer Buyer’s actual out-of-pocket
costs incurred in connection with this transaction as of the date of such
termination not to exceed $50,000 in the aggregate (and Buyer shall provide
documentation evidencing such costs to Seller), and not damages relating to lost
profits or lost opportunity, and this Agreement shall be null and void, the
Deposit shall be returned to Buyer, and neither party shall have any rights or
obligations under this Agreement.

9.             Due Diligence; Inspection, Tests, Surveys, etc.

(a)          Within five (5) days following the execution of this Agreement,
Seller agrees to provide Buyer for Buyer’s inspection and for copying of all
such items and materials at the Pomona Property, to extent such items exist and
are within Seller’s possession or under its control, true, correct and complete
copies of: (i) correspondence, audits, records, tests, reports and data in
connection with the physical and environmental condition of the Pomona Property,
(ii) the latest, full size survey of the Pomona Property, (iii) as built plans
and drawings for the Pomona Property and (iv) any plans or proposals submitted
or reviewed by the local authorities regarding any potential expansion,
improvement or development of the Pomona Property (“Seller’s Deliveries”). For
forty-five (45) days after the Effective Date (the “Due Diligence Period”),
Buyer or its designees may enter the Pomona Property at all reasonable times for
the purposes of conducting such inspections, measurements, surveys, engineering
studies, environmental assessments, and other reports as Buyer deems appropriate
at Buyer’s sole cost and expense. Buyer’s right of inspection pursuant to this
Section 9 shall include the right to enter the Pomona Property, but shall not
unreasonably interfere with the conduct of Seller’s business at the Pomona
Property. No inspection shall be undertaken without reasonable prior notice to
Seller. Seller or its representatives or contractors shall have the right to be
present at any or all inspections. If Buyer takes, or causes to be taken, any
sample from the Pomona Property in connection with the foregoing, Seller shall
have the right to contemporaneously take a split sample to allow Seller, if it
so chooses, to perform its own testing at Seller’s expense. Buyer shall promptly
deliver to Seller copies of all written reports relating to any testing or other
inspection of the Pomona Property performed by or on behalf of Buyer. All such
action taken by or on behalf of Buyer pursuant to this Section 9 shall be in
accordance with all Environmental Laws, other applicable laws, rules and
regulations of the NJDEP, USEPA and other appropriate governmental authorities
having jurisdiction over such actions. Buyer shall maintain, and shall ensure
that any representative or contractor that tests or inspects the Pomona Property
shall

8

--------------------------------------------------------------------------------


maintain public liability and property damage insurance insuring Seller against
all liability arising out of any entry or inspection of the Pomona Property
pursuant to the provisions hereof. Each such insurance policy shall be in the
amount of no less than One Million Dollars ($1,000,000) combined single limit
for injury to or death of one or more persons in an occurrence, and for damage
to tangible property (including loss of use) in an occurrence. The policy
maintained, or caused to be maintained, by Buyer shall insure the contractual
liability of Buyer covering the Seller Parties and shall (i) name Seller as an
additional insured party and (ii) contain a provision that the insurance
provided by Buyer thereunder shall be primary and noncontributing with any other
insurance available to Seller. There shall be no exclusion relating to
Pollutants or hazardous substances. Buyer shall provide Seller with evidence of
such insurance coverage prior to any entry or inspection of the Pomona Property
by Buyer or any of its representatives or contractors. Buyer shall indemnify,
defend and hold Seller harmless of, from and against all claims, costs,
expenses, causes of action and losses of whatsoever kind or nature, including,
but limited to, all liability by reason of injury (including death) to persons
and damage to any property and mechanics’ liens or similar charges which may
affect the Pomona Property, as well as attorneys fees and court costs, resulting
from the entry onto the Pomona Property or work conducted thereon by or on
behalf of Buyer, excepting, however, damages, liabilities or claims arising from
or relating to any pre-existing conditions at or with respect to the Pomona
Property, as well as all costs, including attorneys fees, of enforcing this
indemnity. Buyer further agrees that if Settlement is not completed for any
reason, Buyer shall promptly repair any damage to the Pomona Property caused by
said entry and fully restore the Pomona Property to the condition existing prior
to said entry.

(b)          If during or before the end of Due Diligence Period, Buyer is
dissatisfied with the results of any tests or investigations with respect to the
Pomona Property, in its sole discretion, Buyer shall have the right to terminate
this Agreement by giving written notice to Seller on or before the expiration of
the Due Diligence Period. If this Agreement is so terminated, this Agreement
shall become null and void and, thereafter, neither party shall have any further
rights, obligations or liabilities hereunder. If Buyer does not so terminate
this Agreement, Buyer shall have waived its right to terminate this Agreement
pursuant to this Subsection 9(b). Buyer shall have no right after the expiration
of the Due Diligence Period to terminate this Agreement pursuant to this
Subsection 9(b).

(c)          Anything contained in this Agreement to the contrary
notwithstanding, the indemnification provisions in Subsection 9(a) above shall
survive the completion of Settlement or other termination of this Agreement. The
repair/restoration obligation of Buyer set forth in Subsection 9(a) above shall
survive termination of this Agreement but any claim Seller may have for repair
or restoration shall be deemed waived if not made within ninety (90) days after
such termination.

10.           Condition of the Pomona Property.

(a)          Buyer represents, warrants and covenants that it is a sophisticated
purchaser with experience in the purchase of commercial premises and
improvements such as those being purchased pursuant to this Agreement. Except
for Seller’s representations and

9

--------------------------------------------------------------------------------


warranties as set forth in this Agreement and in the agreements to be executed
and delivered by Seller at the time of Settlement, Buyer shall take the Pomona
Property in the “AS IS” and “WHERE IS” condition subject to “ALL FAULTS”
including but not limited to all latent and patent defects and liabilities and
the existence of Pollutants on, in, under or at the Pomona Property, and to
normal wear and tear between the date hereof and the date of Settlement.

(b)          The provisions of this Section 10 shall survive the completion of
Settlement.

11.           Condemnation.

(a)          In the event of the taking of all or any portion or portions of the
Pomona Property by eminent domain proceedings or the commencement of any such
proceeding, at any time prior to the completion of Settlement, Buyer shall have
the right, at Buyer’s sole option, to terminate this Agreement by giving written
notice to Seller within fifteen (15) calendar days after Seller notifies Buyer
of such proceeding. If this Agreement is so terminated, Buyer shall surrender to
Seller Buyer’s copy of this Agreement for cancellation, and this Agreement shall
thereupon become null and void and, thereafter, neither party hereto shall have
any further rights, liabilities or obligations hereunder. If Buyer does not so
terminate this Agreement, the Purchase Price for the Pomona Property shall be
reduced by the total of any awards or other proceeds received by Seller with
respect to any such taking, or the Purchase Price for the Pomona Property shall
remain unchanged and at Settlement Seller shall assign to Buyer all rights of
Seller in and to any awards or other proceeds payable by reason of any such
taking.

(b)          Notwithstanding the foregoing, Seller shall not settle, compromise
or otherwise stipulate to any award or recovery in connection with any
condemnation of the Pomona Property if such condemnation reduces the value by at
least One Hundred Thousand and 00/100 Dollars ($100,000.00) (as reasonably
estimated by Buyer) and occurs after the expiration of the Due Diligence Period,
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld, conditioned or delayed and shall be deemed given if not
denied in writing by Buyer within fifteen (15) business days after Buyer’s
receipt of Seller’s request therefor.

12.           Risk of Loss.

(a)          (i)          Seller agrees to maintain in effect until the
Settlement Date the insurance policies now in effect on the Pomona Property.

(ii)         Buyer shall have the right, at its option and expense, to insure
its equitable interest in the Pomona Property as of the date of this Agreement.

(b)          In the event that the Pomona Property shall be damaged or destroyed
by fire or other casualty between the date of this Agreement and the completion
of Settlement, such that 10% or less of the Pomona Property is damaged or
destroyed, the obligation of Buyer to complete Settlement hereunder shall in no
way be voided or impaired, and

10

--------------------------------------------------------------------------------


Buyer shall be required to accept the Pomona Property in its then damaged
condition without abatement of the Purchase Price, provided, however, Seller
shall assign to Buyer at Settlement any and all rights Seller may have in
insurance proceeds payable with respect to such damage or destruction (and Buyer
shall receive a credit against the purchase price for any applicable deductible
under Seller’s insurance policies). In the event that the Pomona Property shall
be damaged or destroyed by fire or other casualty between the date of this
Agreement and the completion of Settlement, such that more than 10%of the Pomona
Property is damaged or destroyed, then Buyer shall have the option, upon written
notice given to the Seller within thirty (30) days from the date of such
destruction or damage, to terminate this Agreement and upon giving of such
notice, this Agreement shall be null and void, the Deposit shall be returned to
Buyer, and neither party shall have any further rights or obligations under this
Agreement. In the event that Buyer does not elect to terminate this Agreement,
Seller shall assign to Buyer at Settlement any and all rights Seller may have in
insurance proceeds payable with respect to such damage or destruction (and Buyer
shall receive a credit against the purchase price for any applicable deductible
under Seller’s insurance policies).

13.          Assessments. Seller shall be responsible to pay for all assessments
for any improvements (including, but not limited to roads, curbs, sewer lines
and the like) which serve the Pomona Property, provided such assessments are
levied against the Pomona Property prior to the Effective Date, or levied
against the Pomona Property after the Effective Date by reason of work ordered,
commenced or completed prior to the Effective Date; and, if Settlement is
completed by Buyer, Buyer shall be responsible to pay for all assessments levied
against the Pomona Property after the date of this Agreement by reason of work
or improvements ordered after such date.

14.          Certification Regarding FIRPTA. Seller covenants and agrees that
Seller shall execute, with acknowledgement before a notary public, and deliver
to Buyer at Settlement a certification in the form of Exhibit “D” attached
hereto and made a part hereof (the “Certification”) confirming that Seller is
not a nonresident alien for purposes of United States Income Tax.

In the event that Seller fails to deliver to Buyer at Settlement the
Certification, then, and in such event, Buyer shall deduct and withhold ten
(10%) percent of the Purchase Price and pay such amount so withheld to the
Internal Revenue Service pursuant to forms supplied by the Internal Revenue
Service pending determination by the Secretary of Seller’s tax liability under
FIRPTA, and Buyer shall have no liability or obligation to Seller with respect
to such sums so withheld. Seller acknowledges Seller’s obligation to complete
Settlement notwithstanding the deduction and withholding of the aforesaid ten
(10%) percent of the Purchase Price.

15.           Environmental Matters.

(a)          Buyer acknowledges that Buyer has been or will have been given
sufficient opportunity, pursuant to Section 9 hereof, to inspect the Pomona
Property and conduct the tests, investigations and environmental audits it deems
necessary. A copy of any

11

--------------------------------------------------------------------------------


environmental audits, tests and/or reports of the Pomona Property prepared for
or by Buyer or Buyer’s agent shall be delivered to Seller promptly following its
receipt by Buyer.

(b)          It is acknowledged that Seller is responsible for certain solid
waste management units on the Pomona Property and the remediation of a
trichloroethylene plume of groundwater contamination on, off-site and in
connection with the Pomona Property pursuant to Seller’s HSWA Permit with USEPA,
DGW Permits, DSW Permit, Memorandum of Agreement with NJDEP, and ISRA
Remediation Agreement(s) with NJDEP (all as defined individually in Exhibit C
and collectively referred to as the “Environmental Projects” as defined in
Exhibit C). It is agreed by the parties that the transfer of title pursuant to
this Agreement is contingent upon NJDEP’s approval of the transfer pursuant to
the New Jersey Industrial Site Recovery Act (“ISRA”). With respect to ISRA
approval by NJDEP, Seller will file such notices, assessments, remediation
agreement applications and other documents and information required for review
by NJDEP in order to allow Seller to transfer ownership of the Pomona Property
to Buyer prior to Seller’s compliance with ISRA. Seller shall diligently
prosecute obtaining this NJDEP consent. Seller will provide monthly reports on
the status of obtaining NJDEP’s permission to transfer the Pomona Property to
Buyer, including submission to and responses from NJDEP. Buyer shall cooperate
with Seller and execute and deliver to NJDEP such information, certificates and
other information as may be required under ISRA. Buyer’s obligations as set
forth in this subsection shall survive Settlement and, upon Settlement, Buyer
shall execute the Environmental Agreement in the form and on the terms set forth
in Exhibit C, attached hereto and incorporated by reference herein. In the event
Seller is not able to obtain approval under ISRA to transfer title expeditiously
to Buyer on or before December 30, 2006, Buyer shall have the right to either
(i) terminate this Agreement, whereupon the Deposit shall be returned to Buyer
and Buyer shall be reimbursed the Buyer’s Costs, and neither party shall have
any further rights, liabilities or obligations hereunder, or (ii) extend the
Closing Date for up to a maximum of three (3) consecutive periods of thirty (30)
days each (one thirty day extension to be exercised at a time, with the second
and third extensions being applicable only if the ISRA approval has not been
received during the first thirty day extension or the second thirty (30) day
extension, as applicable). Buyer shall notify Seller, in writing of which option
Buyer shall select; provided, however, that if Buyer initially exercises its
right to extend the Closing Date pursuant to subparagraph (ii) above, Buyer may
subsequently elect to exercise its right under subparagraph (i) at the end of
each successive thirty (30) day extension interval. In the event Seller is not
able to obtain approval under ISRA to transfer title expeditiously to Buyer
prior to the expiration of the last thirty (30) day extension period as
described in subparagraph (ii) above, then thereafter both Buyer and Seller
shall have the right terminate this Agreement prior to the obtaining of such
ISRA approval, whereupon the Deposit shall be returned to Buyer and Buyer shall
be reimbursed the Buyer’s Costs, and neither party shall have any further
rights, liabilities or obligations hereunder. The obligations of this Section
15(b) shall survive the completion of Settlement.

(c)          Seller represents that to Seller’s actual knowledge, except as
expressly set forth in this Agreement (including all exhibits hereto) and in the
existing environmental information for the Property to be provided to Buyer
pursuant to Section 9 hereof, (i) no underground storage tanks (except for
open-top floor pits) exist at the Property, (ii) Seller has received no pending
notice from any governmental agency or from any other person or entity

12

--------------------------------------------------------------------------------


that the Property is now contaminated by the presence of any substance, chemical
or waste that is listed as hazardous, toxic or dangerous under any applicable
federal, state, county or local statute, rule, regulation, ordinance or order
(“Hazardous Substances”) that would require remediation, clean-up or other
response action under applicable laws, statutes, codes, ordinances, orders,
regulations and requirements of all federal, state, county and municipal
governments, departments, boards, authorities, agencies officials and officers
(“Legal Requirements”), and (iii) Seller has received no pending notice from any
governmental agency or from any other person or entity of the release or
threatened release of any Hazardous Substances onto, beneath, from or
immediately adjacent to the Property, or any violation or suspected violation of
any Legal Requirements, except for an exceedance of the lead limit set forth in
Seller’s permits associated with the Tilton Road Pond.

16.          Operation of the Pomona Property.

Between the date hereof and the Settlement Date, Seller shall maintain the
Pomona Property substantially in accordance with Seller’s current maintenance
practices, subject to reasonable wear and tear and subject to the occurrence of
any damage or destruction to the Pomona Property by casualty (in which event the
terms of Subsection 12(b) shall govern) or other causes or events beyond the
reasonable control of Seller. Seller shall maintain insurance coverage for the
Pomona Property in accordance with the current insurance coverage. Seller shall
promptly notify Buyer of any notices, actions, suits, claims or proceedings
affecting the Pomona Property or the use, possession or occupancy thereof.

17.          Notices.   All notices, statements, demands, requests, consents,
communications and certificates from either party hereto to the other shall be
made in writing and sent (i) by United States registered or certified mail,
return receipt requested, postage prepaid, (ii) by courier service with
guaranteed overnight delivery, or (iii) by telefacsimile confirmed by hard copy
notice given pursuant to clause (ii) above, addressed as follows:

(a)         If intended for Seller:


Lenox, Incorporated

1414 Radcliffe Street

Bristol, PA 19007-5496

Attn: Louis A. Fantin, Esquire

Facsimile Number: (267) 525-5646

(b)         If intended for Buyer: BTR Capital Fund II

 

99 Wood Avenue South 

555 13th Street, NW

Suite 305

Suite 420 East

Iselin, NJ

Washington, DC 20004-1115

Attn:  Josh Porter

Facsimile (202) – 624- 8555

Facsimile Number:  (732) 635-1021

 

13

--------------------------------------------------------------------------------


With Copy to:

McGuireWoods, LLP

625 Liberty Avenue, 23rd Floor

Pittsburgh, PA 15222

Attn: Alan B. Gordon

Facsimile Number: (412) 760-7968

or such other addresses or entities as either party hereto may from time to time
direct by service of notice on the other party as provided above. Any such
notices, statements, demands, requests, consents, communications or certificates
shall be deemed received two business days after the same is deposited with the
United States Postal Service or one business day after the same is delivered to
a national overnight courier service which provides proof of delivery.

18.          No Recording.   This Agreement shall not be filed of record by or
on behalf of Buyer in any office or place of public record and, if Buyer shall
fail to comply with the terms hereof by recording or attempting to record the
same, such act shall not operate to bind or cloud the title to the Pomona
Property. Seller shall, nevertheless, have the right forthwith to institute
appropriate legal proceedings to have the same removed from record. If Buyer or
any agent, broker or counsel acting for Buyer shall cause or permit this
Agreement or a copy thereof to be filed in an office or place of public record,
Seller, at its option, and in addition to Seller’s other rights and remedies,
may treat such act as a default of this Agreement on the part of Buyer. However,
the filing of this Agreement in any suit or other proceedings in which such
document is relevant or material shall not be deemed to be a violation of this
Section.

19.          Assignment.   On notice to Seller given prior to the Closing, Buyer
shall have the right to assign this Agreement and its rights and obligations
hereunder to a corporation, limited liability company, limited partnership,
joint venture or other legal entity in which Buyer, its shareholders, partners,
members or any of its affiliated entities is a shareholder, partner, member or
owner of an equity interest (“Permitted Assignee”). Except for the foregoing,
Buyer shall not be permitted to assign this Agreement or any of its rights
hereunder to any party other than a Permitted Assignee, without the prior
written consent of Seller, provided, however, Buyer shall have the right to name
a nominee for the purpose of taking title to the Pomona Property, without
Seller’s prior written consent.

20.           Brokerage.

(a)           Seller and Buyer represent and warrant that each has not dealt
with any broker, agent, finder or other intermediary in connection with the
conveyance of the Pomona Property or this Agreement other than Fennelly
Associates, Inc. and NAI Geis Realty.

(b)           Each party agrees to indemnify, defend and hold the other harmless
of, from and against any damages, costs, claims, losses or liabilities
whatsoever (including attorney’s fees, expenses and court costs) arising from
any breach by such party of its warranties, representations and agreements set
forth herein. Seller shall be responsible for the

14

--------------------------------------------------------------------------------


payment of the commission due Fennelly Associates, Inc. pursuant to a separate
agreement, and Fennelly Associates shall share such commission with NAI Geis
Realty in accordance with Fennelly’s agreement with Seller.

21.          Time of the Essence.   Time, wherever mentioned herein, shall be of
the essence of this Agreement. If the expiration of any period or the occurrence
of any date referred to in this Agreement would occur on a day which is other
than a business day, then such period shall be deemed to expire on and/or such
date shall be postponed to the first business day occurring thereafter. The term
“business day” shall mean a day of the week other than Saturday, Sunday or legal
holidays on which banking institutions or state government offices in the
Galloway, NJ area are open for business.

22.          Binding Effect.   This Agreement shall be binding upon and inure to
the benefit of Seller and Buyer and their respective successors and assigns.

23.          Entire Agreement.   This is the entire agreement between the
parties hereto regarding the transaction contemplated hereby and there are no
other terms, covenants, conditions, warranties, representations or statements,
oral or otherwise, of any kind whatsoever. Any agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of this
Agreement in whole or in part unless such agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.

24.          Headings.   The headings incorporated in this Agreement are for
convenience and reference only and are not a part of this Agreement and do not
in any way control, define, limit, or add to the terms and conditions hereof.

25.          Governing Law.   This Agreement shall be construed, interpreted and
governed by the laws of New Jersey.

26.          Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be an original, and such counterparts together
shall constitute one and the same instrument.

27.          Limitation of Liability.   The liability of each party under this
Agreement shall be limited to and enforceable solely out of each party’s
respective assets. No direct or indirect partner, trustee, director, officer,
employee, beneficiary or shareholder of a party or any of its direct or indirect
partners shall have any liability with respect to the obligations of such party
hereunder.

28.          Survival of Settlement.   Acceptance by Buyer of the executed Deed
at Settlement shall constitute an acknowledgment and/or waiver by Buyer of full
performance by Seller of all of Seller’s obligations hereunder, except as set
forth in Section 15(b). Seller’s representations and warranties, and such of
Buyer’s obligations hereunder as shall possibly imply performance or observance
after Settlement, shall survive Settlement, notwithstanding any

15

--------------------------------------------------------------------------------


presumption to the contrary. Any indemnity undertakings by either party
hereunder shall also survive Settlement or the early termination of this
Agreement.

29.           Attorney’s Fees.   In the event of litigation between the parties
with respect to this Agreement or the transactions contemplated hereby, the
prevailing party therein shall be entitled to recover from the losing party
therein its reasonable attorney’s fees and costs of suit.

30.           Property Information and Confidentiality.

(a)           Buyer agrees that, prior to the Settlement, Buyer shall use
diligent efforts to keep all “Property Information” (as defined below)
confidential, and that Property Information shall not, without the prior consent
of Seller, be disclosed by Buyer or Buyer’s Representatives (as hereinafter
defined) and that Property Information will not be used for any purpose other
than investigating and evaluating the Pomona Property. Moreover, Buyer agrees
that, prior to the Settlement, the Property Information will be transmitted only
to Buyer’s Representatives who need to know the Property Information for the
purpose of investigating and evaluating the Pomona Property, and who are
informed by Buyer of the confidential nature of the Property Information. The
provisions of this Section 30 shall not apply to Property Information which is a
matter of public record.

(b)           As used in this Agreement, the term “Property Information” shall
mean:

(i)            All information and documents relating to the Pomona Property,
the operation thereof or the sale thereof (including, without limitation,
existing leases, services contracts and licenses) that Seller furnished to, or
otherwise made available to, Buyer or its directors, officers, employees,
affiliates, partners, brokers, agents, title insurers, surveyors or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively,
“Buyer’s Representatives”).

(ii)           All analyses, compilations, data, studies, reports or other
information or documents prepared or obtained by Buyer or Buyer’s
Representatives containing or based in any material part on any information or
documents described in the preceding clause (i).

31.           Joint Undertaking.   In addition to the obligations expressly
required to be performed hereunder by Seller and Buyer, each party agrees to
cooperate with the other and to perform such other acts and to execute,
acknowledge and deliver, prior to and after Settlement, such other instruments,
documents and materials as a party may reasonably request and as shall be
necessary in order to effect the consummation of the transactions contemplated
hereby; provided that no such other instrument, document or material shall
either extend or enlarge the obligations of the non-requesting party beyond the
express undertakings of this Agreement or shall require or could require the
non-requesting party to make any payment or expend any funds which are not
expressly provided for herein or which the requesting party shall not reimburse.
This Section shall survive Settlement.

16

--------------------------------------------------------------------------------


32.          Waiver of Trial by Jury.   EACH PARTY HEREBY WAIVES, IRREVOCABLY
AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE
OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR
OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.

33.          Representations and Warranties of Seller.

To induce Buyer to enter into this Agreement, Seller represents and warrants to
Buyer, as of the Effective Date and as of the Settlement Date unless Seller
notifies Buyer otherwise prior to Settlement, as follows:

(a)          Status and Authority of Seller.   Seller is duly organized, validly
existing and in good standing under the laws of its state of formation, and has
all requisite power and authority under the laws of such state and its
respective charter documents to enter into and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. Seller
has duly qualified to transact business in New Jersey.

(b)          Action of Seller.   Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement (except for
ISRA approval from NJDEP), and upon the execution and delivery of any document
to be delivered by Seller on or prior to Settlement, such document shall
constitute the valid and binding obligation and agreement of Seller, enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c)          No Violations of Agreements.   Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Pomona Property pursuant to
the terms of any indenture, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Seller is bound.

(d)          Litigation.   Seller has received no written notice of and, to
Seller’s knowledge, no action or proceeding is pending or threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto or which will result in any change in the condition of the
Pomona Property, result in or subject the Pomona Property to a liability, or
involve condemnation or eminent domain proceedings against any part of the
Pomona Property.

(e)          Permits; Condition of the Pomona Property.   To the best of
Seller’s knowledge, the Pomona Property has valid occupancy permits and
certificates, and all other necessary licenses required for it to be owned and
as operated by Seller in the State of New Jersey and the Township of Galloway.
To the best of Seller’s knowledge, zoning regulations and

17

--------------------------------------------------------------------------------


ordinances applicable in Galloway, New Jersey have not been violated by existing
improvements or the use thereof. To the best of Seller’s knowledge, Seller has
not received and is not aware of any written notice, report or other
communication from any governmental agency or from any other person or entity
advising or alleging of the existence of: (a) any incomplete improvements or any
structural or other physical defect or deficiency in the condition of the Pomona
Property, or any component or portion thereof; and (b) any defect or deficiency
in the improvements, the structural elements thereof, and the mechanical systems
(including, without limitation, the roof, all HVAC systems, plumbing,
electrical, elevator, security, utility and sprinkler systems) thereon and
therein.

(f)           Assessments.   Seller has received no written notice of
assessments for public improvements against the Pomona Property that remain
unpaid and Seller has no knowledge and has received no notice of any proposed
assessment for public improvements.

(g)          Notices.   Seller has not received any notice of any condemnation
proceeding or other proceedings in the nature of eminent domain in connection
with the Pomona Property or any portion or portions thereof. Seller has not
received notice of any violations of any federal, state, county or municipal
law, ordinance, order, rule, regulation, agreement or requirement affecting any
portion of the Pomona Property including, but not limited to, violations of any
housing, building, zoning, fire, safety, environmental, traffic, flood control
or health laws.

(h)          Real Property Taxes.   The Pomona Property has not been or is not
now benefiting from any real estate tax abatement, exemption or reduced
assessment as a consequence of which an additional or “roll back” tax could be
assessed or imposed against the Pomona Property at any time on or after the date
of this Agreement (including, without limitation, any assessment resulting from
the conversion of the Pomona Property from an agricultural or horticultural
use).

(i)           Environmental Reports.   To Seller’s knowledge, environmental
reports and test results submitted to USEPA and NJDEP in connection with the
Environmental Projects are accurate in all material respects.

 

The term “Seller’s knowledge” as used in this Agreement means the actual
knowledge of senior corporate officers of Seller without investigation. In the
event Seller obtains information prior to Settlement which makes any of the
aforesaid Seller representations inaccurate in any material respect, Seller
shall notify Buyer promptly in writing and Buyer shall have the option, as its
sole remedy, to either: (i) take title without abatement of the Purchase Price,
whereupon the parties hereto shall complete the transaction herein contemplated;
or (ii) terminate this Agreement by written notice to Seller, whereupon Seller
shall reimburse Buyer for Buyer’s Costs, whereupon this Agreement shall become
null and void and neither party shall have any further rights, liabilities or
obligations hereunder.

18

--------------------------------------------------------------------------------


34.           Representations and Warranties of Buyer.

To induce Seller to enter in this Agreement, Buyer represents and warrants to
Seller, as of the Effective Date, as follows:

(a)          Status and Authority of Buyer.   Buyer is duly organized, validly
existing and in good standing under the laws of its state of formation, and has
all requisite power and authority under the laws of such state and its
respective charter documents to enter into and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. Buyer has
duly qualified to do business in New Jersey.

(b)          Action of Buyer.   Buyer has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Buyer on or prior
to Settlement, such document shall constitute the valid and binding obligation
and agreement of Buyer, enforceable against Buyer in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

(c)          No Violations of Agreements.   Neither the execution, delivery or
performance of this Agreement by Buyer, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Pomona Property pursuant to
the terms of any indenture, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Buyer is bound.

(d)          Litigation.   Buyer has received no written notice of and, to
Buyer’s knowledge, no action or proceeding is pending or threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto or which will result in any material adverse change in the
business, operation, affairs or condition of Buyer or result in or subject Buyer
to a material liability.

The term “Buyer’s knowledge” as used in this Agreement means the actual
knowledge of the senior officers of Buyer without investigation. In the event
Buyer becomes aware of any information prior to Settlement which makes any of
the aforementioned Buyer representations inaccurate in material respect, Buyer
shall notify Seller promptly in writing and Seller shall have the option, as its
sole remedy, to either: (i) complete the transaction contemplated herein; or
(ii) terminate this Agreement by written notice to Buyer, whereupon Seller shall
be entitled to receive the Deposit as liquidated damages and this Agreement
shall thereafter become null and void and neither party shall have any further
rights, liabilities or obligations hereunder.

19

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, under
seal, as of the day and year first-above written.

 

 

SELLER:

LENOX, INCORPORATED

 

By:      /s/ Timothy J. Schugel      

Timothy J. Schugel

Chief Operating and Financial

Officer of Lenox Group Inc

 

 

Date: October 3, 2006

 

 

BUYER:

BTR CAPITAL FUND II, LLC

 

By:      /s/ David Lipson           

David Lipson,

Authorized Signatory

 

Date: October 3, 2006







20

--------------------------------------------------------------------------------


Exhibit “A”

 

LEGAL DESCRIPTION OF PREMISES – POMONA, NEW JERSEY



THE TITLE COMPANY OF JERSEY

SEARCH NO. 9-4839

SEARCH LEGAL DESCRIPTION

Against premises situate in the TOWNSHIP of GALLOWAY, County of ATLANTIC, and
STATE OF NEW JERSEY, described as follows:

TRACT 1

BEGINNING at the point of intersection of the Easterly line of Tilton Road with
the Southeasterly line of Prague Avenue and extending thence:

(1)   along the Southeasterly line of Prague Avenue, North 46 degrees 30 minutes
East, 1069.72 feet to the Southwesterly line of Aloe Street; thence

(2)   along the same, South 43 degrees 30 minutes East, 1425 feet; thence

(3)   at right angles to Aloe Street, South 46 degrees 30 minutes West, 1948.67
feet to the Easterly line of Tilton Road; thence

(4)   along the same, North 11 degrees 50 minutes West, 1674.26 feet to the
POINT AND PLACE OF BEGINNING.

TOGETHER WITH the easement and right to use and occupy as a means of ingress and
egress for the operation of railroad transportation facilities that certain
railroad siding or spur having a width of 20 feet leading from the main line of
the Pennsylvania-Reading Seashore lines to the Northeasterly line of Aloe
Street, the center line of said 20 feet siding or spur described as:

BEGINNING at a point in the Southwesterly right of way line of the West Jersey
and Seashore Railroad Company, approximately 1350 feet Southeastwardly from the
center line of Prague Avenue (said beginning point being also 296 feet from
another point in the Southwesterly track of the Pennsylvania-Reading Seashore
lines, 6738 feet from Pomona and 1748 feet Southeastwardly from mile post 45)
and from said beginning point extending:

(1)   in a Westerly direction curving to the left along the arc of a circle,
having a radius of 450.89 feet, a distance of 540 feet; thence

(2)   South 64 degrees 19 minutes West approximately 380 feet to the
Northeasterly line of Aloe Street at a point approximately 790 feet
Southeastwardly from the Southeasterly line of Prague Avenue.

AND ALSO TOGETHER WITH the easement and right to dispose of all roof drainage,
surface and subsurface drainage and all purified water from industrial and
sanitary wastes from the plant and

continued on next page



A-1

--------------------------------------------------------------------------------


LEGAL DESCRIPTION (CONTINUED)

 

plant site first described from a manhole located on said plant site at the
point of intersection of the Southeasterly line of Prague Avenue and the
Easterly line of Tilton Road across property of Atlantic Asphalt-Concrete Co.,
known as Farm Lots 1020 and 1021 on Plan of Gloucester Farm and Town
Association.

TRACT 2

BEGINNING at a point for a corner in the Easterly line of Tilton Road, said
point being South 11 degrees 50 minutes East, 1674.26 feet from the intersection
of the Easterly line of Tilton Road and the Southerly line of Prague Avenue and
extending thence:

(1)   North 46 degrees 30 minutes East, 1948.67 feet to a point for a corner in
the Southerly line of Aloe Street; thence

(2)   along the Southerly line of Aloe Street, South 43 degrees 30 minutes East,
200 feet to a point for a corner; thence

(3)   South 46 degrees 30 minutes West, 930 feet to a point for a corner; thence

(4)   South 57 degrees 36 minutes West, 1038.12 feet to the PLACE OF BEGINNING.

THE ABOVE TWO TRACTS BEING KNOWN AS Lot 1 in Block 453 as shown on the Tax Map
of the Township of Galloway.

COMMONLY KNOWN AS 545 W. Tilton Road.

The above Tax Lot and Block designation is shown for informational purposes only
and is not to be construed as part of the legal description.



A-2

--------------------------------------------------------------------------------


Exhibit “B”

LEASES

Exhibit “B-1”

 

LEASE – Temporary Spaces Lease

 

TEMPORARY SPACE LEASE

(3 Separate Leases)

 

THIS Lease is made and entered into this _______________________________, 2006,
(“Commencement Date”) by and between __________________________, a _____________
_________________ with its principal office located at 555 13th Street, NW,
Suite 420 East, Washington, DC 20004-1115 (“Landlord”), and LENOX INCORPORATED
____________________, a New Jersey corporation with its principal office located
at 100 Lenox Drive, Lawrenceville, New Jersey 08648 (“Tenant”), as follows:

 

1.             Premises.   Subject to the terms and conditions set forth in this
Lease, Landlord leases to Tenant, and Tenant leases from Landlord, a portion of
Landlord’s property located at 545 Tilton Road, Pomona, Galloway Township, New
Jersey (the “Property”) consisting of the total area of approximately __________
square feet of floor area (subject to final measurement and confirmation thereof
as set forth in this Lease) in the building situate upon the Property (the
“Building”), as shown on the plat attached as Exhibit A hereto (hereinafter
referred to as the “Leased Premises”), together with permitted access at all
reasonable times to and the non-exclusive use of the parking lot and the common
areas in and around the Building and the Property and other common areas,
including but not limited to, the telephone room for purposes of repairing and
installing Tenant’s communication equipment. Except as set forth in this lease,
it is expressly agreed that nothing shall be construed as a grant or rental of
(and the Leased Premises shall not include) (i) any space above the finished
ceiling of the Leased Premises (or, if none, above the bottom edge of the
framework supporting the roof), (ii) any rights in the roof or exterior of the
building within which the Leased Premises is located, (iii) the space below the
finished floor of the Leased Premises, or (iv) the land upon which the Leased
Premises is located.

 

2.              Term.

 

(a)          Initial Term.   The initial term of this Lease (“Initial Term”)
shall begin on the Commencement Date and end six (6) months next following the
Commencement Date. unless terminated earlier or renewed in accordance with the
terms set forth herein.

 

(b)          Renewals.   Provided that no Event of Default has occurred and is
then continuing under the terms of this Lease Agreement, Tenant shall have the
option to extend the term of this Lease upon the same terms, covenants and
conditions contained in this Lease for two

 

B-1-1

 

--------------------------------------------------------------------------------


(2) consecutive six (6) month terms (each of such being known as a “Renewal
Term” and, collectively, as the “Renewal Terms”).

 

(c)          Exercise of Renewal.   Provided that no Event of Default has
occurred and is then continuing under the terms of this Lease Agreement, Tenant
may exercise its renewal options provided for in Section 2(b) by giving to
Landlord prior written notice of its intent to exercise the respective option
not fewer than sixty (60) days prior to the expiration of the Initial Term or
the then-current Renewal Term, as the case may be.

 

3.              Rent.

 

(a)          Base Rent.   “Base Rent” means the amount of $3.50 per square foot
of floor area of the Leased Premises per year for the Initial Term and any
Renewal Term.

 

(b)          Payment.   Base Rent will be payable in advance in equal monthly
installments of one-twelfth of the annual Base Rent, without demand, offset or
deduction, except as expressly set forth herein, not later than the first day of
each and every month. In the event Tenant does not make payment of Base Rent or
other sums due and owing hereunder within ten (10) business days after Landlord
gives notice of late payment then a late fee in the amount $200.00 shall become
immediately due to Landlord as liquidated damages for failure to make timely
payment. All late payments which are not paid within the aforesaid ten (10) day
period shall bear interest at the Prime Rate published in The Wall Street
Journal, plus 1%, until received by Landlord.

 

(c)          Property Taxes.   As additional rent, Tenant shall pay its pro rata
share of the real property taxes and/or payments in lieu of real property taxes
and assessments payable during the term of this Lease with respect to the
Property; provided, however, that, for the purpose of calculating such Tenant’s
pro rata share thereof, it is understood and agreed that there shall be excluded
from the total real property taxes imposed or assessed upon the Property (i) any
increase in the assessed value of the Property arising by reason of the
redevelopment thereof and/or the construction of any additional improvements
upon the Property, (ii) any income, revenue, inheritance, devolution, estate,
succession, transfer, gift, capital levy, excess profits, franchise, gross
receipts, corporation, payroll, stamp or profit tax, by whatsoever authority
imposed or howsoever designated, (iii) any penalties imposed upon Landlord for
Landlord’s delinquent payment of taxes or (iv) any tax upon the sale, transfer
and/or assignment of the title or estate of Landlord. As of the date hereof,
Tenant’s pro rata share of real property taxes is (____ %), which share has been
calculated by dividing the ____________ square feet of floor area comprising the
Leased Premises (such Premises measurement to be confirmed and adjusted, as
applicable, with the method of such measurement being the measurement from the
middle of the outside perimeter wall to the middle of the outside perimeter
wall) by the 397,546 square feet of floor area of the Building (such Building
measurement to be confirmed and adjusted, as applicable, and such measurement to
exclude the blue building that was formerly the retail store, the Quonset hut,
and the fire pump and gas house, provided, however, such excluded spaces will be
added to the total square footage of the Building if leased by Landlord, and,
provided, further, any newly constructed space will be added to the total square
footage of the Building). Tenant’s pro rata share of real property taxes shall
be paid by Tenant in equal monthly installments in

 

B-1-2

 

--------------------------------------------------------------------------------


advance along with the payments of Base Rent in such amounts as are reasonably
estimated and billed by Landlord based upon the total real property taxes due
for the fiscal year of the applicable taxing authority. Landlord may revise its
estimate and may adjust such monthly payment at the end of any calendar month.
After Landlord has received the tax bills for each year, Landlord will notify
Tenant of the amount of real property taxes on which Tenant’s pro rata share is
based, and the amount of Tenant’s pro rata share. If the aforesaid monthly
payments on account of Tenant’s pro rata share for a given year or partial year
are greater than Tenant’s share of the taxes payable for a given year or partial
year, Tenant shall receive a credit from Landlord for the excess against
installments of Tenant’s pro rata share next becoming due to Landlord (and in
the event of a credit to the Tenant upon or after termination of the Lease,
Tenant shall receive the credit in the form of a refund check payable to the
Tenant), and if said payments are less than Tenant’s share, Tenant shall
forthwith pay Landlord the difference. Tenant shall be responsible for, and
shall pay before delinquency, all taxes assessed during from and after the date
of this Lease against any leasehold interest or Tenant’s personal property
improvements, decorations, alterations, trade fixtures and/or other personal
property of any kind owned by or placed in, upon or about the Leased Premises by
Tenant, whether such taxes are assessed against Landlord or Tenant.

 

4.              Use.

 

(a)          Use by Tenant.   Tenant shall accept the Leased Premises in its
current “as is” condition, subject to improvements and alterations, set forth in
Exhibit A-1, attached hereto and made a part hereof, to be made by Landlord, at
its expense. Tenant will use the Leased Premises solely for the operation of a
___________________________ and all incidental purposes related thereto and in
full compliance with all governmental rules, regulations and requirements
including, without limitation, obtaining and maintaining any and all licenses,
permits and approvals necessary for the operation of Tenant’s business at the
Leased Premises. Tenant, its employees, invitees and licensees shall observe all
laws (including without limitation applicable health, safety and environmental
laws) applicable to the manner of Tenant’s specific use and occupancy of the
Leased Premises (as opposed to general warehouse and general office use). Tenant
shall have the right, upon giving notice to Landlord, to contest any obligation
imposed upon Tenant pursuant to the provisions of this Section and to defer
compliance during the pendency of such contest, provided that such failure of
Tenant to so comply will not cause or result in the breach by Landlord of any
agreement to which Landlord is a party, or subject Landlord to any fines,
prosecution or criminal penalty. Landlord shall reasonably cooperate with Tenant
in such contest.

 

(b)          Signs.   Tenant may place not more than a total of _____ signs
having the dimensions and to be placed in the locations as shown on Exhibit C
attached hereto and made a part hereof, directing customers to its Leased
Premises. The size, location and design of such signs shall be subject to the
prior review and approval of Landlord, which shall not be unreasonably withheld.
Landlord shall have the right to relocate such signs and/or to change the
dimensions thereof, at Landlord’s sole cost and expense, provided that (i) the
signs shall be relocated within the area as shown on Exhibit A attached hereto
and made a part hereof and (ii) the dimensions of such signs shall in no event
be less than {describe signage specifications}. Tenant shall maintain all such
signs in good condition and repair and may replace or remove any

 

B-1-3


--------------------------------------------------------------------------------


or all such signs at any time during the term of this Lease. Landlord shall not
permit any obstruction of visibility to Tenant’s signs, and shall not permit
anyone other than Tenant to place, paint, erect or maintain any sign in, on or
about the Leased Premises (including, without limitation, upon the roof or
exterior walls thereof). Any sign placed and maintained by Tenant must comply
with all zoning and other applicable governmental ordinances and laws and Tenant
shall procure all necessary governmental approvals in respect of such signs (and
Landlord agrees to cooperate with Tenant in respect of the procurement of such
governmental approvals and in furtherance thereof Landlord shall, upon the
request of Tenant, promptly execute or join in the execution of any applications
for such permits and licenses as may be necessary in connection with such
procurement). Upon termination of this Lease, Tenant shall remove all such signs
relating to its business at the Leased Premises and shall repair all damage
occasioned hereby, which obligation shall survive the expiration or earlier
termination of this Lease.

 

(c)          Parking.   Tenant may use the existing parking areas on a
non-exclusive, first come first serve basis within the general parking lot of
the Property, subject to any exclusive parking rights given under the Retail
Lease and/or under any other lease by Landlord (provided that such exclusive
parking rights shall not adversely or materially interfere with Tenant’s
business operations at the Leased Premises.

 

(d)          Loading Dock and Trash Dumpsters/Compactors.   Tenant will have
full and exclusive use of the loading docks at the Property designated as
“Tenant’s Loading Docks” on Exhibit A. Landlord shall have the right to use
and/or permit other tenants of occupants of the Property to use, all loading
docks other than those designated as Tenant’s Loading Docks on Exhibit A. Tenant
shall also have the right to locate its trash dumpsters/compactors in the
Tenant’s Loading Dock area or in such other area(s) as mutually agreed upon by
the parties.

 

5.              Utility Expenses; Trash Removal.

 

All utility expenses for the Leased Premises shall be borne by Tenant. Landlord
will arrange for and pay the cost of installation of meters to measure utilities
used by Tenant in the Leased Premises. If any such separate meter is not
installed by the Commencement Date, Landlord and Tenant will agree upon a
reasonable allocation of the affected service between the Leased Premises and
the remainder of the Property. Tenant shall pay the cost of removal of Tenant’s
garbage or refuse from the Leased Premises, and if Landlord shall provide or
designate a service for picking up refuse and garbage, then Tenant shall use
same at Tenant’s expense provided that such service is priced competitively.

 

6.              Maintenance.

 

(a)           Landlord’s Responsibilities.   Landlord shall maintain in good
order, condition, and state of repair all exterior and structural portions
(including, but not limited to, the roof, exterior walls, interior load bearing
walls, floors (but not floor coverings) and foundation) and all mechanical
systems (plumbing, heating and ventilation, air conditioning and electrical to
the point of entry in the Leased Premises) at the Property , and all parking
areas, drives, sidewalks and landscaping; provided, however, that if such
necessary exterior or structural repairs are required due to the negligent acts
or omissions of Tenant, its agents, employees or

 

B-1-4

 

--------------------------------------------------------------------------------


contractors, then Tenant shall be responsible for the costs of such repairs.
Landlord will be responsible for snow removal. Landlord shall maintain and
replace all sewerage facilities and other utility facilities outside the Leased
Premises servicing the Leased Premises. Landlord shall cause all repairs and
changes to be made without unreasonable interference with the business of Tenant
or any subtenant or licensee of Tenant. Tenant shall reimburse Landlord for its
pro rata share of such reasonable sums (the “Operating Expenses”) which Landlord
expends (and which are not reimbursed by Landlord’s insurer or other third
party) in effecting its repairs and maintenance and/or operation and/or insuring
of the Property hereunder; provided, however, the cost of any item which, by
standard accounting practice, should be capitalized, will not be included in
Operating Expenses (except only to the extent of any cost savings in Operating
Expenses) and provided further that, for the purpose of calculating Tenant’s pro
rate share of Operating Expenses hereunder, there shall also be excluded from
Operating Expenses: (i) any expense related to debt service with respect to the
acquisition, construction and/or expansion of the Property and any payments made
by Landlord with respect to any ground or underlying lease; (ii) any expenses
for which Landlord is entitled to be reimbursed by any tenant other than under a
rental adjustment and/or additional rent provision; (iii) the cost of any
repairs or other work to the extent to which same is actually covered by and/or
Landlord is reimbursed by any policy of insurance and/or any award in connection
with a taking by eminent domain; (iv) legal fees or other expenses incurred in
connection with negotiations or disputes with tenants or prospective tenants of
the Property; (v) costs of renovating or otherwise improving or decorating space
in the Property for tenants (including the Leased Premises) or other occupants
or vacant space; (vi) costs related to maintaining the existence of Landlord’s
business entity as a corporation, partnership or other entity; (vii) the wages
and salaries (including employee benefits) of any employees above the level of
Property manager; (viii) salary, fringe benefits and other compensation for
Landlord’s corporate headquarters office personnel not engaged in activities
related to the operation and management of the Property; (ix) repairs or
replacements resulting from deficient workmanship, or materials or items
provided Tenant shall have previously paid for same (so that Tenant has not paid
for both the work and the correction of defective work); (x) rental concessions
or lease buy-outs; (xi) management fees in excess of 4%; (xii) personal property
taxes (other than any of same imposed upon any personal property used in the
operation and maintenance of the Property; (xiii) costs for which Landlord is
solely obligated under any other express provision of this Lease, (xiv) costs
incurred to bring the common areas, or any portion thereof, into compliance with
laws existing as of the Commencement Date to the express extent that same shall
become in violation of such laws as directly a result of the renovation or
improvement of the Property by Landlord subsequent to the Commencement Date and
laws enacted after the Commencement Date; (xv) costs attributable to
improvements or work which are part of Landlord’s plans as a result of its
purchase of the Property; (xvi) leasing costs of any type, including attorneys’
fees, be it procuring tenants or releasing as well as retaining existing tenants
and costs of enforcement of Landlord’s rights under leases in the Property;
(xvii) costs incurred due to Landlord violations of any of the terms and
conditions of any leases in the Property and fines incurred with respect to
Landlord’s failure to observe any legal requirements with respect to conditions
or violations occurring after the date of Landlord’s obtaining title to the
Property; (xvii) overhead and profit paid to subsidiaries or affiliates of the
Landlord for management or other services or materials to the extent that the
costs of those items would not have been paid had the services and materials
been provided by unaffiliated parties on a competitive basis; (xviii) any costs
incurred in the addition of other improvements, offices or

 

B-1-5

 

--------------------------------------------------------------------------------


stores, and/or expansion of the Property; (xix) auditors’ fees (except for
auditory fees incurred in connection with the preparation of statements of
Operating Expenses for the Property); (xx) advertising and promotional
expenditures (except for costs for “help wanted” advertising and the like
incurred in connection with the operation and maintenance of the Property);
(xxi) any costs, fines or penalties incurred due to violations by Landlord of
any governmental rule or authority and the defense of same; (xxii) expenses for
vacant or vacated space, including utility costs, securing and renovating; (xxv)
costs attributable to defective or deficient work performed by Landlord; (xxiii)
any inheritance, estate, succession, transfer, gift, franchise, corporation, net
income or profit tax assessed against Landlord; (xxiv) the costs of maintaining
any facilities not physically located within the Property; (xxv) any expenses
incurred in connection with any portions of the Building and Property from which
Tenant does not derive any benefit (including, without limitation, any enclosed
mall retail shopping area constructed within the Building or elsewhere upon the
Property) and (xxvi) any other cost which would be duplicative of items
otherwise payable by Tenant under any other express provision of this Lease. As
of the date hereof, Tenant’s pro rata share of Operating Expenses is (____%),
which share has been calculated by dividing the _______ square feet of floor
area comprising the Leased Premises (such Premises measurement to be confirmed
and adjusted, as applicable, with the method of such measurement being the
measurement from the middle of the outside perimeter wall to the middle of the
outside perimeter wall) by the 397,546 square feet of floor area of the Building
(such Building measurement to be confirmed and adjusted, as applicable, and such
measurement to exclude the blue building that was formerly the retail store, the
Quonset hut, and the fire pump and gas house, provided, however, such excluded
spaces will be added to the total square footage of the Building if leased by
Landlord, and, provided, further, any newly constructed space will be added to
the total square footage of the Building). Tenant’s pro rata share of Operating
Expenses shall be paid by Tenant in equal monthly installments in advance along
with the payments of Base Rent in such amounts as are reasonably estimated and
billed by Landlord based upon the total Operating Expenses due for the current
calendar year. Landlord may revise its estimate and may adjust such monthly
payment at the end of any calendar month. After Landlord has received the final
statement for the Operating Expenses for the previous calendar year, Landlord
will notify Tenant of the amount of Operating Expenses on which Tenant’s pro
rata share is based, and the amount of Tenant’s pro rata share. If the aforesaid
monthly payments on account of Tenant’s pro rata share for a given year or
partial year are greater than Tenant’s share of the Operating Expenses payable
for a given year or partial year, Tenant shall receive a credit from Landlord
for the excess against installments of Tenant’s pro rata share next becoming due
to Landlord (and in the event of a credit to the Tenant upon or after
termination of the Lease, Tenant shall receive the credit in the form of a
refund check payable to the Tenant), and if said payments are less than Tenant’s
share, Tenant shall forthwith pay Landlord the difference.

 

(b)           Tenant’s Responsibilities.   Tenant shall, at Tenant’s sole
expense, maintain and repair the non-structural interior portions of the Leased
Premises (including plumbing, heating and ventilation, air conditioning and
electrical from the point of entry in the Leased Premises) in good order,
condition and repair. If Landlord makes repairs by reason of Tenant’s negligent
act, Landlord may deem the cost of such repairs Rent, and such cost shall be due
and payable within ten (10) days after Landlord’s demand therefor. In the event
of the failure of Tenant to make repairs or perform any act required by this
Lease promptly as herein agreed, Landlord, in addition to any other rights, may
as of right enter upon the Leased Premises and

 

B-1-6

 

--------------------------------------------------------------------------------


make such repairs or perform such acts at the expense of Tenant, the cost
thereof to be charged to Tenant as Rent. Tenant shall also be responsible for
the cost of any repairs or replacements made necessary by the negligent or
intentional acts of Tenant, its employees, licensees or invitees. Tenant shall
be responsible for lightbulb replacement in the Leased Premises, regular
cleaning services for the Leased Premises, and trash removal from the Leased
Premises.

 

(c)           Fire or Other Casualty and Taking.   The provisions of this
Section shall not apply in the case of damage or destruction by fire or other
casualty or in the case of any taking; the obligations of the parties in such
cases to be as provided in other Sections of this Lease.

 

7.              Alterations.

 

(a)           By Tenant.   Tenant shall make no structural alterations,
additions, or improvements to the Leased Premises, or any non-structural
alterations, additions or improvements which adversely affect or interfere with
the operating or mechanical systems of the building, without obtaining
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. As a condition of granting its consent, Landlord may
require Tenant to provide Landlord with all plans and specifications for the
proposed alterations and with all agreements with proposed contractors and
subcontractors (all of which shall be subject to Landlord’s prior written
consent, which shall not be unreasonably withheld). All such alterations,
additions, and improvements shall be at Tenant’s sole expense and shall be
performed by qualified contractors and subcontractors. Tenant shall indemnify
Landlord against all claims, demands, costs and expenses (including reasonable
attorneys fees), damages and liabilities arising from or relating to the
construction, installation, use or operation of any such alterations, additions
or improvements made by or on behalf of Tenant, and against the imposition of
mechanics’ or materialmen’s liens resulting from work performed by Tenant’s
contractors. All improvements, additions, and alterations to the Leased Premises
(except trade fixtures) shall become the property of Landlord and shall be
surrendered up to Landlord upon the expiration of this Lease unless otherwise
agreed by Landlord and Tenant. Landlord acknowledges that all conveyors, trade
fixtures and warehousing equipment and racking are the property of Tenant.

 

Prior to Tenant performing any alterations to the Leased Premises for which a
lien could be filed against the Leased Premises or the Property, Tenant shall
have its contractor execute and file in the appropriate public office a Waiver
of Mechanics’ Lien, in statutory form and provide Landlord with an original copy
thereof. Tenant agrees that its alteration or improvement work in the Leased
Premises shall not be done in a manner which would create any work stoppage,
picketing, labor disruption or dispute or any interference with the business of
Landlord or any tenant or occupant of the Property.

 

(b)           By Landlord.   Landlord shall have the right to place, maintain
and repair all utility equipment of any kind in, upon, around and under the
Leased Premises as may be necessary for the service of the Leased Premises and
other portions of the Property, and Landlord (for itself and other tenants in
the Property) hereby reserves the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wires, utilities and structural elements leading
through, under and over the Leased Premises in locations which will not
unreasonably interfere with

 

B-1-7

 

--------------------------------------------------------------------------------


Tenant’s use thereof so long as same are installed below the finished floor,
within or along a wall or column, or above or along the finished ceiling.
Landlord shall also have the right to enter the Leased Premises at all
reasonable times to inspect or to exhibit the same to prospective purchasers,
mortgagees, ground lessors and tenants, and to make such repairs, additions,
alterations or improvements as Landlord may deem desirable. Landlord shall be
allowed to take all material in, to and upon the Leased Premises that may be
required in connection with such repairs, additions, alterations or improvements
without the same constituting an eviction of Tenant in whole or in part. If the
Leased Premises contain means of access to the roof or basement, Landlord shall
have the right to enter the Leased Premises at all reasonable times to gain
access to said roof or basement to inspect same and to make such repairs,
additions, alterations or improvements as Landlord may deem desirable. Landlord
may erect such alterations, additions, or improvements to the Property as
Landlord in its sole discretion deems reasonably necessary or appropriate for
the proper maintenance, operation or expansion or improvement of the Property;
provided, however, that no such alterations, additions, or improvements shall
materially and adversely affect (i) access or visibility to the Leased Premises
or (ii) visibility to Tenant’s signs upon the Building and the Property relating
to the Leased Premises and Tenant’s business thereat or (iii) the proximity of
the Leased Premises to adequate customer parking or (iv) subject to Landlord’s
right to relocate the Premises as set forth in this Lease, diminish the size or
usable square feet, or alter the configuration, of the Leased Premises. In
connection with Landlord’s rights set forth herein, Landlord and its contractors
shall not interfere unreasonably with Tenant’s use and occupancy of the Leased
Premises. Landlord shall promptly repair any damages caused by its activities
hereunder.

 

8.              Indemnity, Insurance.

 

(a)           Indemnity by Tenant.   Tenant agrees that, except for loss or
damage resulting from the willful acts or negligence of Landlord, its agents or
employees, Tenant shall and does hereby indemnify and hold Landlord, its agents
and employees, harmless from and against any and all claims, actions, damages,
liabilities and expenses (including reasonable attorneys fees) (i) in connection
with any loss of life, personal injury or damage to property in or upon the
Leased Premises, if and to the extent caused by Tenant, its agents or employees,
or (ii) arising out of the use or occupancy of the Leased Premises by Tenant,
its agents, employees, invitees or contractors, or occasioned by Tenant, its
agents, employees, invitees or contractors if and to the extent caused by
Tenant, its agents or employees. Tenant’s covenants, obligations and liabilities
under this Section shall survive the expiration or earlier termination of this
Lease.

 

(b)           Indemnity by Landlord.   Landlord agrees that, except for loss or
damage resulting from the willful acts or negligence of Tenant, its agents or
employees, Landlord shall indemnify and save Tenant, its agents and employees,
harmless from and against any and all claims, actions, damages, demands, liens,
costs, liability and expense, including, without limitation, reasonable
attorneys’ fees in connection with loss of life, personal injury or property
damage arising from or out of any occurrence in or upon any part of the Building
and/or the Property if and to the extent caused by Landlord, its agents or
employees. Landlord’s covenants, obligations and liabilities under this Section
shall survive the expiration or earlier termination of this Lease.

 

B-1-8

 

--------------------------------------------------------------------------------


                  NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE
CONTRARY, TENANT AGREES THAT IT SHALL LOOK SOLELY TO THE ESTATE AND PROPERTY OF
LANDLORD IN THE LAND AND BUILDING OF WHICH THE LEASED PREMISES IS A PART FOR THE
COLLECTION OF ANY JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF
MONEY BY LANDLORD IN THE EVENT OF ANY DEFAULT OR BREACH BY LANDLORD WITH RESPECT
TO ANY OF THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE TO BE OBSERVED
AND/OR PERFORMED BY LANDLORD AND NO OTHER ASSETS OF LANDLORD OR ITS MEMBERS OR
OFFICERS SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER PROCEDURES FOR THE
SATISFACTION OF TENANT’S REMEDIES.

 

(c)           General Liability Insurance.   Each party shall maintain, at its
sole expense, general liability insurance with a combined single limit of not
less than $2,000,000, insuring against injury to or death of any person or loss
of or damage to any property, and specifically endorsed to cover the contractual
liability for which it is responsible as set forth in subsection (a) or (b), as
applicable. Each party shall provide the other with a certificate of insurance
evidencing its compliance with this subsection, naming the other party as an
additional insured and providing that the other party will be given written
notice by the insurer at least 30 days prior to any termination or amendment of
the insurance.

 

(d)           Fire Insurance.   Landlord shall maintain fire and extended
coverage insurance against the Building and all other improvements upon the
Property equal in amount to the full replacement value (exclusive of footers,
foundations, and fixtures and personal property owned or affixed to the Building
or Property by Tenant).

 

(e)           Waiver of Subrogation.   Landlord and Tenant each release and
relieve the other, and on behalf of their insurers waive their entire right of
recovery against the other, for loss or damage arising out of or incident to the
casualties covered by the insurance required to be maintained by this Lease,
regardless of whether loss or damage arises out of the negligence of the party
released, its agents, invitees, employees, or otherwise. Both Landlord and
Tenant shall require that their respective insurance policies contain a waiver
of subrogation clause or endorsement.

 

9.              Damage or Destruction; Condemnation.

 

(a)           If the Leased Premises shall be partially damaged by any casualty
covered under Landlord’s insurance policy, Landlord shall repair the same to the
condition which existed as of the date of this Lease, and the Base Rent and all
Additional Rent and other charges shall be abated proportionately as to that
portion of the Leased Premises rendered untenantable; provided, however, that in
light of the short term nature of this Lease, Landlord may either elect to
repair the damage to the condition existing at the time of execution of this
Lease (other than damage to Tenant’s fixtures, furniture, equipment, other
personal property and any other portions of the Leased Premises or any property
located therein for which Tenant is required to or does insure or as to which
Tenant shall be responsible to repair or restore as provided below) or may
cancel this Lease by notice of cancellation given within sixty (60) days after
such event and thereupon this Lease shall expire, and Tenant shall vacate and
surrender the Leased Premises to Landlord.

 

B-1-9

 

--------------------------------------------------------------------------------


Upon the occurrence of any casualty which shall, in the written opinion of an
architect selected by Landlord, require more than ninety (90) days from the date
of the casualty for Landlord to repair and restore the Leased Premises, Tenant
may cancel this Lease by notice of cancellation given within thirty (30) days
after such event and thereupon this Lease shall expire. Tenant’s liability for
Rent upon the termination of this Lease shall cease as of the later of (y) the
day following the event or damages or (z) the date upon which Tenant ceased to
do business at the Leased Premises. In the event Landlord elects to repair the
damage, any abatement of Rent shall end upon the date that Landlord completes
Landlord’s obligations to restore the Leased Premises.

 

(b)           If the whole of the Leased Premises shall be acquired or condemned
by eminent domain for any public or quasi-public use or purpose, then the Term
shall cease and terminate as of the date of title vesting in the condemnor in
such proceeding and all Rent shall be paid up to that date and Tenant shall have
no claim against Landlord for the value of any unexpired Lease Term of this
Lease.

 

(c)           If any part of the Leased Premises or of the Property shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, and in the event that such partial taking or condemnation shall render
the Leased Premises and/or the Property unsuitable for the business of Tenant,
then the Lease Term shall cease and terminate as of the date of title vesting in
the condemnor in such proceeding, and Tenant shall have no claim against
Landlord for the value of any unexpired Lease Term. In the event of a partial
taking or condemnation which is not extensive enough to render the Leased
Premises unsuitable for the business of Tenant, then Landlord shall promptly
restore the Leased Premises to the condition set forth in Exhibit A less the
portion lost in the taking, and this Lease shall continue in full force and
effect. Landlord shall not be required to expend in such restoration more than
the proceeds of the award which is reserved for such purpose. The Base Rent
shall be reduced in the proportion that the area of the Leased Premises taken
bears to the entire area contained in the Leased Premises.

 

(d)           In the event of any condemnation or taking as hereinbefore
provided, whether whole or partial, Tenant shall not be entitled to any part of
the award, as damages or otherwise, for such condemnation and Landlord is to
receive the full amount of such award. Tenant hereby expressly waives any right
or claim to any part thereof and assigns to Landlord any share of such an award
as may be granted to it. Although all damages in the event of any condemnation
are to belong to Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Leased Premises, and
although Tenant hereby expressly waives all claims against Landlord, Tenant
shall have the right to claim and recover from the condemning authority, not
from Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any and all damages to Tenant’s
business by reason of the condemnation and for or on account of any cost or loss
to which Tenant might be put in removing Tenant’s merchandise, furniture,
fixtures, leasehold improvements and equipment.

 

B-1-10

 

--------------------------------------------------------------------------------


10.            Assignment and Subletting.

 

(a)           By Tenant.   Tenant may, without Landlord’s prior consent, assign
this Lease or sublet the Leased Premises in whole or in part, or license the use
of any portion thereof, all of which shall require the Landlord’s prior written
consent (which consent shall not be unreasonably withheld). Upon Tenant’s
request for Landlord’s consent, Tenant shall deliver to Landlord a copy of such
sublease or assignment. Notwithstanding any assignment or subletting, Tenant
shall remain fully and primarily liable hereunder and shall not be released from
performing any of the terms and covenants of this Lease. If Tenant shall assign
or transfer its interest in this Lease or sublet all or a portion of the Leased
Premises for rent, charges and/or other consideration (which shall include the
assumption by the proposed assignee or subtenant of the obligation of Tenant to
pay rent hereunder) which in the aggregate are in excess of the Rent due and
payable by Tenant under the provisions of this Lease, said excess shall be paid
to Landlord promptly upon receipt thereof by Tenant. In the case of any
subletting of less than the entire Leased Premises, rent payable hereunder shall
be apportioned, on a rentable square footage basis, between the portion of the
Premises so sublet and the remaining portion of the Leased Premises, and if the
rent, charges and other consideration paid in connection with such subletting
shall be in excess of the amount of rent so apportioned to the portion of the
Leased Premises so sublet, said excess shall be paid to Landlord promptly upon
receipt thereof by Tenant.

 

(b)           Tenant shall provide within twenty (20) business days of receiving
a written request from Landlord a statement in writing certifying (to the extent
accurate) to any third party the following:

 

 

(1)

Ratifying this Lease, stating the Commencement Date and Expiration Date, and
stating that this Lease is unmodified and is in full force and effect, or, to
the extent that this Lease is modified, a statement specifically describing the
modifications;

 

 

(2)

That to the best of Tenant’s knowledge, all conditions and obligations to be
performed by Landlord hereunder have been satisfied and that Landlord is not in
default under this Lease, or if Landlord is in default, a specific description
of the nature and extent of the default;

 

 

(3)

The amount, if any, of any prepayment of rent or other prepayments made by
Tenant hereunder, and stating that there are no defenses or offsets against the
enforcement of the Lease (or stating those claimed); and

 

 

(4)

An agreement to notify the third party to whom the certificate is directed of
any matters with respect to the status of this Lease for which that third party
reasonably requires notification from Tenant.

 

B-1-11

 

--------------------------------------------------------------------------------


Tenant’s rights in the Leased Premises under this Lease shall be subordinate to
the rights of any mortgagee, ground lessor or purchaser of the Property, whether
that mortgagee or purchaser’s rights are prior or subsequent in time to those of
Tenant provided such mortgagee, ground lessor or purchaser agrees that it will
honor Tenant’s rights hereunder on the terms and conditions as set forth in such
mortgagee’s Subordination, Non-disturbance and Attornment Agreement (to be
executed by Tenant).

 

11.          Surrender.    Upon the termination of this Lease for whatever
reason, Tenant shall surrender the Leased Premises to Landlord in good condition
and repair (including, without limitation, all additions and alterations
constructed on the Leased Premises), reasonable wear and tear and casualty
excepted. In removing its fixtures and personal property from the Leased
Premises, Tenant shall repair any damage to the Leased Premises resulting from
that removal. If Tenant fails to remove any of such property within ten (10)
days after the giving of written notice specifying the continued presence
thereof after the termination of this Lease or to adequately repair damage
caused by the removal within ten (10) days after the giving of written notice
specifying the necessity for the repair thereof after the termination of this
Lease, Landlord may at Landlord’s option remove the property or repair the
damage, in which event the reasonable and actual out-of-pocket cost of removal
or repair shall be due and payable by Tenant to Landlord upon demand.

 

12.           Default.

 

(a)           Events of Default.   The following shall constitute an Event of
Default under this Lease:

 

 

(1)

Tenant’s failure to pay Rent or any other sum due under this Lease within five
(5) business days after receiving written notice from the Landlord of
nonpayment; However, if: (i) Landlord shall have sent to Tenant on at least
three (3) occasions a notice of such default, even though the same shall have
been cured and this Lease not terminated; and (ii) during the twelve (12) month
period following the sending of said notice of default by Landlord to Tenant,
Tenant thereafter shall default in the timely payment of any Rent or monetary
payment, the same shall be deemed to be an Event of Default upon Landlord giving
Tenant written notice thereof, without the five (5) business day grace period
set forth above.

 

 

(2)

a party’s failure to cure any event of non­compliance with this Lease within
thirty (30) days after receiving written notice from the other party specifying
the event of non-compliance (or such longer period as is reasonably required to
correct any such default, provided such party promptly commences and diligently
commences to effectuate a cure);

 

B-1-12

 

--------------------------------------------------------------------------------


(b)          Landlord’s Rights.   Upon the occurrence of any Event of Default by
Tenant, Landlord shall have the right, at its sole option:

 

(1)              To elect to re-enter or take possession of the Leased Premises
pursuant to legal proceedings or any notice provided for herein and may either
terminate this Lease or, without terminating this Lease, (i) remove all persons
and property from the Leased Premises without being deemed guilty of trespass or
becoming liable for any loss or damage which may be occasioned thereby and (ii)
make such alterations and repairs as may be necessary in order to relet the
Leased Premises for a term, rental rate and conditions as Landlord, in its sole
discretion, may deem advisable. Upon reletting, rentals received by Landlord
from such reletting shall be applied first to the payment of any indebtedness
other than Base Rent due hereunder from Tenant; second to the payment of any
costs and expenses of such reletting, including brokerage fees, reasonable
attorneys’ fees and costs of alterations and repairs; third to the payment of
the most current Base Rent owed at that time; and the residual, if any, shall be
held by Landlord and applied in payment of future Base Rent as the same may
become due and payable hereunder from Tenant. If such rentals received from such
reletting are less than that to be paid by Tenant, Tenant shall be liable for
the deficiency to Landlord. Any such deficiency shall be calculated and due
monthly. No such re-entry or taking possession of the Leased Premises by
Landlord shall be construed as an election on its part to terminate this Lease
or to accept a surrender thereof.

 

(2)             Whether or not Landlord elects to re-enter or take possession of
the Leased Premises in accordance with subsection (a) above, Landlord may, at
any time after the occurrence of an Event of Default, elect to terminate this
Lease. Should Landlord elect to terminate this Lease then, in addition to any
other remedies Landlord may have available to it, Landlord may recover from
Tenant all damages incurred by reason of such breach, including the cost of
recovering the Leased Premises and the worth at the time of such termination of
the excess, if any, of the amount of Base Rent, Additional Rent and all other
charges reserved in this Lease, payable over the remainder of the stated Lease
Term, over the then-reasonable rental value of the Leased Premises, all of which
amounts shall be immediately due and payable from Tenant to Landlord as if by
terms of this Lease it were payable in advance. Landlord may immediately proceed
to distrain, collect, or bring action for the worth of the whole Rent, as
aforesaid, or any part thereof as aforesaid, as rent being in arrears, or may
enter judgment therefor in an amicable action in case of rent in arrears, or may
file a proof of claim in any bankruptcy or insolvency proceedings for such rent,
or Landlord may institute any other proceedings, whether similar to the
foregoing or not to enforce payment thereof.

 

(3)            To cure such default for the account of Tenant (without waiving
any claim for breach of this Lease); said right to cure shall include, without
limitation, the right to pay or do any act which requires the expenditure of any
sums of money by reason of the failure or neglect of Tenant to perform any of
the provisions of this Lease, and in the event Landlord shall, at its election,
pay such sums or do such acts requiring the expenditure of monies, Tenant agrees
to pay Landlord, upon demand, all such sums and the sum so paid by Landlord,
together with l interest provided herein, shall be deemed Additional Rent and be
payable as such.

 

B-1-13

 

--------------------------------------------------------------------------------


(4)            To exercise any and all rights and remedies available to Landlord
at law or in equity.

 

Landlord shall have the obligation to mitigate damages by reletting the Leased
Premises (provided, however, that Landlord shall not be obligated to prefer such
space to any other available space), and Tenant shall be liable to Landlord for
the difference between the sums received by Landlord as a result of such
reletting and the amounts due from Tenant under this Lease, together with all
costs and expenses (including reasonable attorney’s fees) incurred by Landlord
in connection with such reletting. The rights, options, elections, powers, and
remedies contained in this Lease and those at law and equity shall be construed
as cumulative and no one of them shall be exclusive of any of the others. The
exercise by Landlord or Tenant of any one right or remedy shall not impair any
other right or remedy until all obligations upon the part of the other party
shall have been fully performed.

 

(c)           Tenant’s Rights.   If Landlord is in default hereunder, Tenant,
after thirty (30) days notice that Tenant intends to cure such default and
Landlord’s failure to cure any event of noncompliance with this Lease within
thirty (30) days after receiving written notice from the Tenant specifying the
event of non-compliance (or such longer period as is reasonably required to
correct any such default, provided Landlord promptly commences and diligently
commences to effectuate a cure), shall have the right, but not the obligation,
to cure such default, and Landlord shall pay to Tenant upon demand the
reasonable cost thereof plus interest at the then highest legal rate, and Tenant
may deduct the same from any rent payments; provided, however, that in no event
may Tenant deduct more than twenty-five (25%) of the Base Rent due and owing in
any given month.

 

(d)           Non-waiver.   Either party’s failure to give notice of any event
of non-compliance with any provision of this Lease to the other party, or either
party’s failure, no matter how long the same may continue, to avail itself of
any right or remedy available to it upon the occurrence of any Event of Default
shall not constitute a waiver of the right to exercise any or all of its rights
or remedies upon the subsequent occurrence of a similar or different Event of
Default. No waiver of either party’s rights or remedies hereunder shall be
effective unless set forth in a writing signed by such party, and then only to
the extent set forth therein. The consent or approval of either party to or of
any action by the other party requiring consent or approval of the first party
shall not be deemed to waive or render unnecessary such consent or approval to
or of any subsequent similar act by said party. No payment by Tenant or receipt
by Landlord of a lesser amount than the rent herein stipulated shall be deemed
to be other than on account of the earliest rent then unpaid, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy provided in this Lease.

 

13.          Quiet Enjoyment.   Landlord covenants that upon the payment of rent
and the observance and performance of all the terms, covenants, and conditions
of this Lease on Tenant’s part to be observed and performed, Tenant may
peaceably and quietly enjoy the Leased Premises, subject, nevertheless, to the
terms and conditions of this Lease.

 

B-1-14

 

--------------------------------------------------------------------------------


14.            Notice.    All notices, claims, demands and other communications
hereunder will be in writing and will be either mailed (by registered or
certified mail, return receipt requested and postage prepaid) or sent by
reputable overnight courier service providing written receipt or signed proof of
delivery for next business day delivery, as follows:

 

 

if to Tenant:

Chief Executive Officer

Lenox Group Inc.

1 Village Place

6436 City West Parkway

Eden Prairie, Minnesota 55344

 

 

 

 

with a copy to:

Louis A. Fantin

Senior Vice President, General Counsel & Secretary

Lenox Group Inc

1414 Radcliffe Street

Bristol, PA 19007-5496

 

 

 

 

if to Landlord:

555 13th Street, NW

Suite 420 East

Washington, DC 20004-1115

Attn: David Lipson

 

 

 

 

With a copy to:

1850J York Road

Timonium, MD 21093

Attn: Michael Clark

 

 

 

 

with a copy to:

Alan B. Gordon, Esq.

McGuireWoods, LLP

625 Liberty Avenue, 23rd floor

Pittsburgh, PA 15222

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to be received on the date delivered or the date
delivery is refused.

 

15.          Estoppel.   Landlord and Tenant shall from time to time, within
thirty (30) business days after request by the other party hereto, execute,
acknowledge and deliver to the requesting party a statement certifying as to
those matters described in Section 10(b) hereof and that this Lease is
unmodified and in full force and effect (or that the same is in full force and
effect as modified, listing any instruments or modifications), the dates to
which Base Rent and other charges have been paid, and whether or not, to the
best knowledge the party providing such statement, the other party hereto is in
default or whether the party providing such statement has any claims or demands
against the other party hereto (and, if so, the default, claim and/or

 

B-1-15

 

--------------------------------------------------------------------------------


demand shall be specified), and such other information relating to the status of
this Lease as may be reasonably requested by the requesting party

16.            Miscellaneous.

 

(a)          Time of Essence.   Time is of the essence with respect to the
performance of all of the obligations of Landlord and Tenant contained in this
Lease.

 

(b)          Benefit.   This Lease shall be binding upon and inure to the
benefit of the parties, and their respective permitted successors and assigns.

 

(c)          Complete Agreement.   This Lease contains all of the covenants and
agreements between the parties relating to Tenant’s use and occupancy of the
Leased Premises and the Property from the Commencement Date. No prior agreement
or understanding pertaining to the same shall be valid or of any force and
effect. This Lease may not be altered, changed, modified, or added to except in
a writing signed by the party sought to be charged.

 

(d)          Applicable Law.   This Lease shall be governed in accordance with
the laws of the State of New Jersey.

 

(e)         Fees.   If there is any litigation or arbitration proceeding between
the parties related to this Lease, the prevailing party will be entitled to
recover all reasonable costs and expenses (including, without limitation,
reasonable attorneys’, accountants’ and other professional fees and expenses).

 

(f)         Interpretation.   If any provision of this Lease or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Lease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this Lease to be drafted. If any words or phrases in this
Lease shall have been stricken out or otherwise eliminated, whether or not any
other words or phrases have been added, this Lease shall be construed as if the
words or phrases so stricken out or otherwise eliminated were never included in
this Lease and no implication or inference shall be drawn from the fact that
said words or phrases were so stricken or otherwise eliminated. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.

 

17.           Force Majeure.   If Landlord or Tenant is delayed or prevented
from performing any of their respective obligations under this Lease due to
strikes, acts of God, shortages of labor or materials, war, civil disturbances
or other causes beyond the reasonable control of the performing party (“Force
Majeure”), the period of such delay or prevention shall be deemed added to the
time herein provided for the performance of any such obligation by the
performing               

 

B-1-16

 

--------------------------------------------------------------------------------


party; provided, however, that the occurrence of a Force Majeure event shall not
act to delay or forgive the prompt payment of Base Rent, additional rent and all
other sums due hereunder.

18.           Reservation of Landlord’s Rights.   Notwithstanding anything to
the contrary contained herein, Landlord explicitly reserves the following rights
(subject, however, to the applicable limitations and conditions thereon as are
expressly set forth in this Lease, and provided that Landlord agrees to use
commercially reasonable efforts not to interfere with Tenant’s business
operations in the Leased Premises, which shall be deemed to include, but not
limited to, performing any work hereunder outside normal business hours provided
Tenant allows Landlord to access the Leased Premises during such times):

 

 

(a)

to temporarily close doors, entrance ways, corridors or any other public areas
of the Property in connection with Landlord’s performance of its express
obligations under this Lease to decorate or to make required repairs, or
permitted alterations, additions or improvements, whether structural or
otherwise, in and about the Property and the common areas, or temporarily
suspend services or the use of facilities in connection with any such work, so
long as there shall be no material interruption of Tenant’s or Tenant’s
customers’ access to the Leased Premises or to an adequate parking area
proximate to the Leased Premises;

 

 

(b)

to regulate delivery of supplies and the usage of the loading docks, (subject,
however, to the understanding that such right of Landlord hereunder shall not
extend or apply to, or otherwise affect or limit, Tenant’s right to the use of
the Loading Dock as provided for herein);

 

 

(c)

to enter the Leased Premises at reasonable times during Tenant’s usual business
hours when Tenant’s management personnel are present, upon prior written notice
to Tenant (Landlord shall provide at least three (3) days prior written notice
if Tenant is forced to relocate individuals in the Leased Premises due to
Landlord exercising its rights hereunder), to inspect the Leased Premises and to
make repairs to the Leased Premises or other portions of the Property as
Landlord shall be required or shall have the right to make pursuant to the
express provisions of this Lease;

 

 

(d)

to erect, use and maintain pipes, ducts, wiring and conduits, and appurtenances
thereto, in and through the Leased Premises in reasonable locations, provided
that Landlord shall use reasonable efforts to avoid interference to the conduct
of Tenant’s business operations therein;

 

 

(e)

to utilize the roofs, telephone, electrical and janitorial closets, equipment
rooms, building risers and similar areas that are used by Landlord for the
provision of Property services; and

 

 

(f)

to show the Leased Premises, at reasonable times during Tenant’s usual business
hours when Tenant’s management personnel are present, upon

 

B-1-17

 

--------------------------------------------------------------------------------


 



prior written notice to Tenant, to prospective mortgagees and purchasers and,
during the six (6) months prior to expiration of the term, to prospective
tenants.


19.           No Relocation.   Notwithstanding anything to the contrary
contained in this Lease, it is expressly understood and agreed that Landlord
shall have no rights hereunder to relocate Tenant (or any subtenant of Tenant)
from all or any portion of the temporary space Leased Premises leased herein to
any other location within the Building or elsewhere. The foregoing shall not in
any manner limit or restrict the Landlord’s right of relocation under the terms
of the Retail Lease.

 

20.           Restrictions on Use of Tenant’s Trade Names.   Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have absolute,
sole and complete control over the use of the name “Lenox” and over the use of
any other trade names or trademarks (and any logos and insignias) used in
connection with the business of Tenant and/or its parent and/or of any
subsidiaries or affiliates of Tenant and/or its parent; and neither Landlord nor
its affiliates, its mortgagees or any merchants’ association or any other entity
not solely controlled by Tenant and/or its parent and/or any subsidiaries or
affiliates of Tenant and/or its parent, shall at any time prior to, during or
after the term of this Lease use any of such trade names, trademarks, logos or
insignias in any manner without Tenant’s prior written consent in each instance
(which consent may be given or withheld by Tenant in Tenant’s sole and absolute
discretion).


21.           Waiver of Distraint.   Landlord hereby expressly waives any and
all rights granted by or under any present or future laws to levy or distrain
for rent, in arrears, in advance or both, upon all goods, merchandise,
equipment, fixtures, furniture and other personal property of Tenant or any
subtenant or licensee of Tenant in the Leased Premises, delivered or to be
delivered thereto.

 

22.           Intentionally Deleted


23.           Rent Notices.   If the ownership of the Leased Premises or the
name or address of the party entitled to receive the rent shall be changed,
Tenant may, until receipt of proper notice of such change from the party
entitled to receive the rent immediately preceding such change, continue to pay
the rent and additional rent to the party to which, and in the manner in which,
the last preceding installment of rent was paid, and such payments shall be
deemed made to Landlord until Tenant receives proper notice of such change.


24.           Intentionally Deleted


25.           Holdover.   Should Tenant continue to occupy the Leased Premises
after the expiration of the Term, including any renewal or renewals thereof,
such tenancy shall be one at sufferance at a monthly rental equal to 150% of the
Base Rent payable for the last full month of the Term, plus Tenant shall be
responsible for direct damages arising from Landlord’s inability to deliver the
Leased Premises to another tenant as a result of such holdover continuing for
twenty (20) days after receipt of Landlord’s notice to vacate. No holdover by
Tenant or payment


 

B-1-18

 

--------------------------------------------------------------------------------


by Tenant after the expiration or earlier termination of this Lease shall be
construed to extend the Term or prevent Landlord from immediate recovery of the
Leased Premises by summary proceedings or otherwise.

26.           Extermination.   Landlord shall be responsible for the prompt
extermination of any rodents, vermin or other pests (including, without
limitation, termites) which shall infest the Leased Premises for any reason not
directly caused by Tenant’s acts or omissions.

 

27.           Tenant’s Access to and Use of Building Areas.   Notwithstanding
anything to the contrary contained in this Lease, it is understood and agreed
that: (i) Tenant shall have 365 day per year, 24 hour per day (subject to
Landlord’s right to close the building or to restrict access in the event of
emergencies or for the testing of building life safety systems), access to any
and all equipment rooms, telephone rooms, condensers and any other areas of the
Building in which Tenant’s equipment, or other equipment servicing the Leased
Premises, may be placed or located (the location and placement of such equipment
being subject to Landlord’s prior written approval) and (ii) Tenant shall have
the right to use any shafts, risers and conduits connecting the Leased Premises
with other parts of the Building, and/or with the exterior thereof, for the
installation and maintenance of cables, ducts, conduits, flues, pipes and other
devices, and for supplementary heating, ventilating and/or air conditioning
equipment and for other facilities consistent with Tenant’s use of the Leased
Premises and other portions of the Building (the location and placement of any
such equipment being subject to Landlord’s prior written approval), so long as
the installation and maintenance by Tenant of any of the same shall not
unreasonably interfere with the operation of the Building or with other tenants’
use and enjoyment of the Building and provided that Tenant shall give prior
notice to Landlord of any such installation in order that Landlord may be
assured that such installation will not so interfere.

 

28.          Rules and Regulations.   Tenant agrees to abide by the rules and
regulations of the Property, attached hereto and made a part hereof as Exhibit
B. Landlord may, from time to time, amend or add to the rules and regulations,
and Tenant agrees to comply with such amendments or additions immediately upon
receipt of notice thereof, provided that Landlord provides Tenant with at least
thirty (30) days prior written notice of any amendment or addition to the rules
and regulations. Any and all Rules and Regulations or amendments shall: (i) be
reasonable, (ii) not adversely affect the operations of Tenant’s business in or
on the Leased Premises, and (iii) not adversely affect any of Tenant’s rights
under this Lease. All such rules and regulations established by Landlord shall
be uniformly enforced against all tenants of the Property and without prejudice
against Tenant. In the event of any conflict between the provisions of this
Lease and any rules or regulations, the provisions of this Lease shall prevail
and govern.

 

29.          Waiver of Jury Trial.   The parties hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, tenant’s use
or occupancy of the Leased Premises, and/or any claim of injury or damage. In
the event Landlord commences any proceedings for dispossess or possession of the
Leased Premises or for non-payment of Base Rent, additional rent or any other

 

B-1-19

 

--------------------------------------------------------------------------------


sum due from Tenant hereunder, Tenant will not interpose any counterclaim or
crossclaim of whatever nature or description in any such proceedings. This shall
not, however, be construed as a waiver of Tenant’s right to assert such claims
in any separate action brought by Tenant. However, Tenant shall not move to
consolidate any such action with any action brought by Landlord against Tenant
for dispossess or possession of the Leased Premises or for non-payment of rent.

 

30.           Brokerage Commission.   Tenant represents and warrants that Tenant
has not retained a broker resulting in claims for brokerage commissions or
finders’ fees in connection with the execution of this Lease. Tenant agrees to
indemnify Landlord against and hold it harmless from all liabilities arising
from any such claim by any broker or finder allegedly retained by Tenant,
including, without limitation, the cost of counsel fees. Landlord represents and
warrants that Landlord has not retained a broker resulting in claims for
brokerage commissions or finders’ fees in connection with the execution of this
Lease. Landlord agrees to indemnify Tenant against and hold it harmless from all
liabilities arising from any such claim by any broker or finder allegedly
retained by Landlord including, without limitation, the cost of counsel fees.

 

IN TESTIMONY WHEREOF, WITNESS the signatures of the parties hereto as of the day
and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

,

LENOX INCORPORATED.

 

 

 

A

 

a New Jersey corporation

 

 

 

 

 

 

By:

 

 

By:

 

 

 




B-1-20

 

--------------------------------------------------------------------------------


Exhibit A

 

Description of Leased Premises

[img1.jpg]


 




B-1-21

 

--------------------------------------------------------------------------------




[img3.jpg]


 



B-1-22

 

--------------------------------------------------------------------------------




[img5.jpg]


 



B-1-23

 

--------------------------------------------------------------------------------


Exhibit B

 

Rules and Regulations

 

(a)          All deliveries or shipments of any kind to and from the Leased
Premises, including loading and unloading of goods, shall be made only by way of
the Tenant Loading Dock at the rear of the Leased Premises, or at any other
location designated by Landlord.

 

(b)          Garbage and refuse shall be kept in a container or in the
compactor, or in the ramp going to the dumpster and shall be placed at a
location within the Leased Premises for collection. Tenant shall bear all costs
of Tenant’s garbage and refuse removal;

 

(c)           No radio, television, phonograph or other similar devices or
dishes, antennas or aerials attached thereto (inside or outside) shall be
installed without first obtaining in each instance Landlord’s consent in writing
and, if such consent be given, no such devices shall be used in a manner so as
to be heard or seen outside of the Leased Premises except as expressly
permitted;

 

(d)           Tenant shall keep the Leased Premises at a temperature
sufficiently high to prevent freezing of water in pipes and fixtures;

 

(e)           Tenant shall not place, suffer, or permit any obstructions or
merchandise in outside areas immediately adjoining the Leased Premises or
conduct sales from the sidewalk in front of the Leased Premises, without
Landlord’s approval which will not be unreasonably withheld.

 

(f)            Tenant shall not use the public, parking or common areas in the
Property for business purposes including, but not limited to, solicitation or
the distribution or affixing of handbills;

 

(g)            Plumbing facilities shall not be used for any other purposes than
that for which they are constructed, and no foreign substance of any kind shall
be thrown therein;

 

(h)            Tenant shall not place, suffer or permit displays or decorations
or shopping carts on the sidewalk in front of the Leased Premises or on or upon
the common areas of the Property;

 

(i)             Tenant shall keep the Leased Premises well lit so as to provide
a safe and secure environment for its customers and shall abide by any lighting
requirements suggested or required by any appropriate agencies or insurance
companies.

 



B-1-24

 

--------------------------------------------------------------------------------


Exhibit C

 

Tenant’s signage specifications and locations

 









B-1-25

 

--------------------------------------------------------------------------------


Exhibit “B-2”

 

LEASE – Retail Lease

 

RETAIL LEASE

THIS Lease is made and entered into this ____________________________, 2006,
(“Commencement Date”) by and between __________________________, a _____________
_________________ with its principal office located at 555 13th Street, NW,
Suite 420 East, Washington, DC 20004-1115 (“Landlord”), and DEPARTMENT 56
RETAIL, INC. a Minnesota corporation with its principal office located at One
Village Place, 6436 City West Parkway, Eden Prairie, MN 55344 (“Tenant”), as
follows:

 

1.              Premises.   Subject to the terms and conditions set forth in
this Lease, Landlord leases to Tenant, and Tenant leases from Landlord, a
portion of Landlord’s property located at 545 Tilton Road, Pomona, Galloway
Township, New Jersey (the “Property”) consisting of the area of approximately
31,500 square feet of floor area (subject to final measurement and confirmation
thereof as set forth in this Lease) on the first floor of the building situate
upon the Property (the “Building”), as shown on the plat attached as Exhibit A
hereto (hereinafter referred to as the “Leased Premises”), together with
permitted access at all reasonable times to and the use of the parking lot and
the common areas in and around the Building and the Property (including, without
limitation, the use, in common with the other tenants of the Building, of the
parking lot located in the rear of the Building and designated “Retail Parking”
on Exhibit A and the telephone room for purposes of repairing and installing
Tenant’s communication equipment). Except as set forth in this lease, it is
expressly agreed that nothing shall be construed as a grant or rental of (and
the Leased Premises shall not include) (i) any space above the finished ceiling
of the Leased Premises (or, if none, above the bottom edge of the framework
supporting the roof), (ii) any rights in the roof or exterior of the building
within which the Leased Premises is located, (iii) the space below the finished
floor of the Leased Premises or (iv) the land upon which the Leased Premises is
located.

 

2.             Term.

 

(a)          Initial Term.   The initial term of this Lease (“Initial Term”)
shall begin on the Commencement Date and end on the last day of the month next
following the fifth (5th) anniversary of the Commencement Date (provided,
however, in the event that the Commencement Date shall be the first day of a
month then the Initial Term shall end on the day before the fifth (5th)
anniversary of the Commencement Date). Notwithstanding anything to the contrary,
Tenant shall have a one-time option to terminate the Lease by giving Landlord
sixty (60) days prior written notice, such notice to be given within sixty (60)
days after a portion of the Property is used in whole or in part, for any one of
the following establishments: (i) a low-end discount type store which is not
compatible with the Lenox brands, including but not limited to, a dollar store,
flea market and/or a liquidator, (ii) repair or service center, (iii) bingo,
lotto (but not the sale of lottery tickets which is incidental to the operation
of a retail business), off-track

 

B-2-1

 

--------------------------------------------------------------------------------


betting hall or other gambling facility, (iv) bowling alley, billiard or pool
room, arcade, amusement center, game room or other entertainment facility (but
not games and other devices which are incidental to the operation of a
restaurant or other retail facility), (v) liquor store, bar (but not the sale of
alcohol in conjunction with a restaurant), discotheque or dance hall, (vi) blood
bank, (vii) mortuary, (viii) adult bookstore or like establishment, (ix) theater
(live or motion picture), (x) beauty school, beauty salon or barber shop, (xi)
governmental facility that is customarily open to the public, (xii) community
center, (xiii) heliport, (xiv) bus shelter, or (xv) telecom satellite dish (but
not excluding (1) the use of such systems by tenants or other occupants of the
Property in the operation of their business, or (2) the leasing, licensing or
other granting of rights for a portion of the water tower and/or the roof of the
building for the use of such systems by one or more of a telephone company,
utility or telecommunications service provider). In addition, the Lease may be
terminated earlier or renewed in accordance with the terms set forth herein.

 

(b)          Renewals.   Provided that no Event of Default has occurred and is
then continuing under the terms of this Lease Agreement, Tenant shall have the
option to extend the term of this Lease upon the same terms, covenants and
conditions contained in this Lease for two (2) consecutive five-year terms (each
of such being known as a “Renewal Term” and, collectively, as the “Renewal
Terms”).

 

(c)          Exercise of Renewal.   Provided that no Event of Default has
occurred and is then continuing under the terms of this Lease Agreement, Tenant
may exercise its renewal options provided for in Section 2(b) by giving to
Landlord prior written notice of its intent to exercise the respective option
not fewer than one hundred fifty (150) days prior to the expiration of the
Initial Term or the then-current Renewal Term, as the case may be.

 

3.             Rent.

 

(a)           Base Rent.   “Base Rent” means the amount of (i) $3.50 per square
foot of floor area of the Leased Premises per year for the Initial Term,
provided, however, it is agreed that during the Initial Term the Base Rent from
the Leased Premises and all other space leased in the Building by Tenant or
Tenant affiliates will not decline below $200,000.00 per year (ii) $5.00 per
square foot of floor area of the Leased Premises per year for the first Renewal
Term (if any), and (iii) $6.00 per square foot of floor area of the Leased
Premises per year for the second Renewal Term (if any).

 

(b)          Payment.   Base Rent will be payable in advance in equal monthly
installments of one-twelfth of the annual Base Rent, without demand, offset or
deduction, except as expressly set forth herein, not later than the first day of
each and every month. In the event Tenant does not make payment of Base Rent or
other sums due and owing hereunder within ten (10) business days after Landlord
gives notice of late payment then a late fee in the amount $200.00 shall become
immediately due to Landlord as liquidated damages for failure to make timely
payment. All late payments which are not paid within the aforesaid ten (10) day
period

 

B-2-2

 

--------------------------------------------------------------------------------


shall bear interest at the Prime Rate published in The Wall Street Journal, plus
1%, until received by Landlord.

                                 (c)          Property Taxes.   As additional
rent, Tenant shall pay its pro rata share of the real property taxes and/or
payments in lieu of real property taxes and assessments payable during the term
of this Lease with respect to the Property; provided, however, that, for the
purpose of calculating such Tenant’s pro rata share thereof, it is understood
and agreed that there shall be excluded from the total real property taxes
imposed or assessed upon the Property (i) any increase in the assessed value of
the Property arising by reason of the redevelopment thereof and/or the
construction of any additional improvements upon the Property, (ii) any income,
revenue, inheritance, devolution, estate, succession, transfer, gift, capital
levy, excess profits, franchise, gross receipts, corporation, payroll, stamp or
profit tax, by whatsoever authority imposed or howsoever designated, (iii) any
penalties imposed upon Landlord for Landlord’s delinquent payment of taxes or
(iv) any tax upon the sale, transfer and/or assignment of the title or estate of
Landlord. As of the date hereof, Tenant’s pro rata share of real property taxes
is (7.93%), which share has been calculated by dividing the 31,500 square feet
of floor area comprising the Leased Premises (such Premises measurement to be
confirmed and adjusted, as applicable, with the method of such measurement being
the measurement from the middle of the outside perimeter wall to the middle of
the outside perimeter wall) by the 397,546 square feet of floor area of the
Building (such Building measurement to be confirmed and adjusted, as applicable,
and such measurement to exclude the blue building that was formerly the retail
store, the Quonset hut, and the fire pump and gas house, provided, however, such
excluded spaces will be added to the total square footage of the Building if
leased by Landlord, and, provided, further, any newly constructed space will be
added to the total square footage of the Building). Tenant’s pro rata share of
real property taxes shall be paid by Tenant in equal monthly installments in
advance along with the payments of Base Rent in such amounts as are reasonably
estimated and billed by Landlord based upon the total real property taxes due
for the fiscal year of the applicable taxing authority. Landlord may revise its
estimate and may adjust such monthly payment at the end of any calendar month.
After Landlord has received the tax bills for each year, Landlord will notify
Tenant of the amount of real property taxes on which Tenant’s pro rata share is
based, and the amount of Tenant’s pro rata share. If the aforesaid monthly
payments on account of Tenant’s pro rata share for a given year or partial year
are greater than Tenant’s share of the taxes payable for a given year or partial
year, Tenant shall receive a credit from Landlord for the excess against
installments of Tenant’s pro rata share next becoming due to Landlord (and in
the event of a credit to the Tenant upon or after termination of the Lease,
Tenant shall receive the credit in the form of a refund check payable to the
Tenant), and if said payments are less than Tenant’s share, Tenant shall
forthwith pay Landlord the difference. Tenant shall be responsible for, and
shall pay before delinquency, all taxes assessed during from and after the date
of this Lease against any leasehold interest or Tenant’s personal property
improvements, decorations, alterations, trade fixtures and/or other personal
property of any kind owned by or placed in, upon or about the Leased Premises by
Tenant, whether such taxes are assessed against Landlord or Tenant.

 

B-2-3

 

--------------------------------------------------------------------------------


4.              Use.

 

(a)           Use by Tenant.   Tenant shall accept the Leased Premises in its
current “as is” condition, subject to improvements and alterations, set forth in
Exhibit A-1, attached hereto and made a part hereof, to be made by Landlord, at
its expense. Tenant shall continuously operate and keep open to the public
(during reasonable business hours) one hundred percent (100%) of the retail
portion of the Leased Premises during the entire Term and any Renewal Term.
Tenant shall keep its store adequately staffed with employees and shall carry a
full stock of merchandise of such size, character and quality as shall be
comparable to Tenant’s other retail stores. Tenant will use the Leased Premises
solely for the operation of a warehouse outlet retail store and all incidental
purposes related thereto and in full compliance with all governmental rules,
regulations and requirements including, without limitation, obtaining and
maintaining any and all licenses, permits and approvals necessary for the
operation of Tenant’s business at the Leased Premises. Tenant, its employees,
invitees and licensees shall observe all laws (including without limitation
applicable health, safety and environmental laws) applicable to the manner of
Tenant’s specific use and occupancy of the Leased Premises (as opposed to
general retail use). Tenant shall have the right, upon giving notice to
Landlord, to contest any obligation imposed upon Tenant pursuant to the
provisions of this Section and to defer compliance during the pendency of such
contest, provided that such failure of Tenant to so comply will not cause or
result in the breach by Landlord of any agreement to which Landlord is a party,
or subject Landlord to any fines, prosecution or criminal penalty. Landlord
shall reasonably cooperate with Tenant in such contest.

 

(b)           Signs.   Tenant may place not more than a total of six (6) signs
(with one of such signs being a sign located on road frontage), including but
not limited to, signs on the front lawn of the Property having the dimensions
and to be placed in the locations as shown on Exhibit C attached hereto and made
a part hereof, directing customers to its Leased Premises and maintain all
signage that currently exists at the Property. The size, location and design of
such signs shall be subject to the prior review and approval of Landlord, which
shall not be unreasonably withheld. Landlord shall have the right to relocate
such signs and/or to change the dimensions thereof, at Landlord’s sole cost and
expense, provided that (i) the signs shall be relocated within the area as shown
on Exhibit A attached hereto and made a part hereof and (ii) the dimensions of
such signs shall in no event be less than {describe signage specifications}.
Tenant shall maintain all such signs in good condition and repair and may
replace or remove any or all such signs at any time during the term of this
Lease. Landlord shall not permit any obstruction of visibility to Tenant’s
signs, and shall not permit anyone other than Tenant to place, paint, erect or
maintain any sign in, on or about the Leased Premises (including, without
limitation, upon the roof or exterior walls thereof). Notwithstanding anything
to the contrary contained herein, it is understood and agreed that in the event
that Landlord shall at any time provide common pylon, monument or billboard
signage identifying the retail component of the Property and including the
name(s) of any tenant(s) or occupant(s) of the Property, Tenant shall be
entitled to place its sign and/or logo within an area upon such common pylon,
monument or billboard signage as shall be not less than proportionate in size to
the relationship between the

 

B-2-4

 

--------------------------------------------------------------------------------


floor area of the Leased Premises to the floor area occupied in the Building by
such other tenants or occupants as shall be named upon such common pylon,
monument or billboard signage. Any sign placed and maintained by Tenant must
comply with all zoning and other applicable governmental ordinances and laws and
Tenant shall procure all necessary governmental approvals in respect of such
signs (and Landlord agrees to cooperate with Tenant in respect of the
procurement of such governmental approvals and in furtherance thereof Landlord
shall, upon the request of Tenant, promptly execute or join in the execution of
any applications for such permits and licenses as may be necessary in connection
with such procurement). Upon termination of this Lease, Tenant shall remove all
such signs relating to its business at the Leased Premises and shall repair all
damage occasioned hereby, which obligation shall survive the expiration or
earlier termination of this Lease.

 

(c)           Parking.   Tenant will have use of up to five (5) parking spaces
for each 1,000 square feet of the Leased Premises, of which eighty (80) spaces
shall be reserved for Tenant’s exclusive use as shown on the site plan attached
as Exhibit B hereto, and the balance of which shall be non-exclusive within the
general parking lot of the Property.

 

(d)           Loading Dock and Trash Dumpsters/Compactors .   Tenant will have
full and exclusive use of the loading docks at the Property designated as
“Tenant’s Loading Docks” on Exhibit A. Landlord shall have the right to use
and/or permit other tenants of occupants of the Property to use, all loading
docks other than those designated as Tenant’s Loading Docks on Exhibit A. Tenant
shall also have the right to locate its trash dumpsters/compactors in the
Tenant’s Loading Dock area or in such other area(s) as mutually agreed upon by
the parties.

 

5.              Utility Expenses; Trash Removal.

 

All utility expenses for the Leased Premises shall be borne by Tenant. Landlord
will arrange for and pay the cost of installation of meters to measure utilities
used by Tenant in the Leased Premises. If any such separate meter is not
installed by the Commencement Date, Landlord and Tenant will agree upon a
reasonable allocation of the affected service between the Leased Premises and
the remainder of the Property. Tenant shall pay the cost of removal of Tenant’s
garbage or refuse from the Leased Premises, and if Landlord shall provide or
designate a service for picking up refuse and garbage, then Tenant shall use
same at Tenant’s expense provided that such service is priced competitively.

 

6.              Maintenance.

 

(a)           Landlord’s Responsibilities.   Landlord shall maintain in good
order, condition, and state of repair all exterior and structural portions
(including, but not limited to, the roof, exterior walls, interior load bearing
walls, floors (but not floor coverings) and foundation) and all mechanical
systems (plumbing, heating and ventilation, air conditioning and electrical to
the point of entry in the Leased Premises) at the Property, and all parking
areas, drives, sidewalks and landscaping; provided, however, that if such
necessary exterior or structural

 

B-2-5

 

--------------------------------------------------------------------------------


repairs are required due to the negligent acts or omissions of Tenant, its
agents, employees or contractors, then Tenant shall be responsible for the costs
of such repairs. Landlord will be responsible for snow removal. Landlord shall
maintain and replace all sewerage facilities and other utility facilities
outside the Leased Premises servicing the Leased Premises. Landlord shall cause
all repairs and changes to be made without unreasonable interference with the
business of Tenant or any subtenant or licensee of Tenant. Tenant shall
reimburse Landlord for its pro rata share of such reasonable sums (the
“Operating Expenses”) which Landlord expends (and which are not reimbursed by
Landlord’s insurer or other third party) in effecting its repairs and
maintenance and/or operation and/or insuring of the Property hereunder;
provided, however, the cost of any item which, by standard accounting practice,
should be capitalized, will not be included in Operating Expenses (except only
to the extent of any cost savings in Operating Expenses) and provided further
that, for the purpose of calculating Tenant’s pro rate share of Operating
Expenses hereunder, there shall also be excluded from Operating Expenses: (i)
any expense related to debt service with respect to the acquisition,
construction and/or expansion of the Property and any payments made by Landlord
with respect to any ground or underlying lease; (ii) any expenses for which
Landlord is entitled to be reimbursed by any tenant other than under a rental
adjustment and/or additional rent provision; (iii) the cost of any repairs or
other work to the extent to which same is actually covered by and/or Landlord is
reimbursed by any policy of insurance and/or any award in connection with a
taking by eminent domain; (iv) legal fees or other expenses incurred in
connection with negotiations or disputes with tenants or prospective tenants of
the Property; (v) costs of renovating or otherwise improving or decorating space
in the Property for tenants (including the Leased Premises) or other occupants
or vacant space; (vi) costs related to maintaining the existence of Landlord’s
business entity as a corporation, partnership or other entity; (vii) the wages
and salaries (including employee benefits) of any employees above the level of
Property manager; (viii) salary, fringe benefits and other compensation for
Landlord’s corporate headquarters office personnel not engaged in activities
related to the operation and management of the Property; (ix) repairs or
replacements resulting from deficient workmanship, or materials or items
provided Tenant shall have previously paid for same (so that Tenant has not paid
for both the work and the correction of defective work); (x) rental concessions
or lease buy-outs; (xi) management fees in excess of 4%; (xii) personal property
taxes (other than any of same imposed upon any personal property used in the
operation and maintenance of the Property; (xiii) costs for which Landlord is
solely obligated under any other express provision of this Lease, (xiv) costs
incurred to bring the common areas, or any portion thereof, into compliance with
laws existing as of the Commencement Date to the express extent that same shall
become in violation of such laws as directly a result of the renovation or
improvement of the Property by Landlord subsequent to the Commencement Date and
laws enacted after the Commencement Date; (xv) costs attributable to
improvements or work which are part of Landlord’s plans as a result of its
purchase of the Property; (xvi) leasing costs of any type, including attorneys’
fees, be it procuring tenants or releasing as well as retaining existing tenants
and costs of enforcement of Landlord’s rights under leases in the Property;
(xvii) costs incurred due to Landlord violations of any of the terms and
conditions of any leases in the Property and fines incurred with respect to
Landlord’s failure to observe any legal requirements with respect to conditions
or violations occurring after the date of Landlord’s obtaining title to

 

B-2-6

 

--------------------------------------------------------------------------------


the Property; (xvii) overhead and profit paid to subsidiaries or affiliates of
the Landlord for management or other services or materials to the extent that
the costs of those items would not have been paid had the services and materials
been provided by unaffiliated parties on a competitive basis; (xviii) any costs
incurred in the addition of other improvements, offices or stores, and/or
expansion of the Property; (xix) auditors’ fees (except for auditory fees
incurred in connection with the preparation of statements of Operating Expenses
for the Property); (xx) advertising and promotional expenditures (except for
costs for “help wanted” advertising and the like incurred in connection with the
operation and maintenance of the Property); (xxi) any costs, fines or penalties
incurred due to violations by Landlord of any governmental rule or authority and
the defense of same; (xxii) expenses for vacant or vacated space, including
utility costs, securing and renovating; (xxv) costs attributable to defective or
deficient work performed by Landlord; (xxiii) any inheritance, estate,
succession, transfer, gift, franchise, corporation, net income or profit tax
assessed against Landlord; (xxiv) the costs of maintaining any facilities not
physically located within the Property; (xxv) any expenses incurred in
connection with any portions of the Building and Property from which Tenant does
not derive any benefit (including, without limitation, any enclosed mall retail
shopping area constructed within the Building or elsewhere upon the Property)
and (xxvi) any other cost which would be duplicative of items otherwise payable
by Tenant under any other express provision of this Lease. As of the date
hereof, Tenant’s pro rata share of Operating Expenses is (7.93%), which share
has been calculated by dividing the 31,500 square feet of floor area comprising
the Leased Premises (such Premises measurement to be confirmed and adjusted, as
applicable, with the method of such measurement being the measurement from the
middle of the outside perimeter wall to the middle of the outside perimeter
wall) by the 397,546 square feet of floor area of the Building (such Building
measurement to be confirmed and adjusted, as applicable, and such measurement to
exclude the blue building that was formerly the retail store, the Quonset hut,
and the fire pump and gas house, provided, however, such excluded spaces will be
added to the total square footage of the building if leased by Landlord, and,
provided, further, any newly constructed space will be added to the total square
footage of the Building). Tenant’s pro rata share of Operating Expenses shall be
paid by Tenant in equal monthly installments in advance along with the payments
of Base Rent in such amounts as are reasonably estimated and billed by Landlord
based upon the total Operating Expenses due for the current calendar year.
Landlord may revise its estimate and may adjust such monthly payment at the end
of any calendar month. After Landlord has received the final statement for the
Operating Expenses for the previous calendar year, Landlord will notify Tenant
of the amount of Operating Expenses on which Tenant’s pro rata share is based,
and the amount of Tenant’s pro rata share. If the aforesaid monthly payments on
account of Tenant’s pro rata share for a given year or partial year are greater
than Tenant’s share of the Operating Expenses payable for a given year or
partial year, Tenant shall receive a credit from Landlord for the excess against
installments of Tenant’s pro rata share next becoming due to Landlord (and in
the event of a credit to the Tenant upon or after termination of the Lease,
Tenant shall receive the credit in the form of a refund check payable to the
Tenant), and if said payments are less than Tenant’s share, Tenant shall
forthwith pay Landlord the difference.

 

B-2-7

 

--------------------------------------------------------------------------------


(b)           Tenant’s Responsibilities.   Tenant shall, at Tenant’s sole
expense, maintain and repair the non-structural interior portions of the Leased
Premises (including plumbing, heating and ventilation, air conditioning and
electrical from the point of entry in the Leased Premises) in good order,
condition and repair. If Landlord makes repairs by reason of Tenant’s negligent
act, Landlord may deem the cost of such repairs Rent, and such cost shall be due
and payable within ten (10) days after Landlord’s demand therefor. In the event
of the failure of Tenant to make repairs or perform any act required by this
Lease promptly as herein agreed, Landlord, in addition to any other rights, may
as of right enter upon the Leased Premises and make such repairs or perform such
acts at the expense of Tenant, the cost thereof to be charged to Tenant as Rent.
Tenant shall also be responsible for the cost of any repairs or replacements
made necessary by the negligent or intentional acts of Tenant, its employees,
licensees or invitees. Tenant shall be responsible for lightbulb replacement in
the Leased Premises, regular cleaning services for the Leased Premises, and
trash removal from the Leased Premises.

 

(c)           Fire or Other Casualty and Taking.   The provisions of this
Section shall not apply in the case of damage or destruction by fire or other
casualty or in the case of any taking; the obligations of the parties in such
cases to be as provided in other Sections of this Lease.

 

(d)           Cap.   Notwithstanding anything to the contrary, it is agreed that
the Tenant’s pro-rata share of controllable Operating Expenses (which shall
include grass maintenance/landscaping, pest control, water and treatment
thereof, and roof, parking lot and other Landlord maintenance under Section
6(a), excluding snow removal and insurance) for 2007 shall in no event exceed
the lesser of (i) the actual Operating Expenses incurred for the calendar year
2007, or (ii) $.50 per square foot for the first lease year, and the
controllable Operating Expenses shall not thereafter increase by more than five
percent (5%) of the controllable Operating Expenses for the immediately prior
lease year.

 

7.             Alterations.

 

(a)           By Tenant.   Tenant shall make no structural alterations,
additions, or improvements to the Leased Premises, or any non-structural
alterations, additions or improvements which adversely affect or interfere with
the operating or mechanical systems of the building, without obtaining
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. As a condition of granting its consent, Landlord may
require Tenant to provide Landlord with all plans and specifications for the
proposed alterations and with all agreements with proposed contractors and
subcontractors (all of which shall be subject to Landlord’s prior written
consent, which shall not be unreasonably withheld). All such alterations,
additions, and improvements shall be at Tenant’s sole expense and shall be
performed by qualified contractors and subcontractors. Tenant shall indemnify
Landlord against all claims, demands, costs and expenses (including reasonable
attorneys fees), damages and liabilities arising from or relating to the
construction, installation, use or operation of any such alterations, additions
or improvements made by or on behalf of Tenant, and against the imposition of

 

B-2-8

 

--------------------------------------------------------------------------------


mechanics’ or materialmen’s liens resulting from work performed by Tenant’s
contractors. All improvements, additions, and alterations to the Leased Premises
(except trade fixtures) shall become the property of Landlord and shall be
surrendered up to Landlord upon the expiration of this Lease unless otherwise
agreed by Landlord and Tenant. Landlord acknowledges that all conveyors, trade
fixtures and warehousing equipment and racking are the property of Tenant.

 

Prior to Tenant performing any alterations to the Leased Premises for which a
lien could be filed against the Leased Premises or the Property, Tenant shall
have its contractor execute and file in the appropriate public office a Waiver
of Mechanics’ Lien, in statutory form and provide Landlord with an original copy
thereof. Tenant agrees that its alteration or improvement work in the Leased
Premises shall not be done in a manner which would create any work stoppage,
picketing, labor disruption or dispute or any interference with the business of
Landlord or any tenant or occupant of the Property.

 

(b)           By Landlord.   Landlord shall have the right to place, maintain
and repair all utility equipment of any kind in, upon, around and under the
Leased Premises as may be necessary for the service of the Leased Premises and
other portions of the Property, and Landlord (for itself and other tenants in
the Property) hereby reserves the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wires, utilities and structural elements leading
through, under and over the Leased Premises in locations which will not
unreasonably interfere with Tenant’s use thereof so long as same are installed
below the finished floor, within or along a wall or column, or above or along
the finished ceiling. Landlord shall also have the right to enter the Leased
Premises at all reasonable times to inspect or to exhibit the same to
prospective purchasers, mortgagees, ground lessors and tenants, and to make such
repairs, additions, alterations or improvements as Landlord may deem desirable.
Landlord shall be allowed to take all material in, to and upon the Leased
Premises that may be required in connection with such repairs, additions,
alterations or improvements without the same constituting an eviction of Tenant
in whole or in part. If the Leased Premises contain means of access to the roof
or basement, Landlord shall have the right to enter the Leased Premises at all
reasonable times to gain access to said roof or basement to inspect same and to
make such repairs, additions, alterations or improvements as Landlord may deem
desirable. Landlord may erect such alterations, additions, or improvements to
the Property as Landlord in its sole discretion deems reasonably necessary or
appropriate for the proper maintenance, operation or expansion or improvement of
the Property; provided, however, that no such alterations, additions, or
improvements shall materially and adversely affect (i) access or visibility to
the Leased Premises or (ii) visibility to Tenant’s signs upon the Building and
the Property relating to the Leased Premises and Tenant’s business thereat or
(iii) the proximity of the Leased Premises to adequate customer parking or (iv)
subject to Landlord’s right to relocate the Premises as set forth in this Lease,
diminish the size or usable square feet, or alter the configuration, of the
Leased Premises. In connection with Landlord’s rights set forth herein, Landlord
and its contractors shall not interfere unreasonably with Tenant’s use and
occupancy of the Leased Premises. Landlord shall promptly repair any damages
caused by its activities hereunder.

 

B-2-9

 

--------------------------------------------------------------------------------


8.             Indemnity, Insurance.

 

(a)           Indemnity by Tenant.   Tenant agrees that, except for loss or
damage resulting from the willful acts or negligence of Landlord, its agents or
employees, Tenant shall and does hereby indemnify and hold Landlord, its agents
and employees, harmless from and against any and all claims, actions, damages,
liabilities and expenses (including reasonable attorneys fees) (i) in connection
with any loss of life, personal injury or damage to property in or upon the
Leased Premises, if and to the extent caused by Tenant, its agents or employees,
or (ii) arising out of the use or occupancy of the Leased Premises by Tenant,
its agents, employees, invitees or contractors, or occasioned by Tenant, its
agents, employees, invitees or contractors if and to the extent caused by
Tenant, its agents or employees. Tenant’s covenants, obligations and liabilities
under this Section shall survive the expiration or earlier termination of this
Lease.

 

(b)           Indemnity by Landlord.   Landlord agrees that, except for loss or
damage resulting from the willful acts or negligence of Tenant, its agents or
employees, Landlord shall indemnify and save Tenant, its agents and employees,
harmless from and against any and all claims, actions, damages, demands, liens,
costs, liability and expense, including, without limitation, reasonable
attorneys’ fees in connection with loss of life, personal injury or property
damage arising from or out of any occurrence in or upon any part of the Building
and/or the Property if and to the extent caused by Landlord, its agents or
employees. Landlord’s covenants, obligations and liabilities under this Section
shall survive the expiration or earlier termination of this Lease.

 

NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, TENANT AGREES
THAT IT SHALL LOOK SOLELY TO THE ESTATE AND PROPERTY OF LANDLORD IN THE LAND AND
BUILDING OF WHICH THE LEASED PREMISES IS A PART FOR THE COLLECTION OF ANY
JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF MONEY BY LANDLORD
IN THE EVENT OF ANY DEFAULT OR BREACH BY LANDLORD WITH RESPECT TO ANY OF THE
TERMS, COVENANTS AND CONDITIONS OF THIS LEASE TO BE OBSERVED AND/OR PERFORMED BY
LANDLORD AND NO OTHER ASSETS OF LANDLORD OR ITS MEMBERS OR OFFICERS SHALL BE
SUBJECT TO LEVY, EXECUTION OR OTHER PROCEDURES FOR THE SATISFACTION OF TENANT’S
REMEDIES.

 

(c)           General Liability Insurance.   Each party shall maintain, at its
sole expense, general liability insurance with a combined single limit of not
less than $2,000,000, insuring against injury to or death of any person or loss
of or damage to any property, and specifically endorsed to cover the contractual
liability for which it is responsible as set forth in subsection (a) or (b), as
applicable. Each party shall provide the other with a certificate of insurance
evidencing its compliance with this subsection, naming the other party as an
additional insured and providing that the other party will be given written
notice by the insurer at least 30 days prior to any termination or amendment of
the insurance.

 

B-2-10

 

--------------------------------------------------------------------------------


(d)           Fire Insurance.   Landlord shall maintain fire and extended
coverage insurance against the Building and all other improvements upon the
Property equal in amount to the full replacement value (exclusive of footers,
foundations, and fixtures and personal property owned or affixed to the Building
or Property by Tenant).

 

(e)           Waiver of Subrogation.   Landlord and Tenant each release and
relieve the other, and on behalf of their insurers waive their entire right of
recovery against the other, for loss or damage arising out of or incident to the
casualties covered by the insurance required to be maintained by this Lease,
regardless of whether loss or damage arises out of the negligence of the party
released, its agents, invitees, employees, or otherwise. Both Landlord and
Tenant shall require that their respective insurance policies contain a waiver
of subrogation clause or endorsement.

 

9.              Damage or Destruction; Condemnation.

 

(a)           If the Leased Premises shall be partially damaged by any casualty
covered under Landlord’s insurance policy, Landlord shall repair the same to the
condition which existed as of the date of this Lease, and the Base Rent and all
Additional Rent and other charges shall be abated proportionately as to that
portion of the Leased Premises rendered untenantable. If (a) the Leased Premises
(i) by reason of such occurrence is rendered wholly untenantable, or (ii) should
be damaged in whole or in part during the last year of the Lease Term or of any
Renewal Term hereof, or (b) the building of which the Leased Premises is a part
(whether or not the Leased Premises is damaged) is damaged to the extent of
seventy-five percent (75%) or more of the then monetary value thereof or (c) if
a substantial material portion of or all of the buildings or common facilities
are damaged, whether or not the Leased Premises are damaged, to such an extent
that the Property cannot, in the reasonable judgment of Landlord, be operated as
an integral unit, then, in any of such events described in (a) through (c)
above, Landlord may either elect to repair the damage to the condition existing
at the time of execution of this Lease (other than damage to Tenant’s fixtures,
furniture, equipment, other personal property and any other portions of the
Leased Premises or any property located therein for which Tenant is required to
or does insure or as to which Tenant shall be responsible to repair or restore
as provided below) or may cancel this Lease by notice of cancellation given
within sixty (60) days after such event and thereupon this Lease shall expire,
and Tenant shall vacate and surrender the Leased Premises to Landlord. Upon the
occurrence of any of the events described in (a) through (c) above, Tenant may
cancel this Lease by notice of cancellation given within sixty (60) days after
such event and thereupon this Lease shall expire. Tenant’s liability for Rent
upon the termination of this Lease shall cease as of the later of (y) the day
following the event or damages or (z) the date upon which Tenant ceased to do
business at the Demised Premises. In the event Landlord elects to repair the
damage, any abatement of Rent shall end upon the date that Landlord completes
Landlord’s obligations to restore the Leased Premises.

 

(b)           If the whole of the Leased Premises shall be acquired or condemned
by eminent domain for any public or quasi-public use or purpose, then the Term
shall cease and terminate as

B-2-11

 

--------------------------------------------------------------------------------


of the date of title vesting in the condemnor in such proceeding and all Rent
shall be paid up to that date and Tenant shall have no claim against Landlord
for the value of any unexpired Lease Term of this Lease.

 

(c)          If any part of the Leased Premises or of the Property shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, and in the event that such partial taking or condemnation shall render
the Leased Premises and/or the Property unsuitable for the business of Tenant,
then the Lease Term shall cease and terminate as of the date of title vesting in
the condemnor in such proceeding, and Tenant shall have no claim against
Landlord for the value of any unexpired Lease Term. In the event of a partial
taking or condemnation which is not extensive enough to render the Leased
Premises unsuitable for the business of Tenant, then Landlord shall promptly
restore the Leased Premises to the condition set forth in Exhibit A less the
portion lost in the taking, and this Lease shall continue in full force and
effect. Landlord shall not be required to expend in such restoration more than
the proceeds of the award which is reserved for such purpose. The Base Rent
shall be reduced in the proportion that the area of the Leased Premises taken
bears to the entire area contained in the Leased Premises.

 

(d)          In the event of any condemnation or taking as hereinbefore
provided, whether whole or partial, Tenant shall not be entitled to any part of
the award, as damages or otherwise, for such condemnation and Landlord is to
receive the full amount of such award. Tenant hereby expressly waives any right
or claim to any part thereof and assigns to Landlord any share of such an award
as may be granted to it. Although all damages in the event of any condemnation
are to belong to Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Leased Premises, and
although Tenant hereby expressly waives all claims against Landlord, Tenant
shall have the right to claim and recover from the condemning authority, not
from Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any and all damages to Tenant’s
business by reason of the condemnation and for or on account of any cost or loss
to which Tenant might be put in removing Tenant’s merchandise, furniture,
fixtures, leasehold improvements and equipment.

 

10.            Assignment and Subletting.

 

(a)          By Tenant.   Tenant may, without Landlord’s prior consent, assign
this Lease or sublet the Leased Premises in whole or in part, or license the use
of any portion thereof, all of which shall require the Landlord’s prior written
consent (which consent shall not be unreasonably withheld). Upon Tenant’s
request for Landlord’s consent, Tenant shall deliver to Landlord a copy of such
sublease or assignment. Notwithstanding any assignment or subletting, Tenant
shall remain fully and primarily liable hereunder and shall not be released from
performing any of the terms and covenants of this Lease. If Tenant shall assign
or transfer its interest in this Lease or sublet all or a portion of the Leased
Premises for rent, charges and/or other consideration (which shall include the
assumption by the proposed assignee or subtenant of

 

B-2-12

 

--------------------------------------------------------------------------------


the obligation of Tenant to pay rent hereunder) which in the aggregate are in
excess of the Rent due and payable by Tenant under the provisions of this Lease,
said excess shall be paid to Landlord promptly upon receipt thereof by Tenant.
In the case of any subletting of less than the entire Leased Premises, rent
payable hereunder shall be apportioned, on a rentable square footage basis,
between the portion of the Premises so sublet and the remaining portion of the
Leased Premises, and if the rent, charges and other consideration paid in
connection with such subletting shall be in excess of the amount of rent so
apportioned to the portion of the Leased Premises so sublet, said excess shall
be paid to Landlord promptly upon receipt thereof by Tenant. Further, if Tenant
assigns this Lease or sublets a portion of the Leased Premises to a person or
entity who does not use the Leased Premises or the sublet portion thereof
primarily as either a retail store facility or as a general office use, then the
reserved parking spaces as set forth in Section 4(c) hereof shall be reduced (in
the amount of 5 spaces for every 1,000 square feet of space which is not being
used for retail or general office space) and such reduced spaces shall
thereafter become non-exclusive general parking spaces to be utilized on a first
come, first serve basis in conjunction with the general parking lot of the
Property.

 

(b)          Tenant shall provide within twenty (20) business days of receiving
a written request from Landlord a statement in writing certifying (to the extent
accurate) to any third party the following:

 

 

(1)

Ratifying this Lease, stating the Commencement Date and Expiration Date, and
stating that this Lease is unmodified and is in full force and effect, or, to
the extent that this Lease is modified, a statement specifically describing the
modifications;

 

 

(2)

That to the best of Tenant’s knowledge, all conditions and obligations to be
performed by Landlord hereunder have been satisfied and that Landlord is not in
default under this Lease, or if Landlord is in default, a specific description
of the nature and extent of the default;

 

 

(3)

The amount, if any, of any prepayment of rent or other prepayments made by
Tenant hereunder, and stating that there are no defenses or offsets against the
enforcement of the Lease (or stating those claimed); and

 

 

(4)

An agreement to notify the third party to whom the certificate is directed of
any matters with respect to the status of this Lease for which that third party
reasonably requires notification from Tenant.

 

Tenant’s rights in the Leased Premises under this Lease shall be subordinate to
the rights of any mortgagee, ground lessor or purchaser of the Property, whether
that mortgagee or purchaser’s

 

B-2-13

 

--------------------------------------------------------------------------------


rights are prior or subsequent in time to those of Tenant provided such
mortgagee, ground lessor or purchaser agrees that it will honor Tenant’s rights
hereunder on the terms and conditions as set forth in such mortgagee’s
Subordination, Non-disturbance and Attornment Agreement (to be executed by
Tenant).

 

11.          Surrender.   Upon the termination of this Lease for whatever
reason, Tenant shall surrender the Leased Premises to Landlord in good condition
and repair (including, without limitation, all additions and alterations
constructed on the Leased Premises), reasonable wear and tear and casualty
excepted. In removing its fixtures and personal property from the Leased
Premises, Tenant shall repair any damage to the Leased Premises resulting from
that removal. If Tenant fails to remove any of such property within ten (10)
days after the giving of written notice specifying the continued presence
thereof after the termination of this Lease or to adequately repair damage
caused by the removal within ten (10) days after the giving of written notice
specifying the necessity for the repair thereof after the termination of this
Lease, Landlord may at Landlord’s option remove the property or repair the
damage, in which event the reasonable and actual out-of-pocket cost of removal
or repair shall be due and payable by Tenant to Landlord upon demand.

 

12.           Default.

 

(a)          Events of Default.   The following shall constitute an Event of
Default under this Lease:

 

 

(1)

Tenant’s failure to pay Rent or any other sum due under this Lease within five
(5) business days after receiving written notice from the Landlord of
nonpayment; However, if: (i) Landlord shall have sent to Tenant on at least
three (3) occasions a notice of such default, even though the same shall have
been cured and this Lease not terminated; and (ii) during the twelve (12) month
period following the sending of said notice of default by Landlord to Tenant,
Tenant thereafter shall default in the timely payment of any Rent or monetary
payment, the same shall be deemed to be an Event of Default upon Landlord giving
Tenant written notice thereof, without the five (5) business day grace period
set forth above.

 

 

(2)

a party’s failure to cure any event of non­compliance with this Lease within
thirty (30) days after receiving written notice from the other party specifying
the event of non-compliance (or such longer period as is reasonably required to
correct any such default, provided such party promptly commences and diligently
commences to effectuate a cure);

 

B-2-14

 

--------------------------------------------------------------------------------


(b)           Landlord’s Rights.   Upon the occurrence of any Event of Default
by Tenant, Landlord shall have the right, at its sole option:

 

(1)             To elect to re-enter or take possession of the Leased Premises
pursuant to legal proceedings or any notice provided for herein and may either
terminate this Lease or, without terminating this Lease, (i) remove all persons
and property from the Leased Premises without being deemed guilty of trespass or
becoming liable for any loss or damage which may be occasioned thereby and (ii)
make such alterations and repairs as may be necessary in order to relet the
Leased Premises for a term, rental rate and conditions as Landlord, in its sole
discretion, may deem advisable. Upon reletting, rentals received by Landlord
from such reletting shall be applied first to the payment of any indebtedness
other than Base Rent due hereunder from Tenant; second to the payment of any
costs and expenses of such reletting, including brokerage fees, reasonable
attorneys’ fees and costs of alterations and repairs; third to the payment of
the most current Base Rent owed at that time; and the residual, if any, shall be
held by Landlord and applied in payment of future Base Rent as the same may
become due and payable hereunder from Tenant. If such rentals received from such
reletting are less than that to be paid by Tenant, Tenant shall be liable for
the deficiency to Landlord. Any such deficiency shall be calculated and due
monthly. No such re-entry or taking possession of the Leased Premises by
Landlord shall be construed as an election on its part to terminate this Lease
or to accept a surrender thereof.

 

(2)             Whether or not Landlord elects to re-enter or take possession of
the Leased Premises in accordance with subsection (a) above, Landlord may, at
any time after the occurrence of an Event of Default, elect to terminate this
Lease. Should Landlord elect to terminate this Lease then, in addition to any
other remedies Landlord may have available to it, Landlord may recover from
Tenant all damages incurred by reason of such breach, including the cost of
recovering the Leased Premises and the worth at the time of such termination of
the excess, if any, of the amount of Base Rent, Additional Rent and all other
charges reserved in this Lease, payable over the remainder of the stated Lease
Term, over the then-reasonable rental value of the Leased Premises, all of which
amounts shall be immediately due and payable from Tenant to Landlord as if by
terms of this Lease it were payable in advance. Landlord may immediately proceed
to distrain, collect, or bring action for the worth of the whole Rent, as
aforesaid, or any part thereof as aforesaid, as rent being in arrears, or may
enter judgment therefor in an amicable action in case of rent in arrears, or may
file a proof of claim in any bankruptcy or insolvency proceedings for such rent,
or Landlord may institute any other proceedings, whether similar to the
foregoing or not to enforce payment thereof.

 

(3)             To cure such default for the account of Tenant (without waiving
any claim for breach of this Lease); said right to cure shall include, without
limitation, the right to pay or do any act which requires the expenditure of any
sums of money by reason of the failure or neglect of Tenant to perform any of
the provisions of this Lease, and in the event Landlord shall, at its election,
pay such sums or do such acts requiring the expenditure of monies, Tenant agrees
to

 

B-2-15

 

--------------------------------------------------------------------------------


pay Landlord, upon demand, all such sums and the sum so paid by Landlord,
together with l interest provided herein, shall be deemed Additional Rent and be
payable as such.

 

(4)           To exercise any and all rights and remedies available to Landlord
at law or in equity.

 

Landlord shall have the obligation to mitigate damages by reletting the Leased
Premises (provided, however, that Landlord shall not be obligated to prefer such
space to any other available space), and Tenant shall be liable to Landlord for
the difference between the sums received by Landlord as a result of such
reletting and the amounts due from Tenant under this Lease, together with all
costs and expenses (including reasonable attorney’s fees) incurred by Landlord
in connection with such reletting. The rights, options, elections, powers, and
remedies contained in this Lease and those at law and equity shall be construed
as cumulative and no one of them shall be exclusive of any of the others. The
exercise by Landlord or Tenant of any one right or remedy shall not impair any
other right or remedy until all obligations upon the part of the other party
shall have been fully performed.

 

(c)           Tenant’s Rights.   If Landlord is in default hereunder, Tenant,
after thirty (30) days notice that Tenant intends to cure such default and
Landlord’s failure to cure any event of noncompliance with this Lease within
thirty (30) days after receiving written notice from the Tenant specifying the
event of non-compliance (or such longer period as is reasonably required to
correct any such default, provided Landlord promptly commences and diligently
commences to effectuate a cure), shall have the right, but not the obligation,
to cure such default, and Landlord shall pay to Tenant upon demand the
reasonable cost thereof plus interest at the then highest legal rate, and Tenant
may deduct the same from any rent payments; provided, however, that in no event
may Tenant deduct more than twenty-five (25%) of the Base Rent due and owing in
any given month.

 

(d)           Non-waiver.   Either party’s failure to give notice of any event
of non-compliance with any provision of this Lease to the other party, or either
party’s failure, no matter how long the same may continue, to avail itself of
any right or remedy available to it upon the occurrence of any Event of Default
shall not constitute a waiver of the right to exercise any or all of its rights
or remedies upon the subsequent occurrence of a similar or different Event of
Default. No waiver of either party’s rights or remedies hereunder shall be
effective unless set forth in a writing signed by such party, and then only to
the extent set forth therein. The consent or approval of either party to or of
any action by the other party requiring consent or approval of the first party
shall not be deemed to waive or render unnecessary such consent or approval to
or of any subsequent similar act by said party. No payment by Tenant or receipt
by Landlord of a lesser amount than the rent herein stipulated shall be deemed
to be other than on account of the earliest rent then unpaid, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord

 

B-2-16

 

--------------------------------------------------------------------------------


may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such rent or pursue any other remedy provided in this
Lease.

 

13.          Quiet Enjoyment.   Landlord covenants that upon the payment of rent
and the observance and performance of all the terms, covenants, and conditions
of this Lease on Tenant’s part to be observed and performed, Tenant may
peaceably and quietly enjoy the Leased Premises, subject, nevertheless, to the
terms and conditions of this Lease.

 

14.          Notice.   All notices, claims, demands and other communications
hereunder will be in writing and will be either mailed (by registered or
certified mail, return receipt requested and postage prepaid) or sent by
reputable overnight courier service providing written receipt or signed proof of
delivery for next business day delivery, as follows:

 

 

if to Tenant:

Chief Executive Officer

Lenox Group Inc.

1 Village Place

6436 City West Parkway

Eden Prairie, Minnesota 55344

 

 

 

 

with a copy to:

Louis A. Fantin

Senior Vice President, General Counsel & Secretary

Lenox Group Inc

1414 Radcliffe Street

Bristol, PA 19007-5496

 

 

 

 

if to Landlord:

555 13th Street, NW

Suite 420 East

Washington, DC 20004-1115

Attn: David Lipson

 

 

 

 

With a copy to:

1850J York Road

Timonium, MD 21093

Attn: Michael Clark

 

 

 

 

with a copy to:

Alan B. Gordon, Esq.

McGuireWoods, LLP

625 Liberty Avenue, 23rd floor

Pittsburgh, PA 15222

 

 


B-2-17

 

--------------------------------------------------------------------------------


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to be received on the date delivered or the date
delivery is refused.

 

15.         Estoppel.   Landlord and Tenant shall from time to time, within
thirty (30) business days after request by the other party hereto, execute,
acknowledge and deliver to the requesting party a statement certifying as to
those matters described in Section 10(b) hereof and that this Lease is
unmodified and in full force and effect (or that the same is in full force and
effect as modified, listing any instruments or modifications), the dates to
which Base Rent and other charges have been paid, and whether or not, to the
best knowledge the party providing such statement, the other party hereto is in
default or whether the party providing such statement has any claims or demands
against the other party hereto (and, if so, the default, claim and/or demand
shall be specified), and such other information relating to the status of this
Lease as may be reasonably requested by the requesting party.

 

16.           Miscellaneous.

 

(a)           Time of Essence.   Time is of the essence with respect to the
performance of all of the obligations of Landlord and Tenant contained in this
Lease.

 

(b)          Benefit.   This Lease shall be binding upon and inure to the
benefit of the parties, and their respective permitted successors and assigns.

 

(c)          Complete Agreement.   This Lease contains all of the covenants and
agreements between the parties relating to Tenant’s use and occupancy of the
Leased Premises and the Property from the Commencement Date. No prior agreement
or understanding pertaining to the same shall be valid or of any force and
effect. This Lease may not be altered, changed, modified, or added to except in
a writing signed by the party sought to be charged.

 

(d)           Applicable Law.   This Lease shall be governed in accordance with
the laws of the State of New Jersey.

 

(g)          Fees.   If there is any litigation or arbitration proceeding
between the parties related to this Lease, the prevailing party will be entitled
to recover all reasonable costs and expenses (including, without limitation,
reasonable attorneys’, accountants’ and other professional fees and expenses).

 

(h)          Interpretation.   If any provision of this Lease or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Lease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation. This Lease shall be construed
without regard to

 

B-2-18

 

--------------------------------------------------------------------------------


any presumption or other rule requiring construction against the party causing
this Lease to be drafted. If any words or phrases in this Lease shall have been
stricken out or otherwise eliminated, whether or not any other words or phrases
have been added, this Lease shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Lease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken or otherwise eliminated. All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

 

17.          Force Majeure.   If Landlord or Tenant is delayed or prevented from
performing any of their respective obligations under this Lease due to strikes,
acts of God, shortages of labor or materials, war, civil disturbances or other
causes beyond the reasonable control of the performing party (“Force Majeure”),
the period of such delay or prevention shall be deemed added to the time herein
provided for the performance of any such obligation by the performing party;
provided, however, that the occurrence of a Force Majeure event shall not act to
delay or forgive the prompt payment of Base Rent, additional rent and all other
sums due hereunder.

 

18.           Reservation of Landlord’s Rights.   Notwithstanding anything to
the contrary contained herein, Landlord explicitly reserves the following rights
(subject, however, to the applicable limitations and conditions thereon as are
expressly set forth in this Lease, and provided that Landlord agrees to use
commercially reasonable efforts not to interfere with Tenant’s business
operations in the Leased Premises, which shall be deemed to include, but not
limited to, performing any work hereunder outside normal business hours provided
Tenant allows Landlord to access the Leased Premises during such times):

 

 

(a)

to temporarily close doors, entrance ways, corridors or any other public areas
of the Property in connection with Landlord’s performance of its express
obligations under this Lease to decorate or to make required repairs, or
permitted alterations, additions or improvements, whether structural or
otherwise, in and about the Property and the common areas, or temporarily
suspend services or the use of facilities in connection with any such work, so
long as there shall be no material interruption of Tenant’s or Tenant’s
customers’ access to the Leased Premises or to an adequate parking area
proximate to the Leased Premises;

 

 

(g)

to regulate delivery of supplies and the usage of the loading docks, (subject,
however, to the understanding that such right of Landlord hereunder shall not
extend or apply to, or otherwise affect or limit, Tenant’s right to the use of
the Loading Dock as provided for herein);

 

 

(h)

to enter the Leased Premises at reasonable times during Tenant’s usual business
hours when Tenant’s management personnel are present, upon prior written notice
to Tenant (Landlord shall provide at least three (3)

 

B-2-19

 

--------------------------------------------------------------------------------


 

 

days prior written notice if Tenant is forced to relocate individuals in the
Leased Premises due to Landlord exercising its rights hereunder), to inspect the
Leased Premises and to make repairs to the Leased Premises or other portions of
the Property as Landlord shall be required or shall have the right to make
pursuant to the express provisions of this Lease;

 

 

(i)

to erect, use and maintain pipes, ducts, wiring and conduits, and appurtenances
thereto, in and through the Leased Premises in reasonable locations, provided
that Landlord shall use reasonable efforts to avoid interference to the conduct
of Tenant’s business operations therein;

 

 

(j)

to utilize the roofs, telephone, electrical and janitorial closets, equipment
rooms, building risers and similar areas that are used by Landlord for the
provision of Property services; and

 

 

(k)

to show the Leased Premises, at reasonable times during Tenant’s usual business
hours when Tenant’s management personnel are present, upon prior written notice
to Tenant, to prospective mortgagees and purchasers and, during the six (6)
months prior to expiration of the term, to prospective tenants.

 

19.          Relocation.   Notwithstanding anything to the contrary contained in
this Lease, it is understood that Landlord shall have the right, on a one time
basis, with notice of such relocation being given to Tenant prior to the third
anniversary of the Initial Term, to relocate Tenant from of the Leased Premises
to other location(s) within the building on the Property (or to any new building
which may be constructed) as shown on Exhibit A attached hereto and made a part
hereof. Landlord shall have the right to separately relocate the Tenant’s
Loading Dock, warehouse, storage and retail store portions of Tenant’s Leased
Premises to different locations as are shown on Exhibit A. Landlord shall
construct a retail store at Landlord’s sole cost and expense, in a manner which
is substantially similar to Tenant’s existing store, including but not limited
to air conditioning and other utilities, and fixtures (provided, however, that
Landlord’s obligation with respect to any of Tenant’s existing trade fixtures,
store fixtures and other property shall be only to move and re-install such
existing items in the relocated premises),. All out of pocket costs and expenses
incurred directly in connection with any such relocation(s) shall be borne
solely by Landlord. Notwithstanding anything to the contrary, it is agreed that
during the construction phase, Tenant will be able to continue to operate its
store at its current location and that the transfer of inventory and fixturing
to the new location will be done at the end of the construction phase with the
least amount of interruption to Tenant’s business, and in no event will such
relocation occur during the months of October, November and December.

 

20.           Restrictions on Use of Tenant’s Trade Names.   Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have absolute,
sole and complete control over the use of the name “Lenox” and over the use of
any other trade names or trademarks (and any logos

 

B-2-20

 

--------------------------------------------------------------------------------


and insignias) used in connection with the business of Tenant and/or its parent
and/or of any subsidiaries or affiliates of Tenant and/or its parent; and
neither Landlord nor its affiliates, its mortgagees or any merchants’
association or any other entity not solely controlled by Tenant and/or its
parent and/or any subsidiaries or affiliates of Tenant and/or its parent, shall
at any time prior to, during or after the term of this Lease use any of such
trade names, trademarks, logos or insignias in any manner without Tenant’s prior
written consent in each instance (which consent may be given or withheld by
Tenant in Tenant’s sole and absolute discretion).

 

21.           Waiver of Distraint.   Landlord hereby expressly waives any and
all rights granted by or under any present or future laws to levy or distrain
for rent, in arrears, in advance or both, upon all goods, merchandise,
equipment, fixtures, furniture and other personal property of Tenant or any
subtenant or licensee of Tenant in the Leased Premises, delivered or to be
delivered thereto.

 

22.         Intentionally Deleted

 

23.          Rent Notices.   If the ownership of the Leased Premises or the name
or address of the party entitled to receive the rent shall be changed, Tenant
may, until receipt of proper notice of such change from the party entitled to
receive the rent immediately preceding such change, continue to pay the rent and
additional rent to the party to which, and in the manner in which, the last
preceding installment of rent was paid, and such payments shall be deemed made
to Landlord until Tenant receives proper notice of such change.

 

24.         Intentionally Deleted

 

25.          Holdover.   Should Tenant continue to occupy the Leased Premises
after the expiration of the Term, including any renewal or renewals thereof,
such tenancy shall be one at sufferance at a monthly rental equal to 150% of the
Base Rent payable for the last full month of the Term, plus Tenant shall be
responsible for direct damages arising from Landlord’s inability to deliver the
Leased Premises to another tenant as a result of such holdover continuing for
twenty (20) days after receipt of Landlord’s notice to vacate. No holdover by
Tenant or payment by Tenant after the expiration or earlier termination of this
Lease shall be construed to extend the Term or prevent Landlord from immediate
recovery of the Leased Premises by summary proceedings or otherwise.

 

26.          Extermination.   Landlord shall be responsible for the prompt
extermination of any rodents, vermin or other pests (including, without
limitation, termites) which shall infest the Leased Premises for any reason not
directly caused by Tenant’s acts or omissions.

 

27.          Tenant’s Access to and Use of Building Areas.   Notwithstanding
anything to the contrary contained in this Lease, it is understood and agreed
that: (i) Tenant shall have 365 day per year, 24 hour per day (subject to
Landlord’s right to close the building or to restrict

 

B-2-21

 

--------------------------------------------------------------------------------


access in the event of emergencies or for the testing of building life safety
systems), access to any and all equipment rooms, telephone rooms, condensers and
any other areas of the Building in which Tenant’s equipment, or other equipment
servicing the Leased Premises, may be placed or located (the location and
placement of such equipment being subject to Landlord’s prior written approval)
and (ii) Tenant shall have the right to use any shafts, risers and conduits
connecting the Leased Premises with other parts of the Building, and/or with the
exterior thereof, for the installation and maintenance of cables, ducts,
conduits, flues, pipes and other devices, and for supplementary heating,
ventilating and/or air conditioning equipment and for other facilities
consistent with Tenant’s use of the Leased Premises and other portions of the
Building (the location and placement of any such equipment being subject to
Landlord’s prior written approval), so long as the installation and maintenance
by Tenant of any of the same shall not unreasonably interfere with the operation
of the Building or with other tenants’ use and enjoyment of the Building and
provided that Tenant shall give prior notice to Landlord of any such
installation in order that Landlord may be assured that such installation will
not so interfere.

 

28.         Rules and Regulations.   Tenant agrees to abide by the rules and
regulations of the Property, attached hereto and made a part hereof as Exhibit
B. Landlord may, from time to time, amend or add to the rules and regulations,
and Tenant agrees to comply with such amendments or additions immediately upon
receipt of notice thereof, provided that Landlord provides Tenant with at least
thirty (30) days prior written notice of any amendment or addition to the rules
and regulations. Any and all Rules and Regulations or amendments shall: (i) be
reasonable, (ii) not adversely affect the operations of Tenant’s business in or
on the Leased Premises, and (iii) not adversely affect any of Tenant’s rights
under this Lease. All such rules and regulations established by Landlord shall
be uniformly enforced against all tenants of the Property and without prejudice
against Tenant. In the event of any conflict between the provisions of this
Lease and any rules or regulations, the provisions of this Lease shall prevail
and govern.

 

29.         Waiver of Jury Trial.   The parties hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, tenant’s use
or occupancy of the Leased Premises, and/or any claim of injury or damage. In
the event Landlord commences any proceedings for dispossess or possession of the
Leased Premises or for non-payment of Base Rent, additional rent or any other
sum due from Tenant hereunder, Tenant will not interpose any counterclaim or
crossclaim of whatever nature or description in any such proceedings. This shall
not, however, be construed as a waiver of Tenant’s right to assert such claims
in any separate action brought by Tenant. However, Tenant shall not move to
consolidate any such action with any action brought by Landlord against Tenant
for dispossess or possession of the Leased Premises or for non-payment of rent.

 

30.          Brokerage Commission.   Tenant represents and warrants that Tenant
has not retained a broker resulting in claims for brokerage commissions or
finders’ fees in connection

 

B-2-22

 

--------------------------------------------------------------------------------


with the execution of this Lease. Tenant agrees to indemnify Landlord against
and hold it harmless from all liabilities arising from any such claim by any
broker or finder allegedly retained by Tenant, including, without limitation,
the cost of counsel fees. Landlord represents and warrants that Landlord has not
retained a broker resulting in claims for brokerage commissions or finders’ fees
in connection with the execution of this Lease. Landlord agrees to indemnify
Tenant against and hold it harmless from all liabilities arising from any such
claim by any broker or finder allegedly retained by Landlord including, without
limitation, the cost of counsel fees.

 

IN TESTIMONY WHEREOF, WITNESS the signatures of the parties hereto as of the day
and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

,

DEPARTMENT 56 RETAIL, INC.

 

 

 

A

 

a Minnesota corporation

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 





B-2-23

 

--------------------------------------------------------------------------------


Exhibit A

 

Description of Leased Premises

And

Plan showing the approved relocation areas

for the retail, storage and warehouse areas of the Premises

[img7.jpg]


 


B-2-24

 

--------------------------------------------------------------------------------


[img9.jpg]


 


B-2-25

 

--------------------------------------------------------------------------------


 [img11.jpg]




B-2-26

 

--------------------------------------------------------------------------------


Exhibit B

 

Rules and Regulations

 

(a)           All deliveries or shipments of any kind to and from the Leased
Premises, including loading and unloading of goods, shall be made only by way of
the Tenant Loading Dock at the rear of the Leased Premises, or at any other
location designated by Landlord. (b)  Garbage and refuse shall be kept in a
container or in the compactor, or in the ramp going to the dumpster and shall be
placed at a location within the Leased Premises for collection. Tenant shall
bear all costs of Tenant’s garbage and refuse removal;

 

(c)           No radio, television, phonograph or other similar devices or
dishes, antennas or aerials attached thereto (inside or outside) shall be
installed without first obtaining in each instance Landlord’s consent in writing
and, if such consent be given, no such devices shall be used in a manner so as
to be heard or seen outside of the Leased Premises except as expressly
permitted;

 

(d)           Tenant shall keep the Leased Premises at a temperature
sufficiently high to prevent freezing of water in pipes and fixtures;

 

(e)           Tenant shall not place, suffer, or permit any obstructions or
merchandise in outside areas immediately adjoining the Leased Premises or
conduct sales from the sidewalk in front of the Leased Premises, without
Landlord’s approval which will not be unreasonably withheld.

 

(f)            Tenant shall not use the public, parking or common areas in the
Property for business purposes including, but not limited to, solicitation or
the distribution or affixing of handbills;

 

(g)           Plumbing facilities shall not be used for any other purposes than
that for which they are constructed, and no foreign substance of any kind shall
be thrown therein;

 

(h)           Tenant shall not place, suffer or permit displays or decorations
or shopping carts on the sidewalk in front of the Leased Premises or on or upon
the common areas of the Property;

 

(i)           Tenant shall keep the Leased Premises well lit so as to provide a
safe and secure environment for its customers and shall abide by any lighting
requirements suggested or required by any appropriate agencies or insurance
companies.

 


B-2-27

 

--------------------------------------------------------------------------------


Exhibit C

 

Tenant’s signage specifications and locations

 









B-2-28

 

--------------------------------------------------------------------------------


EXHIBIT D

GUARANTY AND SURETYSHIP AGREEMENT

This Guaranty and Suretyship Agreement is made as of this ___ day of ________,
2006, by Lenox Incorporated, a New Jersey corporation (hereinafter referred to
as the “Guarantor”), to BTR Capital Fund, II, LLC, its successors and assigns
(hereinafter referred to as “Landlord”).

 

WITNESSETH:

 

WHEREAS, the Guarantor has requested Landlord to enter into a certain Lease
Agreement dated ____________, 2006 (hereinafter, together with any
modifications, amendments, extensions and renewals, referred to as the “Lease”)
with Department 56 Retail, Inc., a Minnesota corporation, as the Tenant
(hereinafter referred to as “Tenant”), of which the Guarantor is the parent
corporation, covering space consisting of approximately 32,000 square feet of
area in the building known as 545 Tilton Road, Pomona, Galloway Township, New
Jersey, defined as the Leased Premises in the Lease; and

 

WHEREAS, to induce Landlord to enter into the Lease, the Guarantor hereby agrees
to guaranty and to act as a surety as hereinafter provided for the performance
by Tenant of all of the terms, covenants, conditions, obligations, and
agreements (hereafter being collectively called the “Covenants”) contained in
the Lease on the part of Tenant to be performed thereunder.

 

NOW, THEREFORE, in consideration of the making of the Lease and other good and
valuable consideration, including the undertakings herein contained, intending
to be legally bound hereby, the Guarantor hereby agrees as follows:

 

1.            Guaranty of Lease - Guarantor hereby unconditionally and
absolutely guaranties and acts as a surety to Landlord for the prompt payment
when due of the Base Rent, additional rent and all other charges payable under
the Lease and the full and faithful performance and observance of any and all
Covenants contained in the Lease, including, without limitation, the rules and
regulations as therein provided, on the part of Tenant to be performed and
observed. Guarantor unconditionally and absolutely covenants to Landlord that,
if Tenant shall default at any time in the covenants to pay all Base Rent and
additional rent or any other charges stipulated in the Lease or in the
performance of any of the other covenants contained in the Lease on Tenant’s
part to be performed, Guarantor will well and truly perform such Covenants, and
pay said Base Rent, additional rent, and/or other charges or arrears thereof
that may remain due thereon to Landlord, and also all damages stipulated in the
Lease. Guarantor acknowledges and agrees that the Guarantor’s liability
hereunder is that of a compensated surety.

 

2.             No Discharge of Guaranty - The liability of Guarantor hereunder
shall not be impaired, released, terminated, or discharged, in whole or in part,
by any of the following, notwithstanding that the same are made with or without
notice to the Guarantor:

 

 

(a)

any amendment or modification of the provisions of the Lease Agreement;

 

 

B-2-29

 

--------------------------------------------------------------------------------


 

(b)

any extensions of time for performance, whether in whole or in part, of the
Covenants of Tenant under the Lease given prior to or after default thereunder;

 

 

(c)

any other guaranty now or hereafter executed by any Guarantor or anyone else;

 

 

(d)

any waiver of, assertion or enforcement of, or failure or refusal to assert or
enforce, in whole or in part, any Covenants, claims, causes of action, rights,
or remedies that Tenant may, at any time, have under the Lease or with respect
to any guaranty or any security that Landlord may hold at any time for or under
the Lease Agreement or with respect to;

 

 

(e)

any act or thing or omission or delay to do any act or thing that may in any
manner or to any extent vary the risk of Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law;

 

 

(f)

the failure to give any Guarantor any notices whatsoever,

 

 

(g)

the release of any security, guaranty, or any rights, power, or privileges
Landlord may now hereafter have against any person, entity, collateral; or

 

 

(h)

the assignment or transfer of the Lease to any person or entity.

 

In the event that any agreement or stipulation between Landlord and Tenant shall
extend the time of performance or modify any of the covenants of the Lease on
the part of Tenant to be performed, Guarantor shall continue to be liable upon
this Guaranty and Suretyship Agreement according to the tenor of any such
agreement or stipulation.

 

3.            Demand Not Required.   To charge Guarantor under this Guaranty and
Suretyship Agreement, no demand shall be required nor shall there be required
any notice of any default in any of the Covenants of the Lease on the part of
Tenant to be performed or of the same as affected by any agreement or
stipulation extending the time of performance or modifying the Covenants of the
Lease. Guarantor hereby expressly waives any such demand or notice. Landlord
shall have the right to enforce this Guaranty and Suretyship Agreement without
pursuing any rights or remedies of Landlord against Tenant or any other party or
any security Landlord may hold, it being intended that immediately upon any
breach or default by Tenant in the performance or observance of any covenant in
the Lease, Landlord may enforce its rights directly against any Guarantor under
this Guaranty and Suretyship Agreement without first proceeding against Tenant.
Landlord may commence any action or proceeding based upon this Guaranty and
Suretyship Agreement directly against any Guarantor for the full performance of
the Lease without making Tenant or anyone else a party defendant in such action
or proceeding. Any one or more successive or concurrent actions may be brought
on this Guaranty and Suretyship Agreement against Guarantor either by the same
action, if any, brought against Tenant and/or any other party or in separate
actions, as often as Landlord, in its sole discretion, may deem advisable.

 

B-2-30

 

--------------------------------------------------------------------------------


4.             Waivers.   The Guarantor hereby expressly waives and releases (i)
notice of the acceptance of this Guaranty and Suretyship Agreement and notice of
any change in Tenant’s financial condition; (ii) the right to interpose all
substantive and procedural defenses of the law of guaranty, indemnification, and
suretyship; (iii) all rights and remedies accorded by applicable law to
guarantors or sureties, including, without limitation, any extension of time
conferred by any law now or hereafter in effect; and (iv) any right or claim of
right to cause a marshalling of Tenant’s assets or to cause Landlord to proceed
against Tenant or any collateral held by Tenant at any time or in any particular
order.

 

5.             No Impairment of Obligation.   Neither Guarantor’s obligations to
make payment in accordance with the terms of this Guaranty and Suretyship
Agreement nor any remedy for the enforcement thereof shall be impaired,
modified, changed, stayed, released or limited in any manner whatsoever by any
impairment, modification, change, release, limitation, or stay of the liability
of Tenant or its estate in bankruptcy or any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of the
Bankruptcy Code of the United States or other statute or from the decision of
any court interpreting any of the same, and Guarantor shall be obligated under
this Guaranty and Suretyship Agreement as if no such impairment, stay,
modification, change, release, or limitation had occurred.

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty and Suretyship
Agreement on the day and year first above written.

 

WITNESS:

 

Lenox Incorporated

 

 

By: 

 

 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

B-2-31

 

--------------------------------------------------------------------------------



Exhibit “C”

ENVIRONMENTAL AGREEMENT

Exhibit “C”

ENVIRONMENTAL ACCESS AND REMEDIATION AGREEMENT

 

Environmental Access and Remediation Agreement

 

The following statement shall be duly recorded with the County Clerk of Atlantic
County, New Jersey contemporaneously with the closing of the transaction
contemplated by the Agreement of Sale between Lenox, Incorporated and BTR
Capital Fund II, LLC and the filing and recording of the Deed for the Pomona
Property so as to provide notice of the duties and obligations under Exhibit C
of the Agreement of Sale between Lenox, Incorporated and BTR Capital:

 

ENVIRONMENTAL ACCESS AND REMEDIATION AGREEMENT

Record & Return to:

Prepared by:

 

 

BTR Capital Fund II, LLC

 

99 Wood Avenue South

 

Suite 305

 

Iselin, NJ

(Signature)

 

 

 

 

Attn: Josh Porter

 

 

This Environmental Access and Remediation Agreement, made as of the ___ of
October, 2006, is intended to and shall bind BTR Capital Fund II, LLC, 99 Wood
Avenue South, Suite 305, Iselin, NJ, (together with its successors, tenants,
licensees, agents and assigns collectively, “BTR” or “Buyer and Interested
Parties”) and Lenox, Incorporated (together with its successors, tenants,
licensees, agents and assigns collectively, “Lenox” or “Seller”).

 

C-1


--------------------------------------------------------------------------------


WITNESSETH:

WHEREAS, BTR is the current owner in fee simple of certain real property located
at Tilton Road, Galloway Township (Pomona), Atlantic County, New Jersey (Block
453, Lot 1) and improvements thereto as more particularly described on Exhibit A
attached hereto and made a part hereof (the “Property”);

WHEREAS, Lenox, the former owner in fee simple of the Property, sold the
Property to BTR on or about ___________, 2006; and

WHEREAS, BTR intends to notify all interested parties of the Environmental
Access and Remediation Agreement on the Property as set forth below.

NOW THEREFORE, BTR hereby notifies all its successors, tenants, licensees,
agents and assigns and any other Interested Parties that the Property shall be
subject to the following terms and conditions:

 

Definitions:

As used herein, the following terms shall have the following meanings:

“Areas of Concern” shall mean any existing or former location where hazardous
substances, hazardous wastes, or pollutants are or were known or suspected to
have been discharged, generated, manufactured, refined, transported, stored,
handled, treated, disposed, or where hazardous substances, hazardous wastes or
pollutants have or may have migrated.

“DGW Permits” shall mean Discharge to Ground Water Permit Nos. 007343 and
0086487 for the Property.

“DSW Permits” shall mean Discharge to Surface Water Permit No. 0005177 for the
Property.

“Environmental Laws” shall mean any federal, state and local statutes,
ordinances, regulations, rules, executive orders, standards and requirements,
including the requirements imposed by common law, concerning or relating to the
protection of health and the environment including, without limitation: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. 9601 et seq.; (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 U.S.C. 6901 et seq., as amended by the Hazardous and
Solid Waste Amendments of 1984 (“HSWA”); (iii) the Clean Air Act, as amended, 42
U.S.C. 7901 et seq.; (iv) the Clean Water Act, as amended, 33 U.S.C. 1251 et
seq.; (v) the Hazardous Materials Transportation Act, as amended, 49 U.S.C. 1801
et seq.; (vi) the Spill Compensation and Control Act, as amended, N.J.S.A.
58:10-23.11 et seq. (“Spill Act”); (vii) the Industrial Site Recovery Act, as
amended, N.J.S.A. 13:1K-6 et seq.; and; (viii) the Water Pollution Control Act,
N.J.S.A. 58:10A-1 et seq.; and (ix) the Solid Waste Management Act, N.J.S.A.
13:1E-1 et seq. Any terms mentioned in this Agreement which are defined in any
Environmental Laws shall have the meanings ascribed to such terms in said laws;
provided, however, that if any of such laws are amended so as to broaden any
term defined therein, such broader meaning shall apply subsequent to the
effective date of such amendment.

 

C-2


--------------------------------------------------------------------------------


“Environmental Projects” shall mean Seller’s compliance obligations pursuant to
ISRA, the Remediation Agreements, the HSWA Permit, DGW Permits, DSW Permit and
the MOA.

“Groundwater” shall mean the portion of water beneath the land surface that is
within the zone of saturation where all pore spaces of the geologic formation
are filled with water.

“HSWA Permit” shall mean the permit issued by USEPA for this Property pursuant
to the Solid Waste Disposal Act, 42 U.S.C. §6901 et seq., as amended by the
Resource Conservation and Recovery Act, as amended by the Hazardous and Solid
Waste Amendments of 1984.

“Interested Parties” shall mean (in addition to BTR, its successors, tenants,
licensees, agents and assigns) any other person or entity who takes any
ownership, operational, leasehold or other possessory interest in the Property
at any time in the future.

“ISRA” shall mean the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq., as
amended, and any regulations promulgated thereto.

“MOA” shall mean the Memorandum of Agreement between the Seller and NJDEP, dated
October 11, 1995, as amended on November 27, 1996, for the Property.

“NJDEP” shall mean the New Jersey Department of Environmental Protection or its
successor agency.

“Pollutant” shall mean any condition, contamination or substance which is
regulated by Environmental Laws.

“Property” shall mean certain real property located at Tilton Road in the
Township of Galloway (Pomona), Atlantic County, New Jersey (Block 453, Lot 1 on
the Tax Map of Galloway Township).

“Remediation Agreement(s)” shall mean the ISRA Remediation Agreements effective
on September 1, 2005 (ISRA Case No. E20050276), and the ISRA Remediation
Agreement or Amendment effective on ____________, 2006 (ISRA Case No.
_________), executed by the Seller and the NJDEP.

“Remediation Costs” shall mean the costs for all investigation, sampling,
monitoring, analysis, reporting, NJDEP and/or USEPA administrative fees,
oversight, remediation and post-remediation activities and any engineering
and/or institutional controls installed or imposed on the Property pursuant to
the Seller’s Environmental Projects.

“Soils” shall mean the unconsolidated mineral and organic matter on the surface
of the earth that has been subjected to and influenced by geologic and other
environmental factors.

“USDOT” shall mean the United States Department of Transportation and its
successor agencies.

 

C-3


--------------------------------------------------------------------------------


“USEPA” shall mean the United States Environmental Protection Agency and its
successor agencies.

I.

Seller’s Obligations:

A.          Seller shall obtain from the NJDEP a No Further Action Letter (NFA)
or the equivalent, conditional or unconditional, for any obligations of Seller
pursuant to Seller’s Environmental Projects at the Property and shall deliver a
copy thereof to Buyer and Interested Parties.

B.          Seller shall exercise due and reasonable care when performing any
activities at the Property in a manner consistent with the standards of care and
diligence normally practiced by firms performing services of a similar nature in
the State of New Jersey. Seller shall use due and reasonable care to insure that
no unsafe conditions are created while performing activities at the Property and
Seller shall comply with all applicable federal, state and local laws and
regulations.

II.

Buyer’s and Interested Parties’ Obligations:

A.          Buyer and Interested Parties, at Seller’s expense, will cooperate
promptly and fully and assist Seller at all times in implementing the program
that Seller believes will expeditiously, efficiently and at the least possible
cost satisfy Seller’s compliance obligations pursuant to Seller’s Environmental
Projects at the Property, including, but not limited to, requirements related to
Seller’s Remediation Agreements and any future Remediation Agreements or
Amendments for the Property.

B.          Buyer and Interested Parties will not knowingly take any action that
causes the cost of the remediation being performed by Seller in connection with
Seller’s Environmental Projects to increase, including but not limited to any
action to contaminate the Property further or any action that will interfere
with or impede Seller’s performance of Seller’s Environmental Projects. Upon
issuance of any NFA or equivalent for any Area of Concern at the Property
subject to an engineering or institutional control, Buyer and Interested Parties
agree not to disturb or disrupt such Areas of Concern and/or engineering or
institutional controls without the written authorization and approval of NJDEP,
USEPA or any other governmental agencies, as applicable. Buyer and Interested
Parties will be responsible to pay the costs of all increases in the cost of
such remediation due in whole or part to any such Buyer’s or Interested Parties’
action.

C.          Buyer and Interested Parties will allow Seller to install and remove
(i.e., properly abandon) groundwater monitoring and treatment wells and such
other equipment at the Property as Seller determines necessary to perform
Seller’s Environmental Projects, provided that Buyer retains the right to review
and approve, which approval shall not be unreasonably withheld, of specific well
locations and appearances so as to reasonably reduce interference with Buyer’s
use and enjoyment of the Property.

 

C-4


--------------------------------------------------------------------------------


D.          Buyer and Interested Parties will agree to any deed notice and/or
engineering control to be applicable to the Property and/or to one or more Areas
of Concern within the Property at Seller’s request, so long as such deed notice
and/or engineering control does not prevent or materially impair any retail,
commercial and/or industrial use of the Property (excluding any child or adult
day care centers or other similar uses of the Property), and Buyer and
Interested Parties will execute and file with the County Clerk of Atlantic
County any document at the request of Seller and at Seller’s expense to record
or implement such deed notice and/or engineering control.

E.           Upon Seller’s reasonable request, Buyer and Interested Parties will
make available to Seller, at Seller’s expense, any records, documents, data,
information (excluding privileged, confidential, trade secret or other protected
information of Buyer and Interested Parties), or, to the extent reasonably
available, any Buyer’s and Interested Parties’ employees which may assist Seller
in complying with Environmental Laws and conducting and completing Seller’s
Environmental Projects. Upon Buyer’s or Interested Parties’ reasonable request,
Seller will make available to Buyer and Interested Parties copies of data,
information, reports, records and other such documents generated by Seller’s
performance of Seller’s Environmental Projects following the Closing Date.

F.           Buyer and Interested Parties shall notify Seller in writing about
the occurrence of any discharge, as that term is defined by the Spill Act,
(other than such discharges as are expressly authorized by any permit, license
or authorization issued to Buyer and Interested Parties by NJDEP, USEPA or any
environmental governmental agency for the Property) within 24 hours of the
discovery of such discharge, which occurs on, at or from the Property at any
time following the date of Closing. Buyer’s and Interested Parties’ notice shall
include the date, location and time that the discharge occurred, the type(s) and
quantity(ies) of substances discharged, and a description of the efforts
undertaken or to be undertaken to address the impacts of such discharge.

G.           Subject to the procedures and processes set forth in this
Agreement, Buyer and Interested Parties agrees that any program, work
activities, Deed Notice, CEA, engineering and/or institutional controls or other
action and/or document required by NJDEP and/or USEPA in connection with
Seller’s Environmental Projects shall be deemed acceptable to Buyer and
Interested Parties.

H.           Buyer and Interested Parties acknowledge that, pursuant and subject
to the terms and conditions of Section 10, titled “Condition of the Pomona
Property,” of the Agreement of Sale between Buyer and Seller, dated October ___,
2006, Buyer takes the Property in the “AS IS” and “WHERE IS” condition subject
to “ALL FAULTS” including but not limited to all latent and patent defects and
liabilities and the existence of Pollutants on, in, under or at the Property.

 

C-5


--------------------------------------------------------------------------------


III.

Remediation Standards and Methods:

A.          Buyer and Interested Parties agrees that Seller may elect to
remediate Areas of Concern in connection with Seller’s Environmental Projects at
the Property, to meet the nonresidential soil standards of the NJDEP, any soil
standard that is less stringent than residential, any alternate cleanup level,
or any other applicable standards approved by NJDEP or USEPA, so long as
remediation to such standards does not prevent or materially impair any retail,
commercial and/or industrial use of the Property (excluding any child or adult
day care centers or other similar uses of the Property). Buyer and Interested
Parties will cooperate fully to assist Seller, at Seller’s expense, in securing
the right to use any such standard.

B.          Seller will be required to remediate Areas of Concern in connection
with Seller’s Environmental Projects at the Property only to the minimum extent
required by law, and may at its option elect to perform the least expensive
remedial action allowed by law. Buyer and Interested Parties agrees that Seller
may elect such economical methods as are acceptable to the NJDEP or USEPA to
remediate the Property.

C.          Buyer and Interested Parties will not object to and will cooperate
to assist Seller, at Seller’s expense, in seeking any variance related to the
remediation of Areas of Concern in connection with Seller’s Environmental
Projects at the Property that does not violate applicable laws or regulations so
long as such variance does not prevent or materially impair any retail,
commercial and/or industrial use of the Property (excluding any child or adult
day care centers or other similar uses of the Property). Any such proposed
variance by Seller will be subject to Buyer’s and Interested Parties’ prior
review and approval which shall not be unreasonably withheld by Buyer and
Interested Parties.

D.          In performing any remediation of Areas of Concern in connection with
Seller’s Environmental Projects at the Property under ISRA or any other
Environmental Laws, Seller at its option may apply for a Classification
Exception Area (CEA) or any other institutional control applicable to the
Groundwater beneath and/or in the vicinity of the Property, and Buyer and
Interested Parties will cooperate fully to assist Seller, at Seller’s expense,
in securing a CEA or any other institutional control.

E.           Buyer and Interested Parties will not object to, and will cooperate
fully to assist Seller, at Seller’s expense, with the application of any
remediation technology or method selected by Seller, including but not limited
to natural attenuation, biodegradation, phytotreatment, or any innovative
technology so long as any such remediation technology does not prevent or
materially impair any retail, commercial and/or industrial use of the Property
(excluding any child or adult day care centers or other similar uses of the
Property).

F.           Buyer and Interested Parties will not object to or interfere with,
and will cooperate fully to assist Seller, at Seller’s expense, in implementing,
any appropriate and lawful action Seller may take in response to any emergency
situation to protect human health/environment.

 

C-6


--------------------------------------------------------------------------------


IV.

Funding and Costs:

A.          Subject to the requirements of Section V. F. and Section VIII of
this Agreement, Seller shall be responsible for all Remediation Costs until the
issuance by NJDEP of an NFA or equivalent, whether conditional or unconditional.

B.          Subject to the requirements of Section V. F. and Section VIII of
this Agreement, once Seller has received notice of an NFA (whether conditional
or unconditional) or other notification from NJDEP or USEPA that Seller or its
past or current parents has complied with ISRA and satisfactorily completed
Seller’s Environmental Projects, Seller shall have no further responsibility for
Remediation Costs at the Property.

C.          Except as otherwise provided herein, Seller will not be responsible
for the cost of any work or projects performed by Buyer and Interested Parties,
whether or not such work or projects would otherwise have to be performed by
Seller in order to satisfy ISRA or any other Environmental Laws.

V.

Access to and Use of Property by Seller:

A.          Seller, its past and current parents will have access to the
Property in order to complete any requirements it may have under ISRA or any
other applicable Environmental Laws with respect to Seller’s Environmental
Projects, so long as such access does not unreasonably interfere with the
retail, commercial and/or industrial use of the Property (excluding any child or
adult day care centers or other similar uses of the Property).

B.          Neither Seller nor its past or current parents will be restricted as
to the manner in which it performs any sampling or monitoring, or the manner as
to how it collects or analyzes any samples from the Property in performing any
of its obligations under ISRA or any other Environmental Laws with respect to
Seller’s Environmental Projects, provided that Seller shall comply with all
applicable laws, regulations, ordinances or other governmental requirements and
use reasonable efforts not to unreasonably interfere with Buyer’s and Interested
Parties’ retail, commercial and/or industrial use of the Property (excluding any
child or adult day care centers or other similar uses of the Property).

C.          Buyer and Interested Parties and Buyer’s and Interested Parties’
consultants, agents and other representatives will not interfere with or disturb
any sampling or monitoring equipment, remediation equipment or other devices or
systems that Seller or its past or current parents is using or areas in which
Seller, its past or current parents is performing any remediation with respect
to Seller’s Environmental Projects. Buyer and Interested Parties will provide,
at Seller’s reasonable request and expense, adequate security for all such
equipment, devices and systems as well as for any tools, materials and equipment
used by Seller, its past or current parents to construct, maintain or operate
such system.

 

C-7


--------------------------------------------------------------------------------


D.          Buyer and Interested Parties agree not to conduct any sampling on
its own at any Areas of Concern in which Seller, its past or current parents is
performing or has performed any remediation with respect to Seller’s
Environmental Projects pursuant to ISRA or any other Environmental Laws, unless
required to do so by law, except after Buyer and Interested Parties make
diligent and good faith efforts to inform Seller of the nature of the proposed
sampling and providing Seller with a copy of any such sampling plans and
results.

E.           Seller acknowledges that Buyer’s and Interested Parties’ grant of
access to and use of the Property by Seller is subject to all encumbrances
affecting the Property which exist with third parties as of the date of this
Agreement.

F.           Seller’s access to and use of the Property under this Agreement
shall terminate upon the completion of Seller’s Environmental Projects, provided
that Seller’s ability to obtain access to the Property shall be reinstated and
effective under the terms and conditions of this Agreement (including, but not
limited to, the indemnification obligations of the parties set forth in this
Agreement) in the event NJDEP, USEPA or another governmental authority reopens
any Area of Concern or NFA or the equivalent, previously approved by NJDEP,
USEPA or another governmental authority as part of Seller’s Environmental
Projects in connection with work for which Seller is responsible under this
Agreement.

VI.

Staging and Disposal:

A.          Buyer and Interested Parties will provide, at Seller’s expense,
Seller, its past and current parents access to and use of any and all utilities
at the Property so long as such use does not violate any law and Seller arranges
for the termination of such activities as soon as reasonably possible.

B.          Buyer and Interested Parties will provide, at Seller’s expense,
Seller, its past or current parents with an adequate temporary staging area for
Seller’s, its past or current parents’ performance of remediation, including but
not limited to an adequate area for the temporary storage of equipment,
materials, systems, vehicles, drill cuttings, excess material collected for
sampling purposes, well development liquids, well purging liquids, pump test
liquids, decontamination liquids and drilling liquids, muds, and any other
materials, and/or waste as a result of Seller’s, its past or current parents’
performance of its obligations with respect to Seller’s Environmental Projects
under ISRA or any other Environmental Law, so long as such temporary staging
area does not violate any applicable statute, regulation, ordinance, permit or
governmental approval of Buyer or Interested Parties and Seller arranges for the
termination of such activities as soon as reasonably possible.

C.          All borings, samples, drill cuttings, wastes or other byproducts of
work performed pursuant to Seller’s Environmental Projects shall, at Seller’s
expense, be removed, classified, properly manifested, transported and disposed
of by Seller upon completion of the temporary activities allowed pursuant to
Section VI of this Agreement in

 

C-8


--------------------------------------------------------------------------------


accordance with USDOT, NJDEP and any other applicable laws or guidelines. Buyer
shall not be considered the owner or generator of any borings, samples, drill
cuttings, wastes or other byproducts of work performed by Seller pursuant to
Seller’s Environmental Projects.

VII.

Permits:

Buyer and Interested Parties will, at Seller’s request and expense, cooperate
reasonably with Seller to provide any signatures, execute or file any documents,
or take any other steps to assist Seller, its past or current parents in
securing or transferring any permit, license, approval or authorization pursuant
to Environmental Laws. The cost of securing or transferring all such permits,
licenses, approvals and authorizations pursuant to Environmental Laws shall be
borne by Seller.

VIII.

Post Remediation Activities:

A.          Upon issuance of the NFA or equivalent for Seller’s Environmental
Projects, whether conditional or unconditional, Buyer and Interested Parties, at
Buyer’s and Interested Parties’ cost and expense, will post and maintain all
signs and notices in any areas where the use of or access to the area is
restricted as part of the engineering or institutional controls pursuant to the
NFA.

B.          Buyer and Interested Parties will maintain at the Property a list of
restrictions on and/or use of any area of the Property.

C.          Notwithstanding any other provision of this Agreement, on and after
the issuance of the NFA or equivalent for Soils at the Property pursuant to
Seller’s Environmental Projects, whether conditional or unconditional, Buyer and
Interested Parties will inspect and maintain at Buyer’s and Interested Parties’
cost and expense any engineering and/or institutional controls in place for
Soils on the Property and any institutional and/or engineering controls for
Soils that will be in place on the Property pursuant to such NFA. Buyer and
Interested Parties will also comply at Buyer’s and Interested Parties’ costs and
expense with any reporting requirements to NJDEP, USEPA or any other
governmental agencies for any engineering and/or institutional controls for
Soils in place on the Property.

D.          Notwithstanding any other provision of this Agreement, until the
issuance of an unconditional NFA or equivalent for Groundwater at the Property
pursuant to Seller’s Environmental Projects, Seller shall inspect and maintain
at Seller’s cost and expense any engineering and/or institutional controls in
place for Groundwater on the Property and any institutional and/or engineering
controls for Groundwater that will be in place on the Property pursuant to such
NFA. Seller will also comply at Seller’s cost and expense with any reporting
requirements to NJDEP, USEPA or any other governmental agencies for any
engineering and/or institutional controls for Groundwater in place on the
Property until the issuance of an unconditional NFA or equivalent for
Groundwater at the Property pursuant to Seller’s Environmental Projects.

 

C-9


--------------------------------------------------------------------------------


E.           Buyer and Interested Parties will notify Seller, its past or
current parents, and Seller will notify Buyer and Interested Parties upon
receipt of notice to either of any failure to maintain any condition of the NFA,
including but not limited to failure to maintain any institutional and/or
engineering controls related to Soils or Groundwater at the Property.

F.           The Parties will indemnify each other for any damages, claims,
fines, penalties, costs or losses, including counsel fees, which are caused in
whole or part by either Parties’ failure to comply with any requirements or
conditions of the NFA or equivalent for Seller’s Environmental Projects,
including but not limited to the failure to inspect, maintain or comply with any
reporting requirements for any engineering and/or institutional controls.

IX.

Miscellaneous:

A.          Seller will indemnify, defend and hold Buyer and Interested Parties
and their successors, assigns, partners, directors, officers, stockholders,
members, employees and agents, harmless from and against any and all losses,
costs, damages, injury or expense arising out of any failure to perform or
negligent act by Seller and/or Seller’s consultants, contractors or agents
during their entry and presence on the Property for activities involving
Seller’s obligations with respect to the Environmental Projects.

B.          Buyer and Interested Parties will indemnify and hold Seller, its
past or current parents harmless from any and all increases in costs of ISRA
compliance or compliance with any other Environmental Laws suffered by Seller,
its past or current parents arising in any way out of any discharge, emission,
release or other event caused by Buyer and Interested Parties and/or Buyer’s and
Interested Parties’ consultants, contractors or agents.

C.          Buyer and Interested Parties acknowledge that compliance by Seller,
its past or current parents with ISRA or any other Environmental Laws with
respect to Seller’s Environmental Projects at the Property by its nature may
impact Buyer’s and Interested Parties’ unfettered use and enjoyment of the
Property, limit access and development of certain areas of the Property and will
potentially result in some level of disturbance to Buyer and Interested Parties
and/or Buyer’s and Interested Parties’ tenants’ operations which does not
prevent or materially impair Buyer’s or Interested Parties’ retail, commercial
and/or industrial use of the Property (excluding any child or adult day care
centers or other similar uses of the Property). Buyer and Interested Parties
waives any right it may have to compel Seller, its past or current parents to
compensate Buyer and Interested Parties for such reasonable disruptions or
interferences or for reduction in the value of the Property or its business or
any costs to its business arising out of compliance with ISRA or any other
Environment Laws with respect to Seller’s Environmental Projects. Prior to
conducting any such intrusive work at the Property related to Seller’s
Environmental Projects, Seller agrees to consult with Buyer and Interested
Parties concerning the nature of any such intrusive work and, to the extent
practicable, Seller’s Environmental Projects will be planned and undertaken in a
manner

 

C-10


--------------------------------------------------------------------------------


to minimize any unreasonable disruptions or interference with Buyer’s and
Interested Parties’ or Buyer’s and Interested Parties’ tenants’ use of the
Property.

D.          Once Seller has received an NFA for Seller’s Environmental Projects,
whether conditional or unconditional, or other notification from NJDEP and/or
USEPA that Seller, its past or current parents has complied with its obligations
with respect to Seller’s Environmental Projects, except as set forth in Section
V. F. and Section VIII of this Agreement, Seller will have no further
obligations under this Agreement to Buyer and Interested Parties concerning the
environmental condition of the Property.

E.           The provisions of this Agreement and all duties and obligations
thereunder shall run with the Property and shall survive the closing of the
transaction contemplated by the Agreement of Sale between Seller and Buyer and
Interested Parties, delivery of the deed, as well as any other transfer or
assignment of property rights or interest in all or any portion of the Property
which may take place after the Settlement. Buyer and Interested Parties shall
include a copy of this Agreement as an integral condition in every document
which conveys, transfers, assigns or evidences any property right or interest in
the Property and such insertion shall be deemed a part of the consideration of
the Agreement.

F.           Buyer and Interested Parties shall cause this Environmental Access
and Remediation Agreement to be duly recorded contemporaneously with the closing
of the transaction contemplated by the Agreement of Sale between Seller and
Buyer so as to provide notice of the duties and obligations of Seller and Buyer
and Interested Parties and their respective successors, tenants, licensees,
agents and assigns and all present and future interested parties, owners and
operators of the Property hereunder as contemplated by this Agreement.

X.

Communication with Government:

Seller, its past or current parents will be solely responsible for all
communications, discussions and negotiations with any environmental governmental
agency concerning its compliance with or obligations under ISRA or any other
Environmental Laws relating to Seller’s Environmental Projects at the Property,
and Buyer and Interested Parties agree that it will not initiate any
communication with NJDEP, USEPA or any environmental agency concerning any
matters arising out of or relating to Seller’s compliance with or obligations
under ISRA or any other Environmental Laws with respect to Seller’s
Environmental Projects, except after Buyer and Interested Parties makes diligent
and good faith efforts to inform Seller of the content and nature of the
proposed communications and providing Seller with a copy of any such
communications and subsequent communications which may be in written form.
Should NJDEP, USEPA or any governmental agency initiate any communication with
the Buyer and Interested Parties which may relate to Seller’s, its past or
current parents’ compliance with or obligations under ISRA or any other
Environmental Laws relating to Seller’s Environmental Projects at the Property,
Buyer and Interested Parties will refer the inquiry to Seller and will promptly
notify Seller of the communication.

 

C-11


--------------------------------------------------------------------------------


                 IN WITNESS WHEREOF, BTR Capital Fund II, LLC and Lenox,
Incorporated have executed this Environmental Access and Remediation Agreement
as of the date first written above.

 

 

 

BTR CAPITAL FUND II, LLC

 

 

 

 

 

By: 

 

 

 

 

ATTEST:

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

LENOX, INCORPORATED

 

 

 

 

 

By: 

 

 

 

 

ATTEST:

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Print Name)

 

 

C-12


--------------------------------------------------------------------------------


CORPORATE ACKNOWLEDGMENT

 

STATE OF NEW JERSEY, COUNTY OF _________________________SS:

 

I CERTIFY that on _________________ 2006, ______________________________
personally came before me and this person acknowledged under oath, to my
satisfaction, that:

a)   this person is the ____________ Secretary of BTR Capital Fund II, LLC,
named in this Environmental Access and Remediation Agreement (“Environmental
Agreement”);

b)   this person is the attesting witness to the signing of this Environmental
Agreement by the proper corporate officer who is ___________________________,
the President and CEO of BTR Capital Fund II, LLC;

c)   this Environmental Agreement was signed and delivered by BTR Capital Fund
II, LLC as its voluntary act duly authorized by a proper resolution of its Board
of Directors;

d)   this person knows the proper seal of BTR Capital Fund II, LLC which was
affixed to this Environmental Agreement; and

e)   this person signed this proof to attest to the truth of these facts.

 

 

 

By: 

 

 

 

 

 

 

 

(Signed) Secretary/Assistant Secretary

 

 

 

 

 

 

 

 

Print Name and Title of Signatory

 

Sworn to and subscribed to before

me this _____ day of ______________, 2006

 

Notary Public

 

C-13


--------------------------------------------------------------------------------


CORPORATE ACKNOWLEDGMENT

 

STATE OF NEW JERSEY, COUNTY OF _________________________SS:

 

I CERTIFY that on ___________________, 2006, ______________________________
personally came before me and this person acknowledged under oath, to my
satisfaction, that:

a)   this person is the ____________ Secretary of Lenox, Incorporated, the
corporation named in this Environmental Access and Remediation Agreement
(“Environmental Agreement”);

b)   this person is the attesting witness to the signing of this Environmental
Agreement by the proper corporate officer who is Timothy J. Schugel, the Chief
Operating and Financial Officer of the corporation;

c)   this Environmental Agreement was signed and delivered by Lenox,
Incorporated as its duly authorized and voluntary act;

d)   this person knows the proper seal of the corporation which was affixed to
this Environmental Agreement; and

e)   this person signed this proof to attest to the truth of these facts.

 

 

 

By: 

 

 

 

 

 

 

 

(Signed) Secretary/Assistant Secretary

 

 

 

 

 

 

 

 

Print Name and Title of Signatory

 

Sworn to and subscribed to before

me this __ day of _____________, 2006

 

Notary Public

 

C-14


--------------------------------------------------------------------------------


Exhibit “D”

FIRPTA CERTIFICATION

 

 

D-1


--------------------------------------------------------------------------------


Exhibit “D”

 

CERTIFICATION

 

Section 1445 of the Internal Revenue code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform Buyer (“Buyer”) that withholding of tax is not required upon the
disposition of U.S. real property interests by Lenox, Incorporated (“Seller”),
the undersigned hereby certifies the following on behalf of Seller:

 

1.

Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations). Seller’s U.S. employer identification number is
21-0498476.

 

2.

Seller’s office address is 1414 Radcliffe Street, Bristol, PA 19007. Seller
understands that this Certification may be disclosed to the Internal Revenue
Service by Buyer and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have the authority to sign this document on behalf of
Seller.

 

 

 

 

LENOX GROUP INC

 

 

 

By: 

 

 

 

 

 

 

 

 

Sworn to and subscribed before me

this_____ day of __________, 2006.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

 

 

D-2


--------------------------------------------------------------------------------